EXHIBIT 10.46

 

 

 

 

BMC INDUSTRIES, INC.

--------------------------------------------------------------------------------

$185,000,000

SECOND AMENDMENT AND RESTATEMENT AGREEMENT

dated as of October 12, 2001

--------------------------------------------------------------------------------

BANKERS TRUST COMPANY,

as Administrative Agent

BANK ONE, NA,

as Documentation Agent

and

VARIOUS LENDING INSTITUTIONS

 

 

 

 


TABLE OF CONTENTS

 

ARTICLE I

1.1    Defined Terms.

1.2    Accounting Terms, Financial Statements.

1.3    Other Definitional Terms.

ARTICLE II

2.1    The Commitments.

(a)    Term Loans.

(b)    Revolving Loans.

(c)    Swing Line Loans.

2.2    Notes.

(a)    Evidence of Indebtedness.

(b)    Notation of Payments.

2.3    Minimum Amount of Each Borrowing; Maximum Number of Borrowings.

2.4    Borrowing Options.

2.5    Notice of Borrowing.

2.6    Conversion or Continuation.

2.7    Disbursement of Funds; Funding Assumptions.

2.8    Pro Rata Borrowings.

2.9    Amount and Terms of Letter of Credit.

(a)    Letter of Credit Commitments, Terms of Letters of Credit.

(b)    Procedure for Issuance of Letters of Credit.

(c)    Draws upon Letters of Credit; Reimbursement Obligation.

(d)    Lenders’ Participation in Letters of Credit.

(e)    Fees for Letters of Credit.

(f)    LC Obligations Unconditional.

(g)    Indemnification.

(h)    Stated Amount.

ARTICLE III

3.1    Interest.

(a)    Base Rate Loans.

(b)    Eurodollar Loans.

(c)    Payment of Interest.

(d)    Notification of Rate.

(e)    Default Interest.

(f)    Maximum Interest.

3.2    Fees.

(a)    Commitment Fee.

(b)    Agency Fees.

3.3    Computation of Interest and Fees.

3.4    Interest Periods.

3.5    Compensation for Funding Losses.

3.6    Increased Costs, Illegality, Etc.

(a)    Generally.

(b)    Eurodollar Loans.

(c)    Capital Requirements.

(d)    Change of Lending Office.

3.7    Replacement of Affected Lenders.

ARTICLE IV

4.1    Voluntary Reduction of Commitments.

4.2    Voluntary Prepayments.

4.3    Mandatory Prepayments.

(a)    Prepayment Upon Overadvance.

(b)    Payment at Termination Date.

(c)    Mandatory Prepayment Upon Asset Disposition.

(d)    Mandatory Prepayment Upon Incurrence of Indebtedness.

(e)    Scheduled Term Repayments.

(f)    Mandatory Prepayment With Excess Cash Flow.

4.4    Application of Prepayments.

4.5    Method and Place of Payment.

4.6    Net Payments.

ARTICLE V

5.1    Corporate Existence; Compliance with Law.

5.2    Corporate Power; Authorization; No Violation.

5.3    Binding Effect.

5.4    Purpose of Loans.

5.5    Subsidiaries.

5.6    Indebtedness.

5.7    Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections, etc.

(a)    Financial Statements.

(b)    Solvency.

(c)    No Undisclosed Liabilities.

(d)    Projections.

5.8    No Material Litigation.

5.9    Performance of Agreements.

5.10    Taxes.

5.11    Governmental Regulation.

5.12    Ownership of Property; Liens.

5.13    Intellectual Property.

5.14    Disclosure.

5.15    ERISA.

5.16    Labor Relations.

5.17    Insurance.

5.18    Public Utility Holding Company Act.

5.19    Security Documents.

(a)    Security Agreement Collateral.

(b)    Real Estate Collateral.

ARTICLE VI

6.1    Conditions Precedent to Effectiveness.

(a)    Loan Documents.

(b)    Corporate Proceedings.

(c)    Corporate Documents.

(d)    Incumbency Certificate.

(e)    Fees and Amendment Fee.

(f)    Legal Opinions.

(g)    Approvals.

(h)    Litigation.

(i)    Officer’s Certificate.

(j)    Adverse Change.

6.2    Certain Conditions Precedent to Each Loan.

(a)    Representations and Warranties.

(b)    No Events of Default.

(c)    Available Revolving Commitment.

(d)    Other Matters.

ARTICLE VII

7.1    Financial Statements.

7.2    Certificates; Other Information.

(a)    Accountant’s Certificates.

(b)    Officer’s Certificate.

(c)    Budgets; Projections.

(d)    Audit Reports and Statements.

(e)    Public Filings.

(f)    Status.

(h)    Other Requested Information

7.3    Notices.

(a)    Event of Default or Unmatured Event of Default.

(b)    Litigation and Related Matters.

(c)    Notice of Change of Control.

7.4    Conduct of Business and Maintenance of Existence.

7.5    Payment of Obligations.

7.6    Inspection of Property, Books and Records.

7.7    ERISA.

7.8    Insurance.

7.9    Environmental Laws.

7.10    Additional Subsidiary Guarantors.

7.11    Intentionally Omitted.

7.12    Additional Security; Further Assurances.

(b)    Additional Subsidiary Guarantors.

(c)    Pledge of New Subsidiary Stock.

(d)    Grant of Security by New Domestic Subsidiaries.

(e)    Documentation for Additional Security.

(f)    Foreign Subsidiaries Security.

ARTICLE VIII

8.1    Financial Condition Covenants.

(a)    Maintenance of Consolidated Net Worth.

(b)    Leverage Ratio.

(c)    Interest Coverage Ratio.

(d)    Capital Expenditures.

8.2    Indebtedness.

8.3    Liens.

8.4    Fundamental Changes.

8.5    Restricted Payments.

8.6    Distributions from Subsidiaries.

8.7    Sales of Assets and Subsidiary Stock.

8.8    Investments.

8.9    Transactions with Affiliates.

8.10    Sale-Leasebacks.

8.11    Fiscal Year.

8.12    Amendments to Organizational Documents.

8.13    Accounting Changes.

8.14    Lines of Business.

ARTICLE IX

9.1    Events of Default.

(a)    Failure to Make Payments When Due.

(b)    Representations.

(c)    Breach of Certain Covenants.

(d)    Other Defaults Under Agreement or Loan Documents.

(e)    Default Under Other Agreements.

(f)    Judgments.

(g)    Voluntary Insolvency, Etc.

(h)    Involuntary Insolvency, Etc.

(i)    Unenforceability.

(j)    ERISA.

(k)    Change of Control.

(l)    Environmental Default.

(m)    Security Documents.

9.2    Rescission of Acceleration.

9.3    Rights Not Exclusive.

ARTICLE X

10.1    Appointment and Authorization.

10.2    Nature of Duties.

10.3    Liability of Agent.

10.4    Reliance by Agent.

10.5    Notice of Default.

10.6    Credit Decision.

10.7    Indemnification.

10.8    Agent in Individual Capacity.

10.9    Resignation by Agent.

10.10    Documentation Agent.

ARTICLE XI

11.1    No Waiver; Modifications in Writing.

11.2    Intentionally omitted.

11.3    Notices, Etc.

11.4    Costs, Expenses and Taxes; Indemnity.

(a)    Generally.

(b)    Indemnification.

11.5    Confirmations.

11.6    Transfer of Notes.

11.7    Adjustments; Setoff.

11.8    Execution in Counterparts.

11.9    Binding Effect; Assignment; Addition and Substitution of Lenders.

11.10    CONSENT TO JURISDICTION; MUTUAL WAIVER OR JURY TRIAL.

11.11    Governing Law.

11.12    Registry.

11.13    Severability of Provisions.

11.14    Headings.

11.15    Independent Nature of Lenders’ Rights.

11.16    Survival of Representations.

11.17    Confidentiality.

11.18    Effectiveness.

11.19    Waiver of Immunities.

11.20    Concerning the Collateral and the Loan Documents.

(a)    Authority.

(b)    Release of Collateral.

(c)    No Obligation.

 


Schedules

Schedule 2.1(a)                     --             Converted Term Loan Amounts

Schedule 2.1(b)                     --             Revolving Commitments

Schedule 2.1(c)                     --             Aggregate Converted Term Loan
Amount

Schedule 5.5                          --             Subsidiaries

Schedule 5.6                          --             Indebtedness

Schedule 5.7(c)                     --             Liabilities

Schedule 5.7(d)                     --             Projections

Schedule 5.8                          --             Litigation

Schedule 6.1(o)                     --             Waiver of Acquisition
Agreement Terms

Schedule 8.2(c)                     --             Outstanding Subsidiary
Indebtedness

Schedule 8.3                          --             Permitted Liens

Schedule 8.6(a)                     --             Certain Restrictions

Schedule 11.3                        --             Addresses for Notice;
Payment and Lending Offices

Exhibits

Exhibit 2.1(b)(iii)                   --             Form of Swing Line Loan
Participation Certificate

Exhibit 2.2(a)-1                      --             Form of Term Note

Exhibit 2.2(a)-2                      --             Form of Revolving Note

Exhibit 2.2(a)-3                      --             Form of Swing Line Note

Exhibit 2.5                              --             Form of Notice of
Borrowing

Exhibit 2.6                              --             Form of Notice of
Conversion or Continuation

Exhibit 2.9                              --             Form of Letter of Credit
Report

Exhibit 4.6(d)                         --             Form of Section 4.6(d)(ii)
Certificate

Exhibit 6.1(a)(iii)(x)               --             Form of Borrower Security
Agreement

Exhibit 6.1(a)(iii)(y)               --             Form of Subsidiary Guarantor
Security Agreement

Exhibit 6.1(a)(iv)                   --             Form of Pledge Agreement

Exhibit 6.1(a)(v)                    --             Form of Subsidiary Guarantee
Agreement

Exhibit 6.1(a)(vi)(i)                --             Form of Mortgage

Exhibit 6.1(a)(vi)(ii)(1)          --             Certain Mortgage-Related
Exceptions

Exhibit 6.1(a)(vi)(ii)(2)          --             Form of Mortgage Policy

Exhibit 6.1(f)(i)                      --             Form of Opinion of
Borrower’s outside counsel

Exhibit 6.1(f)(ii)                     --             Form of Opinion of
Borrower's general counsel

Exhibit 6.1(i)                          --             Form of Officer’s
Certificate

Exhibit 7.2(b)                         --             Form of Certificate of
Financial Officer

Exhibit 11.9                            --             Form of Assignment and
Assumption Agreement

Exhibit 11.10                          --             Form of Term Loan
Conversion Notice


 

SECOND AMENDMENT AND RESTATEMENT AGREEMENT

THIS AMENDMENT TO THAT CERTAIN FIRST AMENDED AND RESTATED CREDIT AGREEMENT (the
"Second Amendment and Restatement Agreement"), dated as of October 12, 2001,
among BMC Industries, Inc., a Minnesota corporation (“Borrower”), the several
banks and other financial institutions set forth on the signature pages hereto,
BANKERS TRUST COMPANY, a New York banking corporation, as administrative agent
for the Lenders hereunder (in such capacity, the “Agent”) and as a Lender, and
Bank One, NA, as Documentation Agent and a Lender.

W I T N E S S E T H:

WHEREAS, Borrower, Agent and NBD Bank, as Documentation Agent, have entered into
that certain Credit Agreement dated as of May 15, 1998 (the “Original Credit
Agreement”) providing for revolving credit facilities for working capital and
other corporate purposes to Borrower as the same was amended and restated as of
June 25, 1998 (as the same was previously amended prior to the date hereof, the
“First Amended and Restated Credit Agreement”);

WHEREAS, the parties hereto wish to amend the First Amended and Restated Credit
Agreement in the manner set forth in each corresponding or new section below to
(i) convert certain outstanding Revolving Loans thereunder to term loans with a
corresponding permanent reduction in the Revolving Commitment; and (ii) to
further permanently reduce the Revolving Commitment by $35,000,000 and to make
certain other modifications as set forth below;

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree that the First Amended and Restated
Credit Agreement is hereby further amended by the modifications or additions in
each corresponding or new section, schedule or exhibit set forth below:

ARTICLE I

 

DEFINITIONS

1.1           Defined Terms.  As used in this Agreement, the following terms
shall have the following meanings, such meanings to be equally applicable to
both the singular and plural forms of the terms defined:

“1997 Expansion Charge”: an amount equal to (i) $6,400,000 from the Restatement
Date to June 30, 1998, (ii) $3,100,000 from July 1, 1998 to September 30, 1998
and (iii) $0 after September 30, 1998.


“Acquisition”: any transaction or series of related transactions for the purpose
of or resulting, directly or indirectly, in (a) the acquisition of all or
substantially all of the assets of a Person, or of any business or division of a
Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person, or
otherwise causing any Person to become a Subsidiary, or (c) a merger or
consolidation or any other combination with another Person (other than a Person
that is a Subsidiary) provided that the Borrower or the Subsidiary is the
surviving entity.

 “Additional Security Documents”: all mortgages, pledge agreements, security
agreements and other security documents entered into pursuant to Section 7.12
and the Security Agreement.

“Adjusted Working Capital”: the difference between (i) Consolidated Current
Assets and (ii) Consolidated Current Liabilities excluding from Consolidated
Current Liabilities all short-term borrowings, the current portion of long-term
indebtedness and the current portion of Capitalized Lease Obligations.

“Adjustment Date”: the earlier of (i) the second Business Day after receipt by
Agent of the financial statements required to be delivered by Borrower pursuant
to Section 7.1 and (ii) the date five days after notice from Agent to Borrower
that Borrower has failed to deliver such financial statements; provided that if
an Adjustment Date pursuant to clause (ii) occurs, the date which is the Second
Business Day after Agent does receive such financial statements shall also be an
Adjustment Date.

“Agent”: as defined in the preamble.

“Agents”: the Agent and the Documentation Agent.

“Affiliate”: with respect to any Person, any Person or group acting in concert
in respect of the Person in question that, directly or indirectly, controls or
is controlled by or is under common control with such Person.  For the purposes
of this definition, “control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”) shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of
management and policies of a Person, whether through the ownership of voting
securities or by contract or otherwise.

“Agent–Related Persons”: as defined in Section 10.3.

“Aggregate Commitment”: the sum of (a) the Total Revolving Commitment, and (b)
the aggregate outstanding Term Loans of the Term Lenders.

“Aggregate Consideration”: the aggregate value of all cash, securities and other
property paid in connection with an Acquisition, including all Indebtedness of
the acquired Person repaid or assumed, directly or indirectly (by operation of
law or otherwise) in connection with the Acquisition.


"Aggregate Converted Term Loan Amount"  means the sum of the Converted Term Loan
Amounts of all Converting Lenders on the Restatement Date.

“Agreement”: this Agreement, as amended, supplemented or otherwise modified from
time to time.

 “Applicable Commitment Fee”: at any date, the applicable percentage amount of
the aggregate Revolving Commitments of the Lenders as such percentage amount is
set forth in the table below based upon the Most Recent Ratio of Consolidated
Debt to Consolidated EBITDA on such date, provided that until the date Borrower
delivers the financial statements for the fiscal quarter ended September 30,
2001, the Applicable Commitment Fee shall not be less than .500%:

 

Most Recent Ratio of Consolidated
Debt to Consolidated EBITDA

 

Applicable
Commitment Fee

Less than or equal to 2.75 to 1.0

 

.375%

Less than or equal to 3.00 to 1.0 but
greater than 2.75 to 1.0

 

.425%

Less than or equal to 3.25 to 1.0 but
greater than 3.00 to 1.0

 

.475%

Less than or equal to 3.50 to 1.0 but
greater than 3.25 to 1.0

 

.500%

Greater than 3.50 to 1.0

 

.500%

 

 

“Applicable Margin”: with respect to each Loan at any date shall be the
applicable percentage amount set forth in the table below based upon the Type of
such Loan and the Most Recent Ratio of Consolidated Debt to Consolidated EBITDA
on such date, provided that until the date Borrower delivers the financial
statements for the fiscal quarter ended September 30, 2001, the Applicable
Margin for Eurodollar Loans shall not be less than 3.000% and the Applicable
Margin for Base Rate Loans shall not be less than 2.000%:

Most Recent Ratio of
Consolidated Debt to
Consolidated EBITDA

 

Eurodollar Loans

 

Base
Rate
Loans

Less than or equal to 2.75 to 1.0

 

1.500%

 

0.500%

Less than or equal to 3.00 to 1.0
but greater than 2.75 to 1.0

 

1.750%

 

0.750%

Less than or equal to 3.25 to 1.0
but greater than 3.00 to 1.0

 

2.250%

 

1.250%

Less than or equal to 3.50 to 1.0
but greater than 3.25 to 1.0

 

2.750%

 

1.750%

Greater than 3.50 to 1.0

 

3.000%

 

2.000%


 

 

“Asset Acquisition”: the purchase by Borrower of the assets of the Orcolite
business unit, an operating division of the Monsanto Corporation in 1998.

“Asset Acquisition-Related and Other Special Charges”: means charges taken in
1998 for accounting purposes in connection with the Asset Acquisition to reflect
write-offs, costs, expenses or other charges related to the Asset Acquisition
and other special non-recurring non cash accounting charges (provided that no
more than $2,000,000 may be cash severance payments) in 1998 not to exceed
$65,000,000 in the aggregate.

“Asset Disposition”: any sale, lease, transfer or other disposition (or series
of related sales, leases, transfers or dispositions) of shares of Capital Stock
of a Subsidiary of Borrower (other than directors’ qualifying shares), property
or other assets (each referred to for the purposes of this definition as a
“disposition”) by Borrower or any of its Subsidiaries the fair market value of
which, as determined in good faith by the board of directors of Borrower or such
Subsidiary, as the case may be, exceeds $1,000,000 (other than (i) a disposition
by a Subsidiary to Borrower or by Borrower or a Subsidiary to a Wholly-Owned
Subsidiary, (ii) a disposition of property or other assets at fair market value
in the ordinary course of business, including non-exclusive licenses to use
trademarks, trade names or other similar property of Borrower or its
Subsidiaries and (iii) a disposition of obsolete property or other assets in the
ordinary course of business).

“Assignee”: an Eligible Assignee which is an “Assignee” party to an Assignment
and Assumption Agreement pursuant to Section 11.9.

“Assignment and Assumption Agreement”: an Assignment and Assumption Agreement
substantially in the form of Exhibit 11.9 annexed hereto and made a part hereof
made by any applicable Lender, as assignor and such Lender’s assignee in
accordance with Section 11.9, with such modifications (including, without
limitation, additional representations, warranties and covenants by the assignor
Lender or assignee Lender) as such assignor Lender and assignee Lender may agree
to from time to time which solely affect the relative rights and/or obligations
of the assignor Lender and assignee Lender as between themselves.

“Attorney Costs”: all reasonable fees and disbursements of any law firm or other
external counsel and the reasonable allocated cost of internal legal services,
including all reasonable disbursements of internal counsel.

“Attributable Debt”: as of the date of determination thereof in connection with
a Sale and Leaseback Transaction occurring after the Closing Date, the greater
of (1) the fair value of the assets subject to such transaction (as determined
in good faith by the applicable lessee) and (2) the present value (discounted
according to GAAP at the cost of debt implied in the lease) of the obligations
of the lessee for rental payments during the term of any applicable lease.


“Available Revolving Commitment”: as to any Lender at any time, an amount in
Dollars equal to the excess, if any, of (a) such Lender’s Revolving Commitment
over (b) the sum of (i) the aggregate principal amount then outstanding of
Revolving Loans made by such Lender and (ii) such Lender’s Commitment Percentage
of the LC Obligations and Commitment Percentage of the Swing Line Loans then
outstanding.

“Bankruptcy Code”: Title 11 of the United States Code entitled Bankruptcy as now
or hereafter in effect or any successor thereto.

“Base Rate”: the higher of (i) the Prime Lending Rate and (ii) the Federal Funds
Effective Rate plus one–half of one percent (½%).

“Base Rate Loans”: Loans bearing interest at a rate determined by reference to
the Base Rate, or Swing Line Loans, as the context shall require.

“Board”: the Board of Governors of the Federal Reserve System (or any successor
thereto).

“Borrower”: as defined in the preamble.

"Borrower Security Agreement": as defined in Section 6.1(a)(iii).

“Borrowing”: a group of Loans of a single Type made by the Lenders or the Swing
Line Lender, as appropriate, on a single date and as to which a single Interest
Period is in effect.

“BT”: Bankers Trust Company, a New York banking corporation.

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided, however, that when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

“Capital Expenditures”: without duplication, with respect to any Person, any
amounts expended or Indebtedness incurred during or in respect of a period for
any purchase or other acquisition for value of any asset that should be
classified on a consolidated balance sheet of such Person prepared in accordance
with GAAP as a fixed or capital asset including, without limitation, the direct
or indirect acquisition of such assets or improvements by way of increased
product or service charges, offset items or otherwise, and shall include
Capitalized Lease Obligations and shall include amounts expended, incurred or
obligated to be expended during or in respect of a period for any Permitted
Acquisition or Permitted Investment regardless of whether such Permitted
Acquisition or Permitted Investment would be classified as fixed or capital
assets on a consolidated balance sheet of such Person prepared in accordance
with GAAP.


“Capital Lease”: as applied to any Person, any lease of any property (whether
real, personal or mixed) by that Person as lessee which would, in conformity
with GAAP, be required to be accounted for as a capital lease on the balance
sheet of that Person.

“Capital Stock”: with respect to any Person, any and all shares, interests,
participations, rights in or other equivalents (however designated) of such
Person’s capital stock, partnership interests, membership interests or other
equivalent interests and any rights (other than debt securities convertible into
or exchangeable for capital stock or such interests), warrants or options
exchangeable for or convertible into such capital stock or other interests.

“Capitalized Lease Obligation”: at the time any determination thereof is to be
made, the amount of the liability in respect of a Capital Lease which would at
such time be so required to be capitalized on such a balance sheet in accordance
with GAAP.

“Cash Equivalents”: Investments of the type specified in clauses (i), (ii),
(iii), (iv)  and (ix) of the definition of “Permitted Investments”.

“Change of Control”: (i) the sale, lease or transfer of all or substantially all
of Borrower’s assets to any Person or group (as such term is used in Section
13(d)(3) of the Exchange Act), (ii) the liquidation or dissolution of Borrower,
(iii) any person or group of persons (within the meaning of the Exchange Act)
acquiring beneficial ownership (within the meaning of Rule 13d-3 promulgated by
the SEC under the Exchange Act) of 20% or more of the issued and outstanding
shares of Borrower’s Voting Securities; or (iv) a majority of the directors of
the Borrower are Persons other than Persons (A) for whose election proxies have
been solicited by Borrower’s board of directors or (B) who are then serving as
directors appointed by Borrower’s board of directors to fill vacancies on the
Board caused by death or resignation (but not by removal) or to fill new created
directorships.

“Closing Date” May 15, 1998.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

"Collateral" means all "Collateral" as defined in each of the Security
Documents.

“Collateral Account”: as defined in Section 4.3(a).

“Collateral Agent”: the Agent acting as collateral agent for the Secured
Creditors.

 “Committed Loan”: any Revolving Loan, Term Loan or Swing Line Loan.

“Commitment”: as to any Lender at any time, the aggregate of such Lender’s
outstanding Revolving Commitment and its Swing Line Commitment.


“Commitment Percentage”: means, as to any Lender, (a) in respect of a particular
Loan and/or Commitment, (i) at any time at which the Commitments in respect of
such Loan remain outstanding, the percentage equivalent (expressed as a decimal,
rounded to the ninth decimal place) at such time of such Lender’s Commitment in
respect of such Loan divided by the combined Commitments in respect of such
Loan; and (ii) after the termination of the Commitments in respect of such Loan
or in respect of any Term Loan, the percentage equivalent (expressed as a
decimal, rounded to the ninth decimal place) at such time of the principal
amount outstanding of such Loans held by such Lender divided by the aggregate
principal amount outstanding of such Loans held by all Lenders, and (b) in
respect of all Loans and/or Commitments, (i) at any  time at which the Aggregate
Commitments (or any portion thereof) remains outstanding, the percentage
equivalent (expressed as a decimal, rounded to the ninth decimal place) at such
time of the sum of such Lender’s Revolving Commitments and such Lender's
outstanding Term Loans divided by the Aggregate Commitment, and (ii) after the
termination of the Revolving Commitments, the percentage equivalent (expressed
as a decimal, rounded to the ninth decimal place) at such time of the principal
amount of such Lender’s outstanding Loans and LC Obligations divided by the
aggregate principal amount of the outstanding Loans and LC Obligations of all of
the Lenders.

“Commitment Period”: the period from and including the date hereof to but not
including the Termination Date.

“Commodity Price Protection Agreement”: any Contractual Obligation or other
arrangement designed to protect Borrower or any of its Subsidiaries from
fluctuations in the price of commodities.

 “Consolidated Capital Expenditures”: for any period, the aggregate of all
Capital Expenditures by Borrower and its Subsidiaries during that period that,
in conformity with GAAP, are included in “additions to property, plant or
equipment” or comparable items reflected in the consolidated statement of cash
flows of Borrower and its Subsidiaries.

“Consolidated Current Assets”: with respect to any Person, as at the time any
determination thereof is to be made, the amount, without duplication, that is
classified on a consolidated balance sheet of such Person and its Subsidiaries
as the consolidated current assets of such Person and its Subsidiaries in
accordance with GAAP.

“Consolidated Current Liabilities”: with respect to any Person, as at the time
any determination thereof is to be made,  any indebtedness (other than the
Indebtedness hereunder) that is classified as consolidated current liabilities
on a consolidated balance sheet of such Person and its Subsidiaries in
accordance with GAAP.


“Consolidated Debt”: indebtedness for money borrowed of Borrower and its
Subsidiaries that should be shown as a liability on a consolidated balance sheet
of Borrower and its Subsidiaries prepared in accordance with GAAP plus, without
duplication, the amount of Indebtedness of the type described in clauses (iii),
(v), (ix) and (x) of the definition thereof plus, without duplication,
Attributable Debt.

“Consolidated EBITDA”: without duplication for any Person for any period for
which such amount is being determined, Consolidated Net Income or Consolidated
Net Loss for such period minus Second Quarter 2001 Deferred Tax Charges for such
period, if any, plus the sum of the amounts for such period of (i) Consolidated
Interest Expense, (ii) provision for taxes based on income, (iii) depreciation
expense, and (iv) amortization expense minus any non-cash non-operating income
for such period to the extent included in Consolidated Net Income or
Consolidated Net Loss and excluding any gain or loss recognized in respect of
post-retirement benefits as a result of the application of FASB 106 and any
foreign currency translation adjustments as a result of the application of FASB
52, all as determined on a consolidated basis for such Person and its
consolidated Subsidiaries in accordance with GAAP.  For purpose of this
definition, “Consolidated EBITDA” shall be calculated after giving effect on a
pro forma basis to any Acquisition as if such Acquisition occurred on the first
day of the applicable period on the same basis as is required in clauses (A)
through (C) for the pro forma test under clause (iii) of the definition of
Permitted Acquisition.

“Consolidated Interest Expense”: with respect to any Person, for any period for
which such amount is being determined, total interest expense of such Person and
its Subsidiaries on a consolidated basis in accordance with GAAP for such
period.

“Consolidated Net Income” and “Consolidated Net Loss”: for any Person for any
period for which such amount is being determined, the net income (loss) of such
Person and its consolidated Subsidiaries during such period determined on a
consolidated basis for such period taken as a single accounting period in
accordance with GAAP, provided that in making such determination there shall be
excluded any effect of (i) income (or loss) of any Person (other than a
consolidated Subsidiary of such Person) in which any other Person (other than
such Person or any of its consolidated Subsidiaries) has a joint interest,
except to the extent of the amount of dividends or other distributions actually
paid to such Person or any of its consolidated Subsidiaries by such other Person
during such period, (ii) the income (or loss) of any Person accrued prior to the
date it becomes a consolidated Subsidiary of such Person or is merged into or
consolidated with such Person or any of its consolidated Subsidiaries or the
Person’s assets are acquired by such Person or any of its consolidated
Subsidiaries, (iii) the income of any consolidated Subsidiary of such Person to
the extent that the declaration or payment of dividends or similar distributions
by that consolidated Subsidiary of the income is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
consolidated Subsidiary, (iv) Asset Acquisition-Related and Other Special
Charges, (v) Third Quarter 2001 Non-Recurring Charges; (vi) Restructuring
Charges; (vii) the Second Quarter 2001 Deferred Tax Charges; and (viii) to the
extent deducted from determining Consolidated Net Income, any non-cash charge
required as a result of the application of FASB 142.


“Consolidated Net Worth”: of a Person means total stockholders’ equity of such
Person and its Subsidiaries on a consolidated basis in accordance with GAAP
plus, without duplication, Asset Acquisition-Related and Other Special Charges
plus, without duplication, the Second Quarter 2001 Deferred Tax Charges plus,
without duplication, Third Quarter 2001 Non-Recurring Charges plus, without
duplication, Restructuring Charges plus, without duplication and only to the
extent deducted in the determination of stockholder's equity, any non-cash
charge required as a result of the application of FASB 142.

“Contaminant”: any material with respect to which any Environmental Law imposes
a duty or obligation, including without limitation any pollutant, contaminant
(as those terms are defined in 42 U.S.C. §9601(33)), toxic pollutant (as that
term is defined in 33 U.S.C. §1362(13)), hazardous substance (as that term is
defined in 42 U.S.C. §9601(14)), hazardous chemical (as that term is defined by
29 CFR § 1910.1200(c)), hazardous waste (as that term is defined in 42 U.S.C. §
6903(5)), or any state or local equivalent of such laws and regulations,
including, without limitation, radioactive material, special waste,
polychlorinated biphenyls, asbestos, petroleum, including crude oil or any
petroleum-derived substance, (or any fraction thereof), waste, or breakdown or
decomposition product thereof, or any constituent of any such substance or
waste, including but not limited to polychlorinated biphenyls and asbestos.

“Contractual Obligation”: as to any Person, any provision of any agreement,
instrument or other undertaking to which such Person is a party or by which it
or any of its property is bound or to which it is subject.

“Converted Term Loan Amount”: as defined in Section 2.1(a).

"Converting Lender" means each Lender executing this Agreement on or before the
Restatement Date and each Lender who delivers a Term Loan Conversion Notice to
the Agent on or before the Restatement Date.

“Credit Event”: the making of any Loan or the issuance of any Letter of Credit.

“Credit Party”: Borrower, each Subsidiary Guarantor and any guarantor which may
hereafter enter into a guarantee agreement with respect to the Obligations.

“Currency Protection Agreement”: any foreign exchange contract, currency swap
agreement, or other financial agreement or arrangement to which Borrower or any
of its Subsidiaries is a party that is designed to protect Borrower or any of
its Subsidiaries against fluctuations in currency values.

“Debts”: all liabilities, whether matured or unmatured, liquidated or
unliquidated, absolute, fixed or contingent.

“Default Rate”: a variable rate per annum which shall be two percent (2%) per
annum plus either (i) the then applicable interest rate hereunder in respect of
the amount on which the Default Rate is being assessed, or (ii) if there is no
such applicable interest rate, the Base Rate plus the Applicable Margin, but in
no event in excess of that permitted by applicable law.


“Defaulting Lender”: any Lender with respect to which a Lender Default is in
effect.

 “Documents”: the Loan Documents.

“Dollars” and “$”: dollars in lawful currency of the U.S.

 “Domestic Overdraft Facility”: means an unsecured overdraft line of credit in a
maximum principal amount of not more than $10,000,000 which may contain a
subfacility for letters of credit which line of credit shall be on terms and
conditions and pursuant to documentation no more restrictive than this Agreement
and otherwise satisfactory in form and substance to the Agent.

“Domestic Subsidiary”: any Subsidiary of Borrower that is not a Foreign
Subsidiary.

“Drawing”: as defined in Section 2.9(d)(ii).

“Effective Date”: the effective date of the applicable Assignment and Assumption
Agreement, as defined therein.

“Eligible Assignee”: (i) a commercial bank organized under the laws of the U.S.,
or any State thereof, (ii) a commercial bank organized under the laws of any
other country which is a member of OECD, or a political subdivision of any such
country; provided, however, that such bank is acting through a branch or agency
located in the country in which it is organized or another country which is also
a member of the OECD or the Cayman Islands, (iii) the central bank of any
country which is a member of the OECD, (iv) a finance company or other financial
institution or fund (whether a corporation, partnership, trust or other entity)
that is engaged in making, purchasing or otherwise investing in commercial loans
in the ordinary course of its business, (v) an insurance company organized under
the laws of the U.S. (or any State thereof), (vi) a savings bank or savings and
loan association organized under the laws of the U.S., or any State thereof,
(vii) any Lender party to this Agreement, (viii) any Affiliate of any Lender
party to this Agreement, and (ix) any other Person approved by Agent and
Borrower, such approval not to be unreasonably withheld; provided, however, that
an affiliate of Borrower shall not qualify as an Eligible Assignee.

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes or decrees of any
Governmental Authority or other Requirements of Law regulating, relating to or
imposing liability or standards of conduct concerning protection of human health
or the environment, as now or may at any time hereafter be in effect that are
applicable to the Borrower or its Subsidiaries.


“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“ERISA Affiliate”: each trade or business (whether or not incorporated) which
together with Borrower or a Subsidiary of Borrower would be deemed to be a
“single employer” within the meaning of Section 4001(b)(1) of ERISA or would be
included in a “controlled group of corporations,” a group of “trades or
businesses under common control” or an “affiliated service group” within the
meaning of Section 414(b), (c), (m) or (o) of the Code.  Unless otherwise
qualified, all references to an “ERISA Affiliate” in this Agreement shall refer
to an ERISA Affiliate of Borrower or any Subsidiary.

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including,
without limitation, basic, supplemental, marginal and emergency reserves under
any regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto) dealing with reserve requirements prescribed for
Eurocurrency funding (currently referred to as “Eurocurrency liabilities” in
Regulation D of such Board) maintained by a member bank of the Federal Reserve
System.


“Eurodollar Borrowing”: a Borrowing comprised of Eurodollar Loans.

“Eurodollar Loan”: any Loan bearing interest at a rate determined by reference
to the Eurodollar Rate.

“Eurodollar Rate”: the arithmetic average (rounded upwards to the nearest 1/16
of 1%) of the offered quotations, if any, to first class banks in the Eurodollar
market by BT for Dollar deposits of amounts in immediately available funds
comparable to the principal amount of the applicable Eurodollar Loan for which
the Eurodollar Rate is being determined with maturities comparable to the
Interest Period for which such Eurodollar Rate will apply, as of approximately
10:00 A.M. (New York City time) on the applicable Interest Rate Determination
Date.  The determination of the Eurodollar Rate by Agent shall be conclusive and
binding on Borrower absent demonstrable error.

“Eurodollar Reserve Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

Eurodollar Rate

1.00 – Eurocurrency Reserve Requirements


 

"European Reorganization" has the meaning assigned to that term in that certain
Consent, Waiver and Fourth Amendment to Credit Agreement dated as of December
21, 1999 by and among the Borrower, the Agent and the Lenders signatory thereto.

“Event of Default”: any of the events specified in Section 9.1; provided,
however, that any requirement for the giving of notice, the lapse of time, or
both, or any other condition, has been satisfied.

“Excess Cash Flow”: for any period, the excess of (i) the sum of (without
duplication) (A) Consolidated Net Income for such period, plus (B) the amount of
all non-cash charges (including, without limitation or duplication,
depreciation, amortization and non-cash (including without limitation any
original issue discount or pay-in-kind interest expense) interest expense)
included in determining Consolidated Net Income for such period, plus (C) the
decrease, if any, in Adjusted Working Capital from the first day to the last day
of such period, plus (D) provisions for taxes appearing on an income statement
of Borrower and its Subsidiaries for such period, over (ii) the sum (without
duplication) of (A) any non-cash credits (including from sales of assets)
included in determining Consolidated Net Income for such period, plus (B) gains
from sales of assets included in determining Consolidated Net Income for such
period, plus (C) the aggregate amount of Capital Expenditures (excluding Capital
Expenditures made utilizing insurance proceeds from Recovery Events or financed
through Indebtedness (other than Indebtedness under this Agreement)), plus (D)
the aggregate principal amount of permanent principal payments of Indebtedness
for borrowed money of Borrower and its Subsidiaries (other than (1) repayment of
Indebtedness with proceeds of issuance of other Indebtedness or equity or equity
contributions or with Net Sale Proceeds or Recovery Events and (2) repayment of
Loans, provided that repayments of Loans shall be deducted in determining Excess
Cash Flow if such repayments were (x) repayments of Loans on the Termination
Date, (y) made as a voluntary prepayment with internally generated funds (but in
the case of a voluntary prepayment of Revolving Loans or Swing Line Loans, only
to the extent accompanied by a voluntary permanent reduction to the Total
Revolving Commitment) or (z) made with Net Sale Proceeds from any Asset
Disposition but only to the extent that any gain from such Asset Disposition has
been included in the determination of Consolidated Net Income for such period)
during such period, plus (E) non-cash charges added back in a previous period
pursuant to clause (i)(B) above to the extent any such charge has become a cash
item in the current period, plus (F) the increase, if any, in Adjusted Working
Capital from the first day to the last day of such period, plus (G) taxes paid
by Borrower and its Subsidiaries during such period, plus (H) the principal
portion of Capitalized Lease Obligations paid by Borrower and its Subsidiaries
during such period.

“Excess Cash Flow Period”: with respect to the repayment required on each Excess
Cash Payment Date, the immediately preceding Fiscal Year of Borrower.

“Excess Cash Payment Date”: the date occurring 95 days after the last day of a
Fiscal Year of Borrower (beginning with its Fiscal Year ending on December 31,
2002).


“Exchange Act”: the Securities Exchange Act of 1934, as amended and codified in
U.S.C. 78a et seq. and as hereafter amended from time to time.

“Exchangeable Stock”: any Capital Stock which is exchangeable or convertible
into another security (other than Capital Stock of Borrower which is neither
Exchangeable Stock nor Redeemable Stock).

“Existing Credit Agreements”: that certain Credit Agreement among BMC
Industries, Inc., various Banks and Norwest Bank Minnesota, National
Association, dated June 5, 1996, as amended to date, and all agreements relating
to such loan agreement, including, without limitation, any and all guarantees,
pledge agreements and security agreements.

 “Facility”: any of the credit facilities established under this Agreement.

“Facing Agent”: as defined in Section 2.9(a).

“Federal Funds Effective Rate”: for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by BT, as Agent, from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer”: with respect to any Person, the chief financial officer,
principal accounting officer, a financial vice president, treasurer or assistant
treasurer of such Person.

“Foreign Subsidiary”: a Subsidiary of Borrower that is incorporated under the
laws of a jurisdiction other than any State of the U.S. or the District of
Columbia.

“GAAP”: generally accepted accounting principles in the U.S. as in effect from
time to time.  If any changes in GAAP or the application thereof from that used
in the preparation of the financial statements referred to in Section 7.1(a)
hereof occur after the Closing Date and such changes result in a material change
in the calculation of any financial covenants or restrictions set forth in this
Agreement, then the parties hereto agree to enter into and diligently pursue
negotiations in order to amend such financial covenants and restrictions so as
to equitably reflect such changes, with the desired result that the criteria for
evaluating the financial condition and results of operations of Borrower and its
Subsidiaries shall be the same after such changes as if such changes had not
been made.


“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of government.

“Guarantee Obligations”: as to any Person, without duplication, any direct or
indirect obligation of such Person guaranteeing or intended to guarantee any
Indebtedness, Capital Lease or operating lease, dividend or other obligation
(“primary obligations”) of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, any
obligation of such Person, whether or not contingent:  (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor; (ii) to advance or supply funds (a) for the purchase or payment of any
such primary obligation, or (b) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor; (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation; or
(iv) otherwise to assure or hold harmless the owner of such primary obligation
against loss in respect thereof; provided, however, that the term Guarantee
Obligation shall not include any endorsements of instruments for deposit or
collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any Person at any time shall be deemed to be an amount equal to
the lesser at such time of (y) the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made or (z) the
maximum amount for which such Person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation; or, if not stated or
determinable, the maximum reasonably anticipated liability (assuming full
performance) in respect thereof.

“Indebtedness”: as applied to any Person (without duplication):

(i)            all indebtedness of such Person for borrowed money;

(ii)           the deferred and unpaid balance of the purchase price of assets
or services (other than trade payables and other accrued liabilities incurred in
the ordinary course of business that are not overdue by more than 90 days unless
being contested in good faith) which purchase price is (y) due more than six
months from the date of incurrence of the obligation in respect thereof or (z)
evidenced by a note or a similar written instrument;

(iii)          that portion of obligations of such Person with respect to
Capital Leases which is required to be classified as a liability on a balance
sheet in accordance with GAAP;

(iv)          all indebtedness secured by any Lien on any property owned by such
Person, whether or not such indebtedness has been assumed by such Person or is
nonrecourse to such Person;


(v)           notes payable and drafts accepted representing extensions of
credit whether or not representing obligations for borrowed money (other than
such notes or drafts for the deferred purchase price of assets or services which
does not constitute Indebtedness pursuant to clause (ii) above);

(vi)          indebtedness or obligations of such Person, in each case,
evidenced by bonds, notes or similar written instrument;

(vii)         the face amount of all letters of credit and bankers’ acceptances
issued for the account of such Person, and without duplication, all drafts drawn
thereunder other than, in each case, commercial or standby letters of credit or
the functional equivalent thereof issued in connection with performance, bid or
advance payment obligations incurred in the ordinary course of business,
including, without limitation, performance requirements  under workers
compensation or similar laws;

(viii)        all obligations of such Person under Interest Rate Protection
Agreements or Currency Protection Agreements;

(ix)           Guarantee Obligations of such Person; and

(x)            the principal balance outstanding under any synthetic lease, tax
retention operation lease, off-balance sheet loan or similar off-balance sheet
financing product to which such Person is a party, where such transaction is
considered borrowed money indebtedness for tax purposes but is classified as an
operating lease in accordance with GAAP.

“Insolvent”: with respect to any Person, that the present fair saleable value of
the assets of such Person is less than the amount that will be required to pay
the probable liability on existing Debts of such Person or such Person is unable
to pay its Debts, as such Debts become absolute and matured.

“Intellectual Property”: as defined in Section 5.13.

“Intercompany Indebtedness”: Indebtedness of Borrower or any of its Subsidiaries
which, in the case of Borrower, is owing to any such Subsidiary and which, in
the case of any Subsidiary of Borrower, is owing to Borrower or any of its other
Subsidiaries.

“Interest Payment Date”: (a)  as to any Base Rate Loan, the last Business Day of
each March, June, September and December to occur while such Loan is outstanding
and the date on which all of the Loans hereunder are paid in full, (b) as to any
Eurodollar Loan, the last day of the Interest Period applicable thereto and (c)
as to any Eurodollar Loan having an Interest Period longer than three months,
each day which is three months after the first day of the Interest Period
applicable thereto; provided, however, that, in addition to the foregoing, each
of (x) the date upon which the Commitments have been terminated and the Loans
have been paid in full and (y) the Termination Date shall be deemed to be an
“Interest Payment Date” with respect to any interest which is then accrued
hereunder.


“Interest Period”: as defined in Section 3.4.

“Interest Rate Determination Date”: the date for calculating the Eurodollar Rate
for an Interest Period, which date shall be the second Business Day prior to the
first day of the related Interest Period for such Eurodollar Loan.

“Interest Rate Protection Agreement”: any interest rate swap agreement, interest
rate cap agreement or other financial agreement or arrangement designed to
protect Borrower or any of its Subsidiaries against fluctuations in interest
rates.

“Investment”: as applied to any Person, any direct or indirect purchase or other
acquisition for value by that Person of stock or other securities of any other
Person (or a beneficial interest therein), or a capital contribution by that
Person to any other Person, or any direct or indirect loan or advance to any
other Person, or any purchase by that Person of all or a significant part of the
assets of a business conducted by another Person or any purchase by that Person
of a futures contract or such person otherwise becoming liable for the purchase
or sale of currency or other commodity at a future date in the nature of a
futures contract.  The amount of any Investment by any Person shall be the
original Investment (including the amount of any liability assumed to the extent
that such liability would be reflected on a balance sheet prepared in accordance
with GAAP) plus the cost of all additions thereto, without any adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect to such Investment.

“IRS”: the United States Internal Revenue Service, or any successor or analogous
U.S. Governmental Authority.

 “LC Commission”: as defined in Section 2.9(e)(ii).

“LC Obligations”: at any time, an amount equal to the sum of (a) the aggregate
Stated Amount of the then outstanding Letters of Credit and (b) the aggregate
amount of Unpaid Drawings (in each case without duplication).  The LC Obligation
of any Lender at any time shall mean its Pro Rata Share of the aggregate LC
Obligations outstanding at such time.

“LC Participant”: as defined in Section 2.9(e).

“LC Supportable Indebtedness”: (i) obligations of Borrower or its Subsidiaries
incurred in the ordinary course of business with respect to insurance
obligations and workers’ compensation, surety bonds and other similar statutory
obligations and (ii) such other obligations of Borrower or any of its
Subsidiaries as are reasonably acceptable to Agent and the respective Facing
Agent and otherwise permitted to exist pursuant to the terms of this Agreement.


“Lender Default”: (i) the refusal (which has not been retracted) of a Lender to
meet its obligation to make available its portion of any Borrowing or to fund
its portion of any unreimbursed payment under Section 2.1(b)or (ii) a Lender
having notified in writing Borrower and/or Agent that it does not intend to
comply with its obligations under Section 2.1 (whether or not as a result of any
takeover of such Lender by any regulatory authority or agency).

“Lenders”: means those financial institutions from time to time party to the
Agreement.

“Lending Office”: with respect to each Lender, the office specified on such
Lender’s signature page or in the applicable Assignment and Assumption Agreement
with respect to each Type of Loan, or such other office as such Lender may
designate in writing from time to time to Borrower and Agent with respect
thereto.

“Letter of Credit”: means any letter of credit issued by Facing Agent hereunder,
and any amendments thereto or replacements thereof, pursuant to Section 2.9.

“Letter of Credit Payment”: as applicable (a) all payments made by the Facing
Agent pursuant to either a draft or demand for payment under a Letter of Credit
or (b) all payments made by the Lenders to the Facing Agent in respect thereof.

“Letter of Credit Request”: as defined in Section 2.9(c).

“Lien”: any judgment lien or execution, attachment, levy, distraint or similar
legal process and any mortgage, pledge, security interest, encumbrance, lien,
charge or deposit arrangement (other than a deposit in the ordinary course of
business and not intended as security) of any kind (including, without
limitation, any conditional sale or other title retention agreement or lease in
the nature thereof, any sale of receivables with recourse (in whole or in part)
against the seller or any other Person except the account debtors, any filing or
agreement to file a financing statement as debtor under the UCC or any similar
statute other than to reflect ownership by a third party of property leased to
Borrower or any of its Subsidiaries under a lease which is not in the nature of
a conditional sale or title retention agreement, or any subordination
arrangement in favor of another Person).

“Liquidity”: as of any date of determination, all cash and Cash Equivalents of
the Borrower (determined on a consolidated basis) plus the Total Available
Revolving Commitments.

“Loan”: a Revolving Loan, Term Loan or a Swing Line Loan, as the context shall
require; collectively, the “Loans.”

“Loan Documents”: this Agreement, the Notes, each Letter of Credit, each
Security Document and any other instruments, documents and agreements delivered
to Agent in favor of the Lenders or for the benefit of the Lenders.

 


“Majority Lenders”: at any time, Lenders then holding at least 51% of the sum of
(a) the then aggregate unpaid principal amount of the Term Loans,  plus (b) the
amount of the Total Revolving Commitment (or if the Total Revolving Commitment
has been terminated, then the aggregate principal amount outstanding of
Revolving Loans, plus the outstanding amount of LC Obligations); provided, that,
if no principal amount of any Loan is then outstanding, then “Majority Lenders”
shall mean Lenders then having at least 51% of the Total Revolving Commitment.

 “Material Adverse Effect”: a material adverse effect on (a) the business,
condition (financial or otherwise), assets, liabilities, property or operations
of Borrower and its Subsidiaries taken as a whole, (b) the ability of Borrower
or any Subsidiary to perform its obligations under any Loan Document to which it
is a party, or (c) the validity or enforceability of this Agreement, any Note,
any Security Document or the material rights or remedies of Agent and the
Lenders hereunder or thereunder.

“Material Asset Disposition”: any Asset Disposition of all or any substantial
part of the assets of Borrower and its Subsidiaries, taken as a whole, to any
Person (other than Borrower or any of its Subsidiaries).  For purposes of this
definition, any subsidiary or the assets of a business operation which, in each
case, if separately counted would constitute a “significant subsidiary” within
the meaning of Rule 1-02 of Regulation S-X promulgated by the United States
Securities and Exchange Commission shall be deemed to constitute a “substantial
part of the assets” of such Borrower and its Subsidiaries, taken as a whole.

“Material Subsidiary”: a Subsidiary, including its subsidiaries, which meets any
of the following conditions:

(i)            the Borrower’s and its Subsidiaries’ advances to and other
investments in the Subsidiary exceed 10 percent of the total assets of the
Borrower and its Subsidiaries consolidated as of the end of the most recently
completed fiscal year; or

(ii)           the Borrower’s and its other Subsidiaries’ proportionate share of
the total assets (after intercompany eliminations) of the Subsidiary exceeds 10
percent of the total assets of the Borrower and its Subsidiaries consolidated as
of the end of the most recently completed fiscal year; or

(iii)          the EBITDA of the Subsidiary exceeds 10 percent of the EBITDA of
the Borrower and its Subsidiaries consolidated for the most recently completed
fiscal year.

“Minimum Borrowing Amount”: with respect to Base Rate Loans, $5,000,000, and
with respect to Eurodollar Loans, $5,000,000, and with respect to Swing Line
Loans, $1,000,000.


“Modification”: as defined in Section 11.1.

“Moody’s”: Moody’s Investors Service, Inc. or any successor to the rating agency
business thereof.

“Mortgage”: the form of Mortgage attached hereto as Exhibit 6.1(a)(vi) covering
the Ramsey, Minnesota property of the Borrower's Subsidiary as amended,
restated, supplemented or otherwise modified from time to time.

“Mortgage Policy”: any mortgage insurance policies, "marked up" mortgage title
insurance commitment, items described in Exhibit 6.1(a)(vi)(ii)(1) hereto or
similar documents executed pursuant to Section 5.19(b).

“Mortgaged Property”: any real property subject to the Mortgage pursuant to
Section 5.19(b).

“Most Recent Ratio of Consolidated Debt to Consolidated EBITDA”: at any date,
the ratio of Consolidated Debt as of the end of the most recently ended fiscal
quarter of Borrower for which financial statements have been delivered pursuant
to Section 7.1 (after giving effect to all payments made on or before such date)
to Consolidated EBITDA for the period of four consecutive fiscal quarters ending
on the last day of the most recently ended fiscal quarter of Borrower for which
financial statements have been delivered pursuant to Section 7.1; provided,
however, that on the date of any Acquisition, the “Most Recent Ratio of
Consolidated Debt to Consolidated EBITDA” shall be recalculated effective until
the date of delivery of the next quarterly financial statements as the ratio of
Consolidated Debt as of the date of any such Acquisition (and after giving
effect to any Indebtedness incurred or assumed in connection therewith) to
Consolidated EBITDA for the four fiscal quarter period ending as of the most
recently ended fiscal quarter for which financial statements have been delivered
pursuant to Section 7.1 (calculated on a pro forma basis as set forth in the
definition of Consolidated EBITDA after giving effect to the Acquisition);
provided, further, however, that if Borrower fails to deliver such financial
statements as required by Article VII and further fails to remedy such default
within five days of notice thereof from Agent, then, without prejudice to any
other rights of any Lender hereunder, the Most Recent Ratio of Consolidated Debt
to Consolidated EBITDA” shall be deemed to be greater than 3.50 to 1.0 as of the
date such financial statements were required to be delivered under Section 7.1.

“Multiemployer Plan”: any plan described in Section 4001(a)(3) of ERISA to which
contributions are or, within the immediately preceding six years, have been made
or required by Borrower or any of its Subsidiaries or ERISA Affiliates.

“Net Offering Proceeds”: the proceeds received from (a) the issuance of any
Capital Stock or (b) the incurrence of any Indebtedness net of the actual
liabilities for reasonably anticipated cash taxes in connection with such
issuance or incurrence, if any, any underwriting, brokerage and other customary
selling commissions incurred in connection with such issuance or incurrence, and
reasonable legal, advisory and other fees and expenses, including title and
recording tax expenses, if any, incurred in connection with such issuance or
incurrence.


“Net Sale Proceeds”: means the aggregate cash proceeds received from any Asset
Disposition (including, without limitation, cash received by way of deferred
payment pursuant to a note receivable, conversion of non-cash consideration,
cash payments in respect of purchase price adjustments or otherwise, but only as
and when such cash is received) by Borrower or any Subsidiary minus the
reasonable costs and expenses incurred in connection therewith and any provision
for taxes in respect thereof made in accordance with GAAP.

“New Domestic Subsidiary”: as defined in Section 7.12(a).

“Non-Convertible Capital Stock”: with respect to any corporation, any
non-convertible Capital Stock of such corporation and any Capital Stock of such
corporation convertible solely into non-convertible common stock of such
corporation; provided, however, that Non-Convertible Capital Stock shall not
include any Redeemable Stock or Exchangeable Stock.

“Non-Defaulting Lender”: each Lender which is not a Defaulting Lender.

“Notes”: respectively (i) individually, each Revolving Note, Term Note or Swing
Line Note and (ii) collectively, all Revolving Notes, all Term Notes and all
Swing Line Notes.

“Notice of Borrowing”: as defined in Section 2.5.

“Notice of Conversion or Continuation”: as defined in Section 2.6.

“Obligations”: all Loans and other Indebtedness, advances, debts, liabilities,
obligations, covenants and duties owing by any Credit Party to any Lender, any
Agent or any other Person required to be indemnified under any Loan Document, of
any kind or nature, present or future, whether or not evidenced by any note,
guaranty or other instrument, arising under this Agreement or under any other
Loan Document, whether or not for the payment of money, whether arising by
reason of an extension of credit, loan, guaranty, indemnification or in any
other manner, whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or
hereafter arising and however acquired.

“OECD”: the Organization for Economic Cooperation and Development.

“Original Credit Agreement”: has the meaning assigned to that term in the
recitals hereto.


“Payment Office”: the address for such payments for such Loans set forth on
Schedule 11.3 hereto in relation to Agent, or such other address as Agent may
from time to time specify in accordance with Section 11.3.

“PBGC”: the Pension Benefit Guaranty Corporation created by Section 4002(a) of
ERISA or any successor thereto.

 “Permitted Acquisition”: any Acquisition where the Person acquired is a
Wholly-Owned Subsidiary or the assets acquired are owned by Borrower or a
Wholly-Owned Subsidiary or where (i) the Person acquired becomes a Credit Party
or the assets acquired are owned by a Credit Party and (a) Aggregate
Consideration paid by Borrower and its Subsidiaries is less than $25,000,000; or
(b) Aggregate Consideration paid by Borrower and its Subsidiaries is less than
$75,000,000 and (1) the Person or assets to be acquired are in a business which
is reasonably related to the business the Borrower or any Subsidiary of the
Borrower is engaged in on the date hereof (2) after giving effect thereto on a
pro forma basis for the period (the “Pro Forma Period”) of four fiscal quarters
ending with the fiscal quarter for which financial statements have most recently
been delivered (or were required to be delivered) under Section 7.1 (on the
basis that (A) Indebtedness incurred or assumed in connection with such
Acquisition was incurred or assumed at the beginning of the Pro Forma Period,
(B) if such Indebtedness bears interest at a floating rate, interest expense for
the Pro Forma Period shall be calculated at the rate in effect on the date of
such Acquisition, and (C) all income and expenses associated with the assets or
entity acquired in connection with such Acquisition for the most recently ended
four fiscal quarter period for which such income and expense amounts are
available (with good faith estimates thereof being permitted if financial
statements indicating such amounts are not available) shall be treated as being
earned or incurred by Borrower over the Pro Forma Period on a pro forma basis),
no Event of Default or Unmatured Event of Default would exist hereunder
(including, without limitation, under Section 8.1(d)); (3) the ratio of
Consolidated Debt to Consolidated EBITDA of Borrower on the pro forma basis
described above would be less than 2.75 to 1.0; and (4) after giving effect
thereto the Borrower’s Liquidity shall not be less than $35,000,000; and (ii)
Borrower and its Subsidiaries have complied with the requirement of Section 7.12
hereof with respect to any required execution of the Subsidiary Guarantee
Agreement; and (iii) such Acquisition has been approved by the board of
directors of the Person to be acquired.

“Permitted IDB/Community Development Indebtedness”: (a) Indebtedness related to
municipal bonds or similar obligations of a state or political subdivision
thereof, issued in connection with an industrial development or related
facilities, and (b) Indebtedness owed to or for the benefit of any community
development agency, state or local economic development authority or similar
entity providing loans, grants or other economic assistance to encourage
employment, construction, local investment or other activity deemed beneficial
for the community (including without limitation such indebtedness having terms
calling for reduced interest rates, debt forgiveness and similar benefits) not
exceeding in the aggregate $10,000,000 outstanding at any time.


“Permitted Investments”:

(i)            any demand deposits with any bank or trust company maintained in
the ordinary course of business or shares of any money market mutual fund rated
at least AAA or the equivalent thereof by S&P or at least Aaa or the equivalent
thereof by Moody’s, including, without limitation, any such mutual fund managed
or advised by any Lender or Agent;

(ii)           any evidence of Indebtedness, maturing not more than two (2)
years after the date of acquisition thereof, issued by the U.S., or an
instrumentality or agency thereof and guaranteed fully as to principal, interest
and premium, if any, by the U.S.;

(iii)          any certificate of deposit that is denominated in Dollars,
maturing not more than six (6) months after the date of purchase, issued by a
Lender or a commercial banking institution which is a member of the Federal
Reserve System and which has a combined capital and surplus and undivided
profits of not less than $200,000,000;

(iv)          commercial paper, maturing not more than ninety (90) days after
the date of acquisition, issued by a corporation organized and existing under
the laws of any State of the U.S. or the District of Columbia or Canada, which
is denominated in Dollars, with a rating, at any date of determination, of
“Prime–2” (or better) according to Moody’s, or “A–2” (or better) according to S
& P;

(v)           any Investments in any Credit Party (other than an Investment in
connection with an Acquisition which shall be governed by clause (vii));

(vi)          any Investments made after the Closing Date by Borrower or any
Credit Party in any Subsidiary which is not a Credit Party or any Permitted
Unconsolidated Venture in an aggregate amount outstanding at any time not in
excess of $20,000,000 or, in the case of any Subsidiary which is not a Credit
Party, any Investment in any Subsidiary which is not a Credit Party;

(vii)         Investments made solely as a result of mergers, acquisitions or
consolidations permitted under Section 8.4;

(viii)        loans or advances to employees made in the ordinary course of
business;

(ix)           Investments in overnight Nassau time deposits and Eurodollar
deposits in branches or offices of banking institutions described in clause (ii)
of this definition of the term “Permitted Investments”;


(x)            Investments outstanding as of the Closing Date in Subsidiaries
(as such Investments may be adjusted due to appreciation, repayment of
principal, payment of interest, return of capital and similar circumstances);

(xi)           Investments not otherwise permitted hereunder not to exceed
$5,000,000 in the aggregate outstanding at any time;

(xii)          Investments by Buckbee-Mears European Holding Company B.V.
("BV2") in that certain Note A  dated as of December 22, 1999 by Buckbee-Mears
Deutschland Holding GmbH in favor of the Borrower and assigned to BV2 in the
original principal amount of 77,000,000 Euro;

(xiii)         Investments by the Borrower in that certain Note B dated as of
December 22, 1999 by Buckbee-Mears Holding Company B.V. in favor of the Borrower
in the original principal amount of 77,000,000 Euro ("Note B");

provided that if a Permitted Unconsolidated Venture or a Subsidiary which is not
a Credit Party shall thereafter become a Credit Party, the foregoing limitations
shall thereafter be determined as though any Investment made in such Permitted
Unconsolidated Venture or Subsidiary was originally made as an Investment in a
Credit Party permitted under clause (v) above; provided, further, that Permitted
Investments shall not include cash or Cash Equivalents exceeding $10,000,000
held by Borrower or its Subsidiaries for more than five (5) consecutive Business
Days.

“Permitted Liens”: The following Liens:

(i)            Liens for property taxes and assessments or governmental charges
or levies and Liens securing claims or demands of mechanics and materialmen;
provided, however, payment thereof is not later than the time required by
Section 7.5;

(ii)           Liens in an aggregate amount not to exceed $10,000,000 at any
time of or resulting from any judgment or award, the time for the appeal or
petition for rehearing of which shall not have expired, or in respect of which
Borrower or a Subsidiary of Borrower shall at any time in good faith be
prosecuting an appeal or proceeding for a review and in respect of which a stay
of execution pending such appeal or proceeding for review shall have been
secured;

(iii)          Liens incidental to the conduct of business or the ownership of
properties and assets (including Liens in connection with worker’s compensation,
unemployment insurance and other like laws, warehousemen’s and attorneys’ liens
and statutory landlords’ liens) and Liens to secure the performance of bids,
tenders or trade contracts, or to secure statutory obligations, surety or appeal
bonds or other Liens of like general nature incurred in the ordinary course of
business and not in connection with the borrowing of money; provided, however,
in each case, the obligation secured is not overdue or, if overdue, is being
contested in good faith by appropriate actions or proceedings;


(iv)          minor survey exceptions or minor encumbrances, easements or
reservations, or rights of others for rights–of–way, utilities and other similar
purposes, or zoning or other restrictions as to the use of real properties,
which customarily exist on properties of corporations engaged in similar
activities and similarly situated and which do not in any event materially
impair their use in the operation of the business of Borrower and its
Subsidiaries;

(v)           Liens securing Indebtedness of a Subsidiary of Borrower to
Borrower;

(vi)          Liens existing as of the Restatement Date and reflected on
Schedule 8.3 hereto and Liens incurred in connection with the refinancing of
Indebtedness secured thereby so long as no such Lien extends to any property not
subject thereto as of the Restatement Date (other than improvements thereto or,
if required by the terms of the document or instrument creating or governing
such Lien as in effect on the Restatement Date, additions thereto and
replacements and substitutions therefor);

(vii)         customary rights of setoff, revocation, refund or chargeback under
deposit agreements or under the UCC of banks or other financial institutions
where Borrower or its Subsidiaries maintain deposits in the ordinary course of
business;

(viii)        Liens securing Permitted IDB/Community Development Indebtedness;

(ix)       additional Liens incurred by Borrower and its Subsidiariesso long as
the aggregate amount of the obligations secured by such Liens does not exceed
$7,500,000 less the amount of Liens securing Permitted IDB/Community Development
Indebtedness permitted by clauses (viii) above; and

(x)        Permitted Real Property Encumbrances.

“Permitted Real Property Encumbrances”: (i) those liens, encumbrances and other
matters affecting title to any Mortgaged Property listed in the Mortgage
Policies on the date of delivery of such Mortgage Policies to Agent in
accordance with the terms hereof,  (ii) as to any particular parcel of real
property at any time, such easements, encroachments, covenants, rights of way,
minor defects, irregularities or encumbrances on title which do not materially
impair such parcel of real property for the purpose for which it is held by the
user thereof, or the Lien held by Agent, (iii) municipal and zoning ordinances
and environmental regulations, which are not violated in any material respect by
the existing improvements and the present use made by the mortgagor thereof of
the premises (as defined in the respective Mortgage), (iv) general real estate
taxes and assessments not yet delinquent, and (v) such other items as to which
Agent may consent which do not materially impair such parcel of real property
for the purpose for which it is held by the user thereof, or the Lien held by
the Agent.


“Permitted Subordinated Indebtedness”: up to $100,000,000 in aggregate initial
principal amount of indebtedness of the Borrower which (i) by its terms is
expressly subordinated to this Agreement, as from time to time amended,
restated, supplemented, modified, refinanced, refunded or replaced, (ii) has a
maturity date not less than one year after the Termination Date, (iii) is in all
respects in form and substance satisfactory to Agent and (iv) is rated no lower
than BB by S&P and no lower than Ba2 by Moody’s.

“Permitted Unconsolidated Venture”: an Investment in a Person not constituting a
Subsidiary of Borrower which Person is engaged in the same or related business
as Borrower or any of its Subsidiaries is engaged on the Closing Date.

“Person”: an individual or a corporation, limited liability company,
partnership, trust, incorporated or unincorporated association, joint venture,
joint stock company, government (or an agency or political subdivision thereof)
or other entity of any kind provided; however, that references to Persons
include their respective permitted successors and assigns or, in the case of
governmental Persons, Persons succeeding to the relevant functions of such
persons; and all references to statutes and related regulations shall include
any amendments of same and any successor statutes and regulations.

“Plan”: any plan described in Section 4021(a) of ERISA and not excluded pursuant
to Section 4021(b) thereof, which may hereafter be or has been established or
maintained, within the immediately preceding six years, or to which
contributions are or, within the immediately preceding six years, have been
made, by Borrower or any of its Subsidiaries or ERISA Affiliates, but not
including any Multiemployer Plan.

“Plan Administrator”: has the meaning assigned to the term “administrator” in
Section 3(16)(A) of ERISA.

“Plan Sponsor”: has the meaning assigned to the term “plan sponsor” in
Section 3(16)(B) of ERISA.

“Pledge Agreement”: has the meaning assigned to that term in Section 6.1(a)(iv).

 “Pledged Stock”: as defined in the Security Documents.

“Prime Lending Rate”: the rate which BT announces from time to time as its prime
lending rate, base rate or equivalent, as in effect from time to time.  The
Prime Lending Rate is a reference rate and does not necessarily represent the
lowest or best rate actually charged to any customer.  Any Lender may make
commercial loans or other loans at rates of interest at, above or below the
Prime Lending Rate.  The Prime Lending Rate shall change automatically and
without notice from time to time as and when BT changes its prime lending rates,
base rates or equivalent.


“Pro Rata Share”: when used with reference to any Lender and any described
aggregate or total amount, an amount equal to the result obtained by multiplying
such described aggregate or total amount by a fraction the numerator of which
shall be such Lender’s Revolving Commitment and the denominator of which shall
be the Total Revolving Commitment or, if no Revolving Commitments are then
outstanding, such Lender’s aggregate outstanding principal amount of Revolving
Loans and LC Obligations to the total outstanding principal balance of all
Revolving Loans and LC Obligations hereunder.

“Quarterly Payment Date”: the last Business Day of each March, June, September
and December of each year.

“Recovery Event”: the receipt by Borrower (or any of its Affiliates) of any
insurance or condemnation proceeds payable (i) by reason of any theft, physical
destruction or damage or any other similar event with respect to any properties
or assets of Borrower or any of its Subsidiaries, (ii) by reason of any
condemnation, taking, seizing or similar event with respect to any properties or
assets of Borrower or any of its Subsidiaries and (iii) under any policy of
insurance required to be maintained under Section 5.17.

“Redeemable Stock”: any Capital Stock that by its terms or otherwise is required
to be redeemed on or prior to the first anniversary of the Termination Date (as
the same may be extended pursuant to the terms hereof) or is redeemable at the
option of the holder thereof at any time on or prior to the first anniversary of
such Termination Date.

“Refunded Swing Line Loans”: as defined in Section 2.2(d).

“Register”: as defined in Section 11.9(c).

“Regulation D”, “Regulation T”, “Regulation U” and “Regulation X”: respectively,
Regulation D, T, U and X of the Board as from time to time in effect and any
successor to all or a portion of any thereof.

“Release”: any release, spill, emission, leaking, pumping, pouring, emptying,
dumping, injection, deposit, disposal, discharge, dispersal, escape, leaching or
migration in violation of any Environmental Law into the indoor or outdoor
environment or into or out of any property of Borrower or its Subsidiaries, or
at any other location, including any location to which Borrower or any
Subsidiary has transported or arranged for the transportation of any
Contaminant, including the movement of Contaminants through or in the air, soil,
surface water, groundwater or property of Borrower or its Subsidiaries or at any
other location, including any location to which Borrower or any Subsidiary has
transported or arranged for the transportation of any Contaminant.


“Remedial Action”: actions required to (i) clean up, remove, treat or in any
other way address Contaminants in the indoor or outdoor environment, (ii)
prevent or minimize the Release or threat of Release of Contaminants so they do
not migrate or endanger or threaten to endanger public health or welfare or the
indoor or outdoor environment; or (iii) perform pre-remedial or post-remedial
studies and investigations and post-remedial monitoring and care or any other
studies, reports or investigations relating to Contaminants.

 “Reportable Event”: a “reportable event” described in Section 4043(c) of ERISA
or in the regulations thereunder or receipt of a notice of withdrawal liability
with respect to a Multiemployer Plan pursuant to Section 4202 of ERISA.

“Requirement of Law”: as to any Person, any law (including common law), treaty,
rule or regulation or determination of an arbitrator or a court or other
Governmental Authority, including without limitation, any Environmental Law, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Responsible Officer”: means any of the President, any Executive Vice President,
the Chief Financial Officer, Controller or the Treasurer of Borrower.

“Restatement Date”: the date on which the conditions specified in Section 6.1
are satisfied (or waived in accordance with Section 11.1).

“Restructuring Charges”: for any period of four consecutive fiscal quarters that
includes the first fiscal quarter of Fiscal Year 2002, any actual restructuring
charges recorded by the Borrower and its Subsidiaries during such period but no
later than the first quarter of Fiscal Year 2002 in an aggregate amount for all
such Restructuring Charges not to exceed $15,000,000, of which up to $4,000,000
may be in cash, in connection with the restructuring of the Borrower and its
Subsidiaries.

"Revolver Commitment Reduction" means a permanent reduction of the undrawn
Revolving Commitments of the Lenders on the Restatement Date by $35,000,000.

“Revolving Commitment”: as to any Lender, the obligation of such Lender to (a)
make Revolving Loans to Borrower, (b) participate in Swing Line Loans made to
Borrower and (c) to participate in Letters of Credit, in an aggregate principal
and/or Stated Amount at any one time outstanding not to exceed the amount set
forth opposite such Lender’s name on Schedule 2.1(b) under the heading
“Revolving Commitment”, and as such amount may be reduced from time to time in
accordance with the terms hereof; collectively, as to all Lenders, the
“Revolving Commitments”.

“Revolving Lenders”: any Lender that has a Revolving Commitment or is owed a
Revolving Loan.

“Revolving Loans”: as defined in Section 2.1(a).


“Revolving Note”: as defined in Section 2.1(b).

“Sale and Leaseback Transaction”: any arrangement, directly or indirectly, with
any Person whereby a seller or transferor shall sell or otherwise transfer any
real or personal property and then or thereafter lease, or repurchase under an
extended purchase contract, conditional sales or other title retention
agreement, the same or similar property.

“Scheduled Term Repayments”: the payment of the aggregate principal amount of
Term Loans outstanding on the Term Loan Maturity Date.

“Second Quarter 2001 Deferred Tax Charge”: means, with respect to any period of
four consecutive fiscal quarters which includes June 30, 2001, the charge
against earnings taken for the second quarter of Fiscal Year 2001 for valuation
of deferred income taxes in an amount not exceeding $10,000,000.

“Secured Creditors”: as defined in the Security Documents.

“Security Agreements”: as defined in Section 6.1(a)(iii).

“Security Documents”: collectively, the Security Agreements, the Mortgage, each
of the Pledge Agreements each Subsidiary Guarantee Agreement, each Additional
Security Document and all other agreements, assignments, security agreements,
instruments and documents executed in connection therewith, in each case as the
same may be amended, supplemented, restated or otherwise modified and in
effect.  For purposes of this Agreement, “Security Documents” shall also include
all guaranties, security agreements, mortgages, pledge agreements, collateral
assignments, subordination agreements and other collateral documents in the
nature of any thereof entered into by Borrower or any Subsidiary of Borrower
after the date of this Agreement in favor of Agent for the benefit of the
Lenders in satisfaction of the requirements of any Loan Document.

“S&P”: Standard & Poor’s Ratings Services, a division of the McGraw Hill
Companies, Inc. or any successor to the rating agency business thereof.

“Standby Letter of Credit”: as defined in Section 2.9(a).

“Stated Amount” or “Stated Amounts”: with respect to any Letter of Credit issued
in Dollars, the stated or face amount of such Letter of Credit to the extent
available at the time for drawing (subject to presentment of all requisite
documents), as the same may be increased or decreased from time to time in
accordance with the terms of such Letter of Credit.  For purposes of calculating
the Stated Amount of any Letter of Credit at any time:

(i)            any increase in the Stated Amount of any Letter of Credit by
reason of any amendment to any Letter of Credit shall be deemed effective under
this Agreement as of the date Facing Agent actually issues an amendment
purporting to increase the Stated Amount of such Letter of Credit, whether or
not Facing Agent receives the consent of the Letter of Credit beneficiary or
beneficiaries to the amendment, except that if Borrower has required that the
increase in Stated Amount be given effect as of an earlier date and Facing Agent
issues an amendment to that effect, then such increase in Stated Amount shall be
deemed effective under this Agreement as of such earlier date requested by
Borrower; and


(ii)           any reduction in the Stated Amount of any Letter of Credit by
reason of any amendment to any Letter of Credit shall be deemed effective under
this Agreement as of the later of (x) the date Facing Agent actually issues an
amendment purporting to reduce the Stated Amount of such Letter of Credit,
whether or not the amendment provides that the reduction be given effect as of
an earlier date, or (y) the date Facing Agent receives the written consent
(including by telex or facsimile transmission) of the Letter of Credit
beneficiary or beneficiaries to such reduction, whether written consent must be
dated on or after the date of the amendment issued by Facing Agent purporting to
effect such reduction.

“Subsidiary”: as to any Person, any corporation, partnership (limited or
general), limited liability company, trust or other entity of which a majority
of the stock (or equivalent ownership or controlling interest) having voting
power to elect a majority of the board of directors (if a corporation) or to
select the trustee or equivalent controlling interest, shall, at the time such
reference becomes operative, be directly or indirectly owned or controlled by
such Person or one or more of the other subsidiaries of such Person or any
combination thereof.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of Borrower.

“Subsidiary Guarantee Agreement”: the Subsidiary Guarantee Agreement in
substantially the form of Exhibit 6.1(a)(v) hereto, as the same may be amended,
supplemented or otherwise modified from time to time in accordance with its
terms and the terms hereof.

“Subsidiary Guarantor”: such Subsidiaries which are parties to the Subsidiary
Guarantee Agreement or which pursuant to Section 7.12 from time to time become a
party to the Subsidiary Guarantee Agreement and collectively, all of such
Subsidiaries.

"Subsidiary Guarantor Security Agreement" as defined in Section 6.1(a)(iii).

“Swing Line Commitment”: of the Swing Line Lender at any date, the obligation of
the Swing Line Lender to make Swing Line Loans pursuant to Section 2.2 in the
amount referred to therein.

“Swing Line Lender”: BT.


“Swing Line Loans”: as defined in Section 2.2(a).

“Swing Line Loan Participation Certificate”: a certificate, substantially in the
form of Exhibit 2.2(e).

“Swing Line Note”: as defined in Section 2.2(b).

 “Taxes”: any present or future taxes, levies, imposts, duties or other charges
of whatever nature imposed by any government or any political subdivision or
taxing authority thereof, other than any tax on, or measured by, the net income
of any applicable Lender.

“Term Facility”: the credit facility under this Agreement evidenced by the Term
Loans.

“Term Lender”: any Converting Lender that is owed a Term Loan following the Term
Loan Conversion.

“Term Loan” and “Term Loans”: as defined in Section 2.1(a).

"Term Loan Conversion": as defined in Section 2.1(a).

"Term Loan Conversion Notice": a Term Loan Conversion Notice substantially in
the form of Exhibit 11.10 annexed hereto, delivered on or prior to the
Restatement Date and made a part hereof made by any applicable Lender.

“Term Loan Maturity Date”: May 15, 2003 or such earlier date as the outstanding
Term Loans shall have been reduced to $0 pursuant to this Agreement.

“Term Note”: as defined in Section 2.2(a).

“Termination Date”: the earlier to occur of

(a)           May 15, 2003; and

(b)           the date on which the Commitments shall otherwise terminate in
accordance with the provisions of this Agreement.

“Termination Event”: (i) a Reportable Event (other than a Reportable Event not
subject to the provisions for 30-day notice to the PBGC), or (ii) the withdrawal
of Borrower or any of its ERISA Affiliates from a Plan during a plan year in
which it was a “substantial employer” as defined in Section 4001(a)(2) of ERISA,
or (iii) the filing of a notice of intent to terminate a Plan in a distress
termination under Section 4041 of ERISA, or (iv) the institution of proceedings
to terminate a Plan by the PBGC, or (v) any other event or condition which could
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
involuntary termination of, or the appointment of a trustee to administer, any
Plan, or (vi) the imposition of liability of Borrower or any of its ERISA
Affiliates pursuant to Sections 4064 or 4069 of ERISA, which, in the case of any
event described in clauses (i) through (vi) above, would cause the sum of
Borrower’s and its ERISA Affiliates’ liabilities (after giving effect to the tax
consequences thereof) resulting from or otherwise associated with such event to
exceed $10,000,000.


“Third Quarter 2001 Nonrecurring Charges” means, with respect to any period of
four consecutive fiscal quarters which includes September 30, 2001, actual
non-recurring charges of the Borrower and its Subsidiaries in an amount up to
$3,500,000.

“Total Available Revolving Commitment”: at the time any determination thereof is
made, the sum of the respective Available Revolving Commitments of the Revolving
Lenders at such time.

“Total Revolving Commitment”: at any time any determination is to be made, the
sum of the respective Revolving Commitments of the Revolving Lenders at such
time.

“Transaction”: shall mean and include (i) each of the Credit Events occurring on
the Restatement Date, (ii) such other transactions as are contemplated by the
Documents, and (iii) the payment of fees and expenses in connection with the
foregoing.

“Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.

“Unmatured Event of Default”: an event, act, condition or occurrence which with
the giving of notice or the lapse of time (or both) would become an Event of
Default.

“Unpaid Drawing”: as defined in Section 2.9(d).

“U.S.”: the United States of America, its territories, its possessions and all
other areas subject to its jurisdiction.

“Voting Securities”: any class of Capital Stock of a Person pursuant to which
the holders thereof have, at the time of determination, the general voting power
under ordinary circumstances to vote for the election of directors, managers,
trustees or general partners of such Person (irrespective of whether or not at
the time any other class or classes will have or might have voting power by
reason of the happening of any contingency).

“Wholly–Owned Subsidiary”: with respect to any Person, any Subsidiary of such
Person, all of the outstanding shares of capital stock of which (other than
qualifying shares required to be owned by directors) are at the time owned
directly or indirectly by such Person and/or one or more Wholly–Owned
Subsidiaries of such Person.

“Withdrawal Liability”: liability to a Multiemployer Plan as a result of a
complete or partial withdrawal of Borrower or any of its Subsidiaries from such
Multiemployer Plan, as such terms are defined in Part I of Subtitle E of Title
IV of ERISA.


“written” or “in writing”: any form of written communication or a communication
by means of a telecopier device or authenticated telex, telegraph or cable.

1.2           Accounting Terms, Financial Statements.  All accounting terms used
herein shall have the respective meanings given to them in accordance with GAAP,
unless otherwise provided herein.  All computations and determinations for
purposes of determining compliance with the financial requirements of this
Agreement shall be made in accordance with GAAP, unless otherwise provided
herein.

1.3           Other Definitional Terms.  The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Article, Section, Recital, Schedule, Exhibit and like references
are to this Agreement unless otherwise specified.

ARTICLE II

AMOUNT AND TERMS OF CREDIT


2.1           THE COMMITMENTS.


(A)           TERM LOANS.  ON THE RESTATEMENT DATE, EACH CONVERTING LENDER,
SEVERALLY AND FOR ITSELF ALONE, HEREBY AGREES, ON THE TERMS AND SUBJECT TO THE
CONDITIONS HEREINAFTER SET FORTH AND IN RELIANCE UPON THE REPRESENTATIONS AND
WARRANTIES SET FORTH HEREIN AND IN THE OTHER LOAN DOCUMENTS, TO CONVERT A
PORTION OF ITS OUTSTANDING REVOLVING LOANS IN A PRINCIPAL AMOUNT EQUAL TO THE
AMOUNT SET FORTH OPPOSITE EACH SUCH LENDER'S NAME ON SCHEDULE 2.1(A) HERETO OR
IN ANY TERM LOAN CONVERSION NOTICE DELIVERED BY SUCH LENDER TO TERM LOANS (IN
EACH CASE SUCH CONVERTING LENDER'S "CONVERTED TERM LOAN AMOUNT" AND EACH SUCH
LOAN AS CONVERTED, A "TERM LOAN" AND COLLECTIVELY, THE "TERM LOANS").  EACH
LENDER'S REVOLVING COMMITMENT IN EFFECT IMMEDIATELY PRIOR TO THE RESTATEMENT
DATE SHALL, ON THE RESTATEMENT DATE, BE REDUCED BY ITS CONVERTED TERM LOAN
AMOUNT, IF ANY (COLLECTIVELY, THE "TERM LOAN CONVERSION").  EXCEPT AS
HEREINAFTER PROVIDED, TERM LOANS MAY, AT THE OPTION OF BORROWER, BE MAINTAINED
AS AND/OR CONVERTED INTO BASE RATE LOANS OR EURODOLLAR LOANS.  NO AMOUNT OF A
TERM LOAN WHICH IS REPAID OR PREPAID BY BORROWER MAY BE REBORROWED HEREUNDER. 
THE MAXIMUM AMOUNT OF REVOLVING LOANS THAT MAY BE CONVERTED TO TERM LOANS SHALL
BE AN AGGREGATE PRINCIPAL AMOUNT OF $125,000,000.


(B)           REVOLVING LOANS.

(i)            Revolving Loan Commitment.  Each Lender severally and for itself
alone, hereby agrees, on the terms and subject to the conditions hereinafter set
forth and in reliance upon the representations and warranties set forth herein
and in the other Loan Documents, to make loans to Borrower on a revolving basis
from time to time during the Commitment Period, in an amount not to exceed its
Commitment Percentage of the Total Available Revolving Commitment (each such
loan by any Lender, a “Revolving Loan” and collectively, the “Revolving
Loans”).  All Revolving Loans comprising the same Borrowing hereunder shall be
made by the Revolving Lenders simultaneously and in proportion to their
respective Revolving Commitments.  Prior to the Termination Date, Revolving
Loans may be repaid and reborrowed by Borrower in accordance with the provisions
hereof and, except as otherwise specifically provided in Section 3.6, all
Revolving Loans comprising the same Borrowing shall at all times be of the same
Type.  Notwithstanding anything else herein to the contrary, the parties hereby
acknowledge that upon the effectiveness of this Agreement on the Restatement
Date, the Total Revolving Commitment in effect immediately prior to the
Restatement Date (which, for the avoidance of doubt, is acknowledged to be
$220,000,000) shall be permanently reduced by (A) the Aggregate Converted Term
Loan Amount; and (B) the Revolver Commitment Reduction.



(C)           SWING LINE LOANS.

(i)            Swing Line Commitment.  Subject to the terms and conditions
hereof, the Swing Line Lender in its individual capacity agrees to make swing
line loans in Dollars (“Swing Line Loans”) to Borrower on any Business Day from
time to time during the Commitment Period in an aggregate principal amount at
any one time outstanding not to exceed $10,000,000; provided, however, that in
no event may the amount of any Borrowing of Swing Line Loans (A) exceed the
Total Available Revolving Commitment immediately prior to such Borrowing (after
giving effect to the use of proceeds thereof) or (B) cause the outstanding
Revolving Loans of any Lender, when added to such Lender’s Commitment Percentage
of the then outstanding Swing Line Loans and Commitment Percentage of the
aggregate LC Obligations (exclusive of Unpaid Drawings relating to LC
Obligations which are repaid with the proceeds of, and simultaneously with the
incurrence of, Revolving Loans or Swing Line Loans) to exceed such Lender’s
Revolving Commitment.  Amounts borrowed by Borrower under this Section 2.1(c)(i)
may be repaid and, at any time prior to the Termination Date, reborrowed.  The
Swing Line Loans shall be made in Dollars and maintained as Base Rate Loans and,
notwithstanding Section 2.6, shall not be converted into any other Type of Loan.

(ii)           Refunding of Swing Line Loans.  The Swing Line Lender, at any
time in its sole and absolute discretion, may on behalf of Borrower (which
hereby irrevocably directs the Swing Line Lender to so act on its behalf) notify
each Lender (including the Swing Line Lender) to make a Revolving Loan in an
amount equal to such Lender’s Commitment Percentage of the principal amount of
the Swing Line Loans (the “Refunded Swing Line Loans”) outstanding on the date
such notice is given, provided, however, that such notice shall be deemed to
have automatically been given upon the occurrence of an Event of Default under
Sections 9.1(g) or 9.1(h) or upon the occurrence of a Change of Control.  Unless
any of the events described in Sections 9.1(g) or 9.1(h) shall have occurred (in
which event the procedures of Section 2.1(c)(iii) shall apply) and regardless of
whether the conditions precedent set forth in this Agreement to the making of a
Revolving Loan are then satisfied, each Lender shall make the proceeds of its
Revolving Loan available to the Swing Line Lender at the Payment Office prior to
11:00 A.M., New York City time, in funds immediately available on the Business
Day next succeeding the date such notice is given.  The proceeds of such
Revolving Loans shall be immediately applied to repay the Refunded Swing Line
Loans.


(iii)          Participation in Swing Line Loans.  If, prior to refunding a
Swing Line Loan with a Revolving Loan pursuant to Section 2.1(c)(ii), one of the
events described in Sections 9.1(g) or 9.1(h) shall have occurred, or if for any
other reason a Revolving Loan cannot be made pursuant to Section 2.1(c)(ii),
then, subject to the provisions of Section 2.1(c)(iv) below, each Lender will,
on the date such Revolving Loan was to have been made, purchase (without
recourse or warranty) from the Swing Line Lender an undivided participation
interest in the Swing Line Loans in an amount equal to its Commitment Percentage
of such Swing Line Loans.  Upon request, each Lender will immediately transfer
to the Swing Line Lender, in immediately available funds, the amount of its
participation and upon receipt thereof the Swing Line Lender will deliver to
such Lender a Swing Line Loan Participation Certificate dated the date of
receipt of such funds and in such amount.

(iv)          Lenders’ Obligations Unconditional.  Each Lender’s obligation to
make Revolving Loans in accordance with Section 2.1(c)(ii) and to purchase
participating interests in accordance with Section 2.1(c)(iii) above shall be
absolute and unconditional and shall not be affected by any circumstance,
including, without limitation, (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against the Swing Line Lender,
Borrower or any other Person for any reason whatsoever; (B) the occurrence or
continuance of any Event of Default or Unmatured Event of Default; (C) any
adverse change in the condition (financial or otherwise) of Borrower or any
other Person; (D) any breach of this Agreement by Borrower or any other Person;
(E) any inability of Borrower to satisfy the conditions precedent to borrowing
set forth in this Agreement on the date upon which such participating interest
is to be purchased or (F) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.  If any Lender does not make
available to the Swing Line Lender the amount required pursuant to Section
2.1(c)(ii) or (iii) above, as the case may be, the Swing Line Lender shall be
entitled to recover such amount on demand from such Lender, together with
interest thereon for each day from the date of non-payment until such amount is
paid in full at the Federal Funds Rate for the first two Business Days and at
the Base Rate thereafter.  Notwithstanding the foregoing provisions of this
Section 2.1(c)(iv), no Lender shall be required to make a Revolving Loan to
Borrower for the purpose of refunding a Swing Line Loan pursuant to Section
2.1(c)(ii) above or to purchase a participating interest in a Swing Line Loan
pursuant to Section 2.1(c)(iii) if an Event of Default or Unmatured Event of
Default has occurred and is continuing and, prior to the making by the Swing
Line Lender of such Swing Line Loan, the Swing Line Lender had received written
notice from such Lender specifying that such Event of Default or Unmatured Event
of Default has occurred and is continuing, describing the nature thereof and
stating that, as a result thereof, such Lender shall cease to make such Refunded
Swing Line Loans and purchase such participating interests, as the case may be;
provided, however, that the obligation of such Lender to make such Refunded
Swing Line Loans and to purchase such participating interests shall be
reinstated upon the earlier to occur of (y) the date upon which such Lender
notifies the Swing Line Lender that its prior notice has been withdrawn and (z)
the date upon which the Event of Default or Unmatured Event of Default specified
in such notice no longer is continuing.



2.2           NOTES.

(a)           Evidence of Indebtedness.  Borrower’s obligation to pay the
principal of and interest on all the Loans made to it by each Lender shall be
evidenced, (x) if Term Loans, by a promissory note (each, a “Term Note” and
collectively, the “Term Notes”) duly executed and delivered by Borrower
substantially in the form of Exhibit 2.2(a)-1 hereto, with blanks appropriately
completed in conformity herewith, (y) if Revolving Loans, by a promissory note
(each, a “Revolving Note” and, collectively, the “Revolving Notes”) duly
executed and delivered by Borrower substantially in the form of Exhibit 2.2(a)-2
hereto, with blanks appropriately completed in conformity herewith and (z) if
Swing Line Loans, by a promissory note (the ”Swing Line Note”) duly executed and
delivered by Borrower substantially in the form of Exhibit 2.2(a)-3 hereto, with
blanks appropriately completed in conformity herewith.

(i)            Provisions of the Term Notes.  The Term Note issued to each Term
Lender shall (A) be executed by Borrower, (B) be payable to the order of such
Term Lender and be dated the Restatement Date, (C) be in a stated principal
amount equal to the Converted Term Loan Amount of such Term Lender and be
payable in the aggregate principal amount of the Term Loan evidenced thereby,
(D) mature, with respect to each Term Loan evidenced thereby, on the Term Loan
Maturity Date, (E) be subject to mandatory prepayment as provided in Section
4.3, (F) bear interest as provided in Section 3.1 in respect of the Base Rate
Loans and Eurodollar Loans, as the case may be, evidenced thereby and (G) be
entitled to the benefits of this Agreement and the other applicable Loan
Documents.

(ii)           Provisions of the Revolving Notes.  The Revolving Note issued to
each Lender shall (A) be executed by Borrower, (B) be payable to the order of
such Lender and be dated the Restatement Date, (C) be in a stated principal
amount equal to the Revolving Commitment of such Revolving Lender and be payable
in the aggregate principal amount of the Revolving Loans evidenced thereby, (D)
mature, with respect to each Loan evidenced thereby, on the Termination Date,
(E) be subject to mandatory prepayment as provided in Section 4.3, (F) bear
interest as provided in the appropriate clause of Section 3.1 in respect of the
Base Rate Loans or Eurodollar Loans, as the case may be, evidenced thereby and
(G) be entitled to the benefits of this Agreement and the other applicable Loan
Documents.

(iii)          Provisions of the Swing Line Note.  The Swing Line Note issued to
the Swing Line Lender shall (A) be executed by Borrower, (B) be payable to the
order of Swing Line Lender or its registered assigns and be dated the Initial
Borrowing Date, (C) be in a stated principal amount equal to the Swing Line
Commitment and be payable in the aggregate principal amount of the Swing Line
Loans evidenced thereby, (D) mature, with respect to each Loan evidenced
thereby, five (5) Business Days prior to the Termination Date, (E) be subject to
mandatory prepayment as provided in Section 4.3, (F) bear interest as provided
in Section 3.1 in respect of the Base Rate Loans evidenced thereby and (G) be
entitled to the benefits of this Agreement and the other applicable Loan
Documents.

(b)           Notation of Payments.  Each Lender will note on its internal
records the amount of each Loan made by it and each payment in respect thereof
and will, prior to any transfer of any of its Notes, endorse on the reverse side
thereof the outstanding principal amount of Loans evidenced thereby.  Failure to
make any such notation shall not affect Borrower’s or any guarantor’s
obligations hereunder or under the other applicable Loan Documents in respect of
such Loans.


2.3           Minimum Amount of Each Borrowing; Maximum Number of Borrowings. 
The aggregate principal amount of each Borrowing by Borrower hereunder shall be
not less than (i) in the case of a Base Rate Loan, $5,000,000 and, if greater,
shall be in integral multiples of $1,000,000 above such minimum (or, if less,
the then Total Available Revolving Commitment) and (ii) in the case of a
Eurodollar Loan, $5,000,000 and, if greater, shall be in integral multiples of
$1,000,000 above such minimum and (iii) in the case of a Swing Line Loan,
$1,000,000 and, if greater, shall be in integral multiples of $500,000 above
such minimum.  More than one Borrowing may be incurred on any date; provided
that at no time shall there be outstanding more than five (5) Borrowings of
Eurodollar Loans.

2.4           Borrowing Options. The Term Loans and the Revolving Loans shall,
at the option of Borrower except as otherwise provided in this Agreement, be (i)
Base Rate Loans, (ii) Eurodollar Loans, or (iii) part Base Rate Loans and part
Eurodollar Loans.  As to any Eurodollar Loan, any Lender may, if it so elects,
fulfill its commitment by causing a foreign branch or affiliate to make or
continue such Loan, provided that in such event that Lender’s Commitment
Percentage of the Loan shall, for the purposes of this Agreement, be considered
to have been made by that Lender and the obligation of Borrower to repay that
Lender’s Commitment Percentage of the Loan shall nevertheless be to that Lender
and shall be deemed held by that Lender, for the account of such branch or
affiliate.

2.5           Notice of Borrowing.  Whenever Borrower desires to make a
Borrowing of any Loan hereunder, it shall give Agent at its office located at
One Bankers Trust Plaza, 130 Liberty Street, New York, New York 10006 (or such
other address as the Agent may hereafter designate in writing to the parties
hereto) (the “Notice Address”) at least one Business Day’s prior written notice
(or telephonic notice promptly confirmed in writing), given not later than 12:00
P.M. (New York City time) of each Base Rate Loan, and at least three Business
Days’ prior written notice (or telephonic notice promptly confirmed in writing),
given not later than 12:00 P.M. (New York City time), of each Eurodollar Loan to
be made hereunder; provided, however, that a Notice of Borrowing with respect to
Borrowings to be made on the date hereof may, at the discretion of Agent, be
delivered later than the time specified above.  Whenever Borrower desires that
Swing Line Lender make a Swing Line Loan under Section 2.1(c), it shall deliver
to Swing Line Lender prior to 11:00 A.M. (New York City time) on the date of
Borrowing written notice (or telephonic notice promptly confirmed in writing). 
Each such notice (each a “Notice of Borrowing”), which shall be in the form of
Exhibit 2.5 hereto, shall be irrevocable, shall be deemed a representation by
Borrower that all conditions precedent to such Borrowing have been satisfied and
shall specify (i) the aggregate principal amount of the Loans to be made
pursuant to such Borrowing, (ii) the date of Borrowing (which shall be a
Business Day) and (iii) whether the Loans being made pursuant to such Borrowing
are to be Base Rate Loans or Eurodollar Loans and, with respect to Eurodollar
Loans, the Interest Period to be applicable thereto.  Agent shall as promptly as
practicable give each Lender written or telephonic notice (promptly confirmed in
writing) of each proposed Borrowing, of such Lender’s Commitment Percentage
thereof and of the other matters covered by the Notice of Borrowing.  Without in
any way limiting Borrower’s obligation to confirm in writing any telephonic
notice, Agent or the Swing Line Lender (in the case of Swing Line Loans) may act
without liability upon the basis of telephonic notice reasonably believed by
Agent in good faith to be from a Responsible Officer of Borrower prior to
receipt of written confirmation.  Agent’s records shall, absent demonstrable
error, be final, conclusive and binding on Borrower with respect to evidence of
the terms of such telephonic Notice of Borrowing.


2.6           Conversion or Continuation.  Borrower may elect (i) on any
Business Day occurring on or after the earlier of (i) the 30th day after the
Initial Borrowing Date and (ii) the Syndication Date to convert Base Rate Loans
or any portion thereof to Eurodollar Loans and (ii) at the end of any Interest
Period with respect thereto, to convert Eurodollar Loans or any portion thereof
into Base Rate Loans or to continue such Eurodollar Loans or any portion thereof
for an additional Interest Period; provided, however, that the aggregate
principal amount of the Eurodollar Loans for each Interest Period therefor must
be in an aggregate principal amount of $5,000,000 or an integral multiple of
$1,000,000 in excess thereof.  Each conversion or continuation of Revolving
Loans shall be allocated among the Revolving Loans of the Revolving Lenders in
accordance with their respective Commitment Percentages and each conversion or
continuation of Term Loans shall be allocated among the Term Loans of the Term
Lenders in accordance with their respective Commitment Percentages.  Each such
election shall be in substantially the form of Exhibit 2.6 hereto (a “Notice of
Conversion or Continuation”) and shall be made by giving Agent at least three
Business Days’ prior written notice thereof to the Notice Address specifying (i)
the amount and type of conversion or continuation, (ii) in the case of a
conversion to or a continuation of Eurodollar Loans, the Interest Period
therefor, (iii) whether such conversion or continuation is made with respect to
Revolving Loans or Term Loans and (iv) in the case of a conversion, the date of
conversion (which date shall be a Business Day and, if a conversion from
Eurodollar Loans, shall also be the last day of the Interest Period therefor). 
Notwithstanding the foregoing, no conversion in whole or in part of Base Rate
Loans to Eurodollar Loans, and no continuation in whole or in part of Eurodollar
Loans upon the expiration of any Interest Period therefor, shall be permitted at
any time at which an Unmatured Event of Default or an Event of Default shall
have occurred and be continuing.  If, within the time period required under the
terms of this Section 2.6, Agent does not receive a Notice of Conversion or
Continuation from Borrower containing a permitted election to continue any
Eurodollar Loans for an additional Interest Period or to convert any such Loans,
then, upon the expiration of the Interest Period therefor, such Loans will be
automatically converted to Base Rate Loans.  Each Notice of Conversion or
Continuation shall be irrevocable.


2.7           DISBURSEMENT OF FUNDS; FUNDING ASSUMPTIONS.

(a)           No later than 12:00 P.M. (New York City time) on the date
specified in each Notice of Borrowing, each Lender will make available its
Commitment Percentage of Revolving Loans of the Borrowing requested to be made
on such date in Dollars and in immediately available funds, at the office (the
“Payment Office”) of Agent located at One Bankers Trust Plaza, 130 Liberty
Street, New York, New York 10006 (for the account of such non-U.S. office of
Agent as Agent may direct in the case of Eurodollar Loans) and Agent will make
available to Borrower at its Payment Office the aggregate of the amounts so made
available by the Lenders.


(b)           Unless Agent shall have been notified by any Lender at least one
Business Day prior to the date of Borrowing that such Lender does not intend to
make available to Agent such Lender’s portion of the Loans to be purchased or
Borrowing to be made on such date, Agent may assume that such Lender has made
such amount available to Agent on such date of Borrowing and Agent may, but
shall not be required to, in reliance upon such assumption, make available to
Borrower a corresponding amount.  If such corresponding amount is not in fact
made available to Agent by such Lender on the date of Borrowing, Agent shall be
entitled to recover such corresponding amount on demand from such Lender. If
such Lender does not pay such corresponding amount forthwith upon Agent’s demand
therefor, Agent shall promptly notify Borrower and, if so notified, Borrower
shall immediately pay such corresponding amount to Agent.  Agent shall also be
entitled to recover from Borrower interest on such corresponding amount in
respect of each day from the date such corresponding amount was made available
by Agent to Borrower to the date such corresponding amount is recovered by
Agent, at a rate per annum equal to the rate for Base Rate Loans or Eurodollar
Loans, as the case may be, applicable during the period in question, provided,
however, that any interest paid to Agent in respect of such corresponding amount
shall be credited against interest payable by Borrower to such lender under
Section 3.1 in respect of such corresponding amount.  Any amount due hereunder
to Agent from any Lender which is not paid when due shall bear interest payable
by such Lender, from the date due until the date paid, at the Federal Funds Rate
for the first three days after the date such amount is due and thereafter at the
Federal Funds Rate plus 1%, together with Agent’s standard interbank processing
fee.  Further, such Lender shall be deemed to have assigned any and all payments
made of principal and interest on its Loans,  amounts due with respect to its
Letters of Credit (or its participations therein) and any other amounts due to
it hereunder first to Agent to fund any outstanding Loans made available on
behalf of such Lender by Agent pursuant to this Section 2.7 until such Loans
have been funded (as a result of such assignment or otherwise) and then to fund
Loans of all Lenders other than such Lender until each Lender has outstanding
Loans equal to its Commitment Percentage of all Revolving Loans and Term Loans
(as a result of such assignment or otherwise).  Such Lender shall not have
recourse against Borrower with respect to any amounts paid to Agent or any
Lender with respect to the preceding sentence; provided, that such Lender shall
have full recourse against Borrower to the extent of the amount of such loans it
has in fact made.  Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Revolving Commitment hereunder or to prejudice any
rights which Borrower may have against the Lender as a result of any default by
such Lender hereunder.

2.8           Pro Rata Borrowings.  All Borrowings of Revolving Loans under this
Agreement shall be loaned by the Lenders pro rata on the basis of their
Revolving Commitments.  No Lender shall be responsible for any default by any
other Lender in its obligation to make Loans hereunder and each Lender shall be
obligated to make the Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to fulfill its Revolving Commitment or make
Revolving Loans hereunder.



2.9           AMOUNT AND TERMS OF LETTER OF CREDIT.


(A)           LETTER OF CREDIT COMMITMENTS, TERMS OF LETTERS OF CREDIT.

(i)            Subject to and upon the terms and conditions herein set forth and
such other conditions as are applicable to its customers generally, at any time
and from time to time on or after the Initial Borrowing Date and prior to the
30th Business Day preceding the Termination Date, BT agrees to issue, in its own
name (in such capacity, “Facing Agent”), but for the ratable benefit of all
Revolving Lenders (including Facing Agent) one or more Letters of Credit, each
having a Stated Amount in Dollars, for the account of Borrower in an aggregate
undrawn amount at any one time outstanding that together with the aggregate
Stated Amount of other Letters of Credit then outstanding, does not exceed
$15,000,000; provided, however, that Facing Agent shall not issue or extend the
expiration of any Letter of Credit if, immediately after giving effect to such
issuance or extension, (A) the aggregate LC Obligations at such time would
exceed $15,000,000 or (B) the Available Revolving Commitment of any Revolving
Lender would be less than zero.  Each Revolving Lender severally, but not
jointly, agrees to participate in each such Letter of Credit issued by Facing
Agent to the extent of its Commitment Percentage and to make available to Facing
Agent such Revolving Lender’s Commitment Percentage of any payment made to the
beneficiary of such Letter of Credit to the extent not reimbursed by Borrower;
provided, however, that no Revolving Lender shall be required to participate in
any Letter of Credit to the extent that such participation therein would exceed
such Revolving Lender’s Available Revolving Commitment then in effect. No
Lender’s obligation to participate in any Letter of Credit or to make available
to Facing Agent such Revolving Lender’s Commitment Percentage of any Letter of
Credit Payment made by Facing Agent shall be affected by any other Revolving
Lender’s failure to participate in the same or any other Letter of Credit or by
any other Revolving Lender’s failure to make available to Facing Agent such
other Revolving Lender’s Commitment Percentage of any Letter of Credit Payment. 
Notwithstanding the foregoing, in the event a Lender Default exists, Facing
Agent shall not be required to issue any Letter of Credit unless Facing Agent
has entered into arrangements satisfactory to it and Borrower to eliminate such
Facing Agent’s risk with respect to the participation in Letters of Credit of
the Defaulting Lender or Lenders, including by cash collateralizing such
Defaulting Lender’s or Lenders’ Commitment Percentage of the LC Obligations.

(ii)           Each Letter of Credit issued or to be issued hereunder shall have
an expiration date of one (1) year or less from the issuance date thereof;
provided, however, that each Standby Letter of Credit may provide by its terms
that it will be automatically extended for additional successive one (1) year
periods unless Facing Agent shall have given notice to the applicable
beneficiary (with a copy to Borrower) of the election by Facing Agent (such
election to be in the sole and absolute discretion of Facing Agent) not to
extend such Letter of Credit; provided, further, that no Standby Letter of
Credit or extension thereof shall be stated to expire later than the 10th
Business Day preceding the Termination Date.


(b)           Procedure for Issuance of Letters of Credit.  Whenever Borrower
desires the issuance of a Letter of Credit hereunder, it shall give Agent and
Facing Agent at least three (3) Business Days’ prior written notice (or such
shorter period as may be agreed to by Borrower, Agent and Facing Agent)
specifying the day of issuance thereof (which day shall be a Business Day), such
notice to be given prior to 11:00 A.M. (New York City time) on the date
specified for the giving of such notice.  Each such notice (each, a “Letter of
Credit Request”) shall be in the form of Exhibit 2.9 hereto and shall specify
(A) the proposed issuance date and expiration date, (B) the name(s) of each
obligor with respect to such Letter of Credit, (C) Borrower as the account
party, (D) the name and address of the beneficiary (which Person shall be
reasonably acceptable to Facing Agent), (E) the Stated Amount of such proposed
Letter of Credit and (F) the purpose of such Letter of Credit and such other
information as Facing Agent may reasonably request.  In addition, each Letter of
Credit Request shall contain a description of the terms and conditions to be
included in such proposed Letter of Credit.  Promptly after the issuance of or
amendment to a Standby Letter of Credit, the Facing Agent shall notify the
Borrower and the Agent, in writing, of such issuance or amendment, and such
notice shall be accompanied by a copy of such issuance or amendment.  Upon
receipt of such notice, the Agent shall notify the Revolving Lenders, in writing
of such issuance or amendment and if requested to by a Revolving Lender, the
Agent shall provide such Revolving Lender with a copy of such issuance or
amendment.  Unless otherwise specified, all Letters of Credit will be governed
by Uniform Customs and Practice for Documentary Credits (the "UCP").  On the
Business Day specified by Borrower and upon fulfillment or waiver of the
applicable conditions set forth in Article VI,  Facing Agent will issue the
requested Letter of Credit to the applicable beneficiary.

(c)           Draws upon Letters of Credit; Reimbursement Obligation.  In the
event of any drawing under any Letter of Credit by the beneficiary thereof,
Facing Agent shall give telephonic notice to Borrower and Agent (x) confirming
such drawing and (y) of the date on or before which Facing Agent intends to
honor such drawing, and Borrower shall reimburse Facing Agent on the day on
which such drawing is honored in an amount in same day funds and like currency
equal to the amount of such drawing; provided, however, that, anything contained
in this Agreement to the contrary notwithstanding, (i) unless Borrower shall
have notified Agent and Facing Agent prior to 11:00 A.M. (New York City time) on
the Business Day Facing Agent intends to honor such drawing that Borrower
intends to reimburse Facing Agent for the amount of such drawing with funds
other than the proceeds of Revolving Loans, Borrower shall be deemed to have
timely given a Notice of Borrowing to Agent requesting each Revolving Lender to
make Revolving Loans which are Base Rate Loans on the date on which such drawing
is honored in an amount equal to the amount of such drawing and (ii) subject to
satisfaction or waiver of the conditions specified in Section 6.2, each such
Revolving Lender shall, on the date of such drawing, make Revolving Loans which
are Base Rate Loans in the amount of its Commitment Percentage of such drawing,
the proceeds of which shall be applied directly by Agent to reimburse Facing
Agent for the amount of such drawing; provided, further, that, if for any
reason, proceeds of Revolving Loans are not received by Facing Agent on such
date in an amount equal to the amount of such drawing, Borrower shall reimburse
Facing Agent, on the Business Day immediately following the date of such
drawing, in an amount in same day funds equal to the excess of the amount of
such drawing over the amount of such Revolving Loans, if any, which are so
received, plus accrued interest on such amount at the rate set forth in Section
3.1(a).


(d)           Lenders’ Participation in Letters of Credit.  In the event that
Borrower shall fail to reimburse Facing Agent as provided in Section 2.9(c) in
an amount equal to the amount of any drawing honored by Facing Agent under a
Letter of Credit issued by it in accordance with the terms hereof, Facing Agent
shall promptly notify Agent and Agent shall promptly notify each Revolving
Lender of the unreimbursed amount of such drawing and of such Revolving Lender’s
respective participation therein.  Each such Lender shall make available to
Facing Agent an amount equal to its Commitment Percentage of such drawing in
same day funds, at the office of Facing Agent specified in such notice, not
later than 1:00 P.M. (New York City time) on the Business Day after the date
such Revolving Lender is notified by Agent.  In the event that any such
Revolving Lender fails to make available to Facing Agent the amount of such
Revolving Lender’s participation in such Letter of Credit as provided in this
Section 2.9(d), Facing Agent shall be entitled to recover such amount on demand
from such Lender together with interest at the Federal Funds Effective Rate for
two Business Days and thereafter at the Base Rate.  Nothing in this Section
2.9(d) shall be deemed to prejudice the right of any Revolving Lender to recover
from Facing Agent any amounts made available by such Revolving Lender to Facing
Agent pursuant to this Section 2.9(d) in the event that it is determined that
the payment with respect to a Letter of Credit by Facing Agent in respect of
which payment was made by such Revolving Lender constituted gross negligence or
willful misconduct as determined by a court of competent jurisdiction on the
part of Facing Agent.  Facing Agent shall distribute to each other Revolving
Lender which has paid all amounts payable by it under this Section 2.9(d) with
respect to any Letter of Credit issued by Facing Agent such other Revolving
Lender’s Commitment Percentage of all payments received by Facing Agent from
Borrower in reimbursement of drawings honored by Facing Agent under such Letter
of Credit when such payments are received.  Upon any change in the Revolving
Commitments of the Revolving Lenders pursuant to Section 3.7 or 12.8(c) or
otherwise, it is hereby agreed that, with respect to all LC Obligations, there
shall be an automatic adjustment to the participations pursuant to this
Section 2.9(d) to reflect the new Commitment Percentages of the assigning Lender
and the Assignee.


(E)           FEES FOR LETTERS OF CREDIT.

(i)            Facing Agent Fees.  Borrower agrees to pay the following amount
to Facing Agent with respect to Letters of Credit issued by it for the account
of Borrower:

(A)          with respect to drawings made under any Letter of Credit, interest,
payable on demand, at a rate which is at all times equal to 2% per annum in
excess of the Base Rate on the amount paid by Facing Agent in respect of each
such drawing from the date of the drawing to the date such amount is reimbursed
by Borrower (including any such reimbursement out of the proceeds of Revolving
Loans pursuant to Section 2.9(c));

(B)           with respect to the issuance or amendment of each Letter of Credit
and each drawing made thereunder, documentary and processing charges in
accordance with Facing Agent’s standard schedule for such charges in effect at
the time of such issuance, amendment, transfer or drawing, as the case may be;
and


(C)           a facing fee as agreed to between Borrower and the applicable
Facing Bank for the applicable Letter of Credit and unless otherwise agreed,
shall be payable with respect to the maximum Stated Amount under such
outstanding Letters of Credit payable in arrears on the last Business Day of
each fiscal quarter, on the Termination Date and thereafter, on demand together
with customary issuance and drawing charges payable pursuant to clause (B)
above; provided, however, if calculation of the facing fee in the manner set
forth above would result in a facing fee of less than $500 per year per Letter
of Credit, Borrower shall be obligated to pay such additional amount to the
applicable Facing Bank so as to provide for a minimum facing fee of $500 per
year per Letter of Credit.

(ii)           Participating Lender Fees.  Borrower agrees to pay to Agent for
distribution to each participating Revolving Lender in respect of all Letters of
Credit outstanding such Revolving Lender’s Commitment Percentage of a commission
equal to the Applicable Eurodollar Rate Margin with respect to the daily Stated
Amount under such outstanding Letters of Credit (the “LC Commission”), payable
in arrears on each Quarterly Payment Date, on the Termination Date and
thereafter, on demand.  The LC Commission shall be computed from the first day
of issuance of each Letter of Credit and on the basis of the actual number of
days elapsed over a year of 360 days.

Promptly upon receipt by Facing Agent or Agent of any amount described in clause
(ii) of this Section 2.9(e), Facing Agent or Agent shall distribute to each
Revolving Lender that has reimbursed Facing Agent in accordance with Section
2.9(d) its Commitment Percentage of such amount.  Amounts payable under clauses
(i)(A), (B) and (C) of this Section 2.9(e) shall be paid directly to Facing
Agent.

(f)            LC Obligations Unconditional.  Subject to the last paragraph of
Section 2.9(g), the obligation of Borrower to reimburse Facing Agent for
drawings made under any Letter of Credit issued by it and the obligations of
each Revolving Lender under Section 2.9(d) with respect thereto shall be
unconditional and irrevocable and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including, without limitation,
any of the following circumstances:

(i)            any lack of validity or enforceability of such Letter of Credit;

(ii)           the existence of any claim, setoff, defense or other right which
Borrower or any of its Affiliates may have at any time against a beneficiary or
any transferee of such Letter of Credit (or any persons or entities for which
any such beneficiary or transferee may be acting), Facing Agent, any Lender or
any other Person, whether in connection with this Agreement, the transactions
contemplated herein or any unrelated transaction (including any underlying
transaction between Borrower or one of its Subsidiaries and the beneficiary of
such Letter of Credit);

(iii)          any draft, demand, certificate or any other document presented
under such Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect, provided the same appears on its face to comply with the draw
requirements for the Letter of Credit;


(iv)          payment by Facing Agent under such Letter of Credit against
presentation of a demand, draft or certificate or other document which does not
comply with the terms of such Letter of Credit, provided the same appears on its
face to comply with the draw requirements for the Letter of Credit;

(v)           the fact that an Event of Default or an Unmatured Event of Default
shall have occurred and be continuing.

(g)           Indemnification.  In addition to amounts payable as elsewhere
provided in this Agreement, Borrower hereby agrees to protect, indemnify, pay
and save Facing Agent harmless from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
attorneys fees) (other than for Taxes, which shall be covered by Section 4.7)
which Facing Agent may incur or be subject to as a consequence, direct or
indirect, of (i) the issuance of the Letters of Credit, other than as a result
of the gross negligence or willful misconduct of Facing Agent as determined by a
court of competent jurisdiction or (ii) the failure of Facing Agent to honor a
drawing under any Letter of Credit as a result of any act or omissions, whether
rightful or wrongful, of any present or future de jure or de facto government or
Governmental Authority (all such acts or omissions herein called “Government
Acts”).  As between Borrower and Facing Agent, Borrower assumes all risks of the
acts and omissions of, or misuse of the Letters of Credit issued by Facing Agent
by, the respective beneficiaries of such Letters of Credit.  In furtherance and
not in limitation of the foregoing, Facing Agent shall not be responsible: (i)
for the form, validity, sufficiency, accuracy, genuineness or legal effect of
any document submitted by any party in connection with the application for and
issuance of or any drawing under such Letters of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged, provided such document appears on its face to comply with
the requirements applicable to it; (ii) for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
such Letter of Credit or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason; (iii) for failure of the beneficiary of any such Letter of Credit to
comply fully with conditions required in order to draw upon such Letter of
Credit; (iv) for errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex or otherwise, whether
or not they be in cipher; (v) for errors in interpretation of technical terms;
(vi) for any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any such Letter of Credit or of the
proceeds thereof; (vii) for the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; and
(viii) for any consequences arising from causes beyond the control of Facing
Agent, including, without limitation, any Government Acts.  None of the above
shall affect, impair, or prevent the vesting of any of Facing Agent’s rights or
powers hereunder.

In furtherance and extension and not in limitation of the specific provisions
hereinabove set forth, any action taken or omitted by Facing Agent under or in
connection with the Letters of Credit issued by it or the related certificates,
if taken or omitted in good faith, shall not put Facing Agent under any
resulting liability to Borrower.  Notwithstanding anything to the contrary
contained in this Agreement, Borrower shall have no obligation to indemnify
Facing Agent in respect of any liability incurred by Facing Agent arising solely
out of the gross negligence or willful misconduct of Facing Agent.  The right of
indemnification in the first paragraph of this Section 2.9(g) shall not
prejudice any rights that Borrower may otherwise have against Facing Agent with
respect to a Letter of Credit issued hereunder.


(h)           Stated Amount.  The Stated Amount of each Letter of Credit shall
not be less than $100,000 or such lesser amount as Facing Agent has agreed to. 
For purposes of calculating the Stated Amount of any Letter of Credit at any
time:

(i)            any increase in the Stated Amount of any Letter of Credit by
reason of any amendment to any Letter of Credit shall be deemed effective under
this Agreement as of the date Facing Agent actually issues an amendment
purporting to increase the Stated Amount of such Letter of Credit, whether or
not Facing Agent receives the consent of the Letter of Credit beneficiary or
beneficiaries to the amendment, except that if Borrower has requested that the
increase in Stated Amount be given effect as of an earlier date and Facing Agent
issues an amendment to that effect, then such increase in Stated Amount shall be
deemed effective under this Agreement as of such earlier date requested by
Borrower; and

(ii)           any reduction in the Stated Amount of any Letter of Credit by
reason of any amendment to any Letter of Credit shall be deemed effective under
this Agreement as of the later of (x) the date Facing Agent actually issues an
amendment purporting to reduce the Stated Amount of such Letter of Credit,
whether or not the amendment provides that the reduction be given effect as of
an earlier date, or (y) the date Facing Agent receives the written consent
(including by telex or facsimile transmission) of the Letter of Credit
beneficiary or beneficiaries to such reduction, which written consent must be
dated on or after the date of the amendment issued by Facing Agent purporting to
effect such reduction.


(i)            Increased Costs.  If at any time after the Closing Date, Facing
Agent or any Lender determines that the introduction of or any change in any
applicable law, rule, regulation, order, guideline or request or in the
interpretation or administration thereof by any Governmental Authority charged
with the interpretation or administration thereof, or compliance by Facing Agent
or such Lender with any request or directive by any such authority (whether or
not having the force of law), shall either (i) impose, modify or make applicable
any reserve, deposit, capital adequacy or similar requirement against Letters of
Credit issued by Facing Agent or participated in by any Lender, or (ii) impose
on Facing Agent or any Lender any other conditions relating, directly or
indirectly, to this Agreement or any Letter of Credit; and the result of any of
the foregoing is to increase the cost to Facing Agent or any Lender of issuing,
maintaining or participating in any Letter of Credit, or reduce the amount of
any sum received or receivable by Facing Agent or any Lender hereunder or reduce
the rate of return on its capital with respect to Letters of Credit, then, upon
demand to Borrower by Facing Agent or any Lender (a copy of which demand shall
be sent by Facing Agent or such Lender to Agent), Borrower shall pay to Facing
Agent or such Lender such additional amount or amounts as will compensate such
Lender for such increased cost or reduction in the amount receivable or
reduction on the rate of return on its capital.  In determining such additional
amounts pursuant to the preceding sentence, Facing Agent or such Lender will act
reasonably and in good faith and will, to the extent the increased costs or
reductions in amounts receivable or reductions in rates of return relate to
Facing Agent’s or such Lender’s letters of credit in general and are not
specifically attributable to the Letters of Credit hereunder, use averaging and
attribution methods which are reasonable and which cover all letters of credit
similar to the Letters of Credit issued by or participated in by Facing Agent or
such Lender whether or not the documentation for such other Letters of Credit
permit Facing Agent or such Lender to receive amounts of the type described in
this Section 2.9(i).  Facing Agent or any Lender, upon determining that any
additional amounts will be payable pursuant to this Section 2.9(i), will give
prompt written notice thereof to Borrower, which notice shall include a
certificate submitted to Borrower by Facing Agent or such Lender (a copy of
which certificate shall be sent by Facing Agent or such Lender to Agent),
setting forth in reasonable detail the basis for the calculation of such
additional amount or amounts necessary to compensate Facing Agent or such
Lender, although failure to give any such notice shall not release or diminish
Borrower’s obligations to pay additional amounts pursuant to this Section 2.9(i)
provided that Borrower shall not be required to compensate a Lender or Facing
Agent pursuant to this section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or Facing Agent, as the
case may be, notifies Borrower of the additional amounts and of such Lender’s or
Facing Agent’s intention to claim compensation therefor; provided further that,
if the change in law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. The certificate required to be
delivered pursuant to this Section 2.9(i) shall, absent demonstrable error, be
final, conclusive and binding on Borrower and Facing Agent or the Lender, as
applicable.

ARTICLE III

INTEREST AND FEES


3.1           INTEREST.

(a)           Base Rate Loans.  Borrower agrees to pay interest in respect of
the unpaid principal amount of each Base Rate Loan at a rate per annum equal to
the Base Rate plus the Applicable Margin from the date the proceeds thereof are
made available to Borrower until the earlier of (i) the maturity (whether by
acceleration or otherwise) of such Base Rate Loan or (ii) the conversion of such
Base Rate Loan to a Eurodollar Loan pursuant to Section 2.6.

(b)           Eurodollar Loans.  Borrower agrees to pay interest in respect of
the unpaid principal amount of each Eurodollar Loan from the date the proceeds
thereof are made available to Borrower until the earlier of (i) the maturity
(whether by acceleration or otherwise) of such Eurodollar Loan or (ii) the
conversion of such Eurodollar Loan to a Base Rate Loan pursuant to Section 2.6
at a rate per annum equal to the relevant Eurodollar Rate plus the Applicable
Margin

(c)           Payment of Interest.  Interest on each Loan shall be payable in
arrears on each Interest Payment Date; provided, however, that interest accruing
pursuant to Section 3.1(e) shall be payable from time to time on demand. 
Interest shall also be payable on all then outstanding Loans on the Termination
Date and on all Loans on the date of repayment (including prepayment) thereof
(except that voluntary prepayments of Revolving Loans that are Base Rate Loans
made pursuant to Section 4.2 on any day other than an Interest Payment Date or
the Termination Date need not be made with accrued interest from the most recent
Quarterly Payment Date, provided such accrued interest is paid on the next
Interest Payment Date) and on the date of maturity (by acceleration or
otherwise) of such Loans.  During the existence of any Event of Default,
interest on any Loan shall be payable on demand.


(d)           Notification of Rate.  Agent, upon determining in accordance
herewith the interest rate for any Borrowing of Eurodollar Loans for any
Interest Period, shall promptly notify Borrower and the Lenders thereof.  Such
determination shall, absent demonstrable error and subject to Section 3.6, be
final, conclusive and binding upon all parties hereto.

(e)           Default Interest.  Notwithstanding the rates of interest specified
herein, effective on the date 30 days after the occurrence and continuance
during such 30 day period of any Event of Default (other than the failure to pay
Obligations when due) and for so long thereafter as any Event of Default shall
be continuing, and effective immediately upon any failure to pay any Obligations
or any other amounts due under any of the Loan Documents when due, whether by
acceleration or otherwise, the principal balance of each Loan then outstanding
and, to the extent permitted by applicable law, any interest payment on each
Loan not paid when due or other amounts then due and payable shall bear interest
payable on demand, after as well as before judgment at a rate per annum equal to
the Default Rate.

(f)            Maximum Interest.  If any interest payment or other charge or fee
payable hereunder exceeds the maximum amount then permitted by applicable law,
Borrower shall be obligated to pay the maximum amount then permitted by
applicable law and Borrower shall continue to pay the maximum amount from time
to time permitted by applicable law until all such interest payments and other
charges and fees otherwise due hereunder (in the absence of such restraint
imposed by applicable law) have been paid in full.


3.2           FEES.

(a)           Commitment Fee.  On each Quarterly Payment Date, and on the
Termination Date (or, if earlier, on the date upon which the Revolving
Commitments are terminated and the Loans are paid in full and the LC Obligations
are paid in full or cash collateralized in a manner satisfactory to Agent),
Borrower shall pay to Agent, for the ratable benefit of the Lenders, a
commitment fee equal to the Applicable Commitment Fee which accrued during the
quarterly period most recently ended (or, in the case of the payment due on the
Termination Date, the portion thereof ending on such date).  Such commitment fee
shall be based upon the average unused Revolving Commitments of the Lenders
during the preceding quarter.

(b)           Agency Fees.  Borrower shall pay to Agent for its own account,
agency and other Loan fees in the amount and at the times set forth in the
letter agreement between Borrower and Agent.


3.3           Computation of Interest and Fees.  Interest on all Loans and fees
payable hereunder shall be computed on the basis of the actual number of days
elapsed over a year of 360 days; provided that interest on all Base Rate Loans
shall be computed on the basis of the actual number of days elapsed over a year
of 365 or 366 days, as the case may be.  Each determination of an interest rate
by Agent pursuant to any provision of this Agreement and in accordance therewith
shall be conclusive and binding on Borrower, Agent and the Lenders in the
absence of demonstrable error.  Agent shall, at any time and from time to time
upon request of Borrower, deliver to Borrower a statement showing the quotations
used by Agent in determining any interest rate applicable to Loans pursuant to
this Agreement.  Each change in the Applicable Margin, the Applicable Commitment
Fee or any change in the applicable LC Commission as a result of a change in
Borrower’s Most Recent Ratio of Total Debt to EBITDA shall become effective on
the Adjustment Date.

3.4           Interest Periods.  At the time it gives any Notice of Borrowing or
a Notice of Conversion or Continuation with respect to Eurodollar Loans,
Borrower shall elect, by giving Agent written notice, the interest period (each
an “Interest Period”) which Interest Period shall, at the option of Borrower, be
one, two, three or six months, provided that:

(i)            all Eurodollar Loans comprising a single Borrowing shall at all
times have the same Interest Period;

(ii)           the initial Interest Period for any Eurodollar Loan shall
commence on the date of such Borrowing of such Eurodollar Loan (including the
date of any conversion thereto from a Loan of a different Type) and each
Interest Period occurring thereafter in respect of such Eurodollar Loan shall
commence on the last day of the immediately preceding Interest Period;

(iii)          if any Interest Period relating to a Eurodollar Loan begins on a
day for which there is no numerically corresponding day in the calendar month at
the end of such Interest Period, such Interest Period shall end on the last
Business Day of such calendar month;

(iv)          if any Interest Period would otherwise expire on a day which is
not a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided, however, that if any Interest Period for a Eurodollar
Loan would otherwise expire on a day which is not a Business Day but is a day of
the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the next preceding Business Day;

(v)           no Interest Period may be selected at any time when an Unmatured
Event of Default or Event of Default is then in existence; and

(vi)          no Interest Period shall extend beyond the Termination Date.


3.5           COMPENSATION FOR FUNDING LOSSES.


(a)           Borrower shall compensate each Lender, upon its written request
(which request shall set forth in reasonable detail the basis for requesting
such amounts), for all losses, expenses and liabilities (including, without
limitation, any interest paid by such Lender to lenders of funds borrowed by it
to make or carry its Eurodollar Loans to the extent not recovered by the Lender
in connection with the liquidation or re-employment of such funds and including
the compensation payable by such Lender to a Participant but excluding loss of
anticipated profit with respect to any Loans) and any loss sustained by such
Lender in connection with the liquidation or re-employment of such funds
(including, without limitation, a return on such liquidation or re-employment
that would result in such Lender receiving less than it would have received had
such Eurodollar Loan remained outstanding until the last day of the Interest
Period applicable to such Eurodollar Loans) which such Lender may sustain as a
result of (regardless of whether such events occur as a result of an Event of
Default or Unmatured Event of Default or the exercise of any right or remedy of
Agent or the Lenders under this Agreement or any other agreement, or at law):
(i) any failure by Borrower to continue or borrow, or convert from or into,
Eurodollar Loans on a date specified therefor in a Notice of Borrowing or Notice
of Conversion or Continuation delivered by Borrower (whether or not withdrawn);
(ii) any payment, prepayment or conversion or continuation of any of its
Eurodollar Loans occurring for any reason whatsoever on a date which is not the
last day of an Interest Period applicable thereto; (iii) any repayment of any of
its Eurodollar Loans not being made on the date specified in a notice of payment
given by Borrower; or (iv) (A) any other failure by Borrower to repay its
Eurodollar Loans when required by the terms of this Agreement or (B) an election
made by Borrower pursuant to Section 3.7.  Such a written request as to
additional amounts owed such Lender under this Section 3.5 and delivered to
Borrower and Agent by such Lender shall, absent demonstrable error, be final,
conclusive and binding for all purposes.

(b)           Calculation of all amounts payable to a Lender under this Section
3.5 shall be made as though that Lender had actually funded its relevant
Eurodollar Loan through the purchase of a Eurodollar deposit bearing interest at
the Eurodollar Rate in an amount equal to the amount of that Loan, having a
maturity comparable to the relevant Interest Period and through the transfer of
such Eurodollar deposit from an offshore office of that Lender to a domestic
office of that Lender in the United States of America; provided, however, that
each Lender may fund each of its Eurodollar Loans in any manner it sees fit and
the foregoing assumption shall be utilized only for the calculation of amounts
payable under this Section 3.5.


3.6           INCREASED COSTS, ILLEGALITY, ETC.


(A)           GENERALLY.  IN THE EVENT THAT:

(i)            on any Interest Rate Determination Date, by reason of any changes
arising after the date of this Agreement affecting the interbank Eurodollar
market, adequate and fair means do not exist for ascertaining the applicable
interest rate on the basis provided for in the definition of Eurodollar Rate; or


(ii)           at any time, any Lender shall incur increased costs or reduction
in the amounts received or receivable hereunder with respect to any Eurodollar
Loan because of (x) any change since the date of this Agreement in any
applicable law or governmental rule, regulation, order, guideline or request
(whether or not having the force of law) or in the interpretation or
administration thereof and including the introduction of any new law or
governmental rule, regulation, order, guideline or request, such as, for
example, but not limited to: (A) a change in the basis of taxation of payments
to any Lender of the principal of or interest on the Notes or any other amounts
payable hereunder (except for (a) changes in the rate of tax on, or determined
by reference to, the net income or profits of such Lender imposed by the
jurisdiction in which its principal office or applicable lending office is
located and (b) United States withholding taxes, which shall be governed by the
provisions of Section 4.6) or (B) a change in official reserve requirements
(but, in all events, excluding reserves required under Regulation D to the
extent included in the computation of the Eurodollar Rate) and/or (y) other
circumstances since the date of this Agreement affecting such Lender or the
interbank Eurodollar market or the position of such Lender in such market
(excluding, however, differences in a Lender’s cost of funds from those of Agent
which are solely the result of credit differences between such Lender and
Agent); or

(iii)          at any time, the making or continuance of any Eurodollar Loan has
been made (x) unlawful by any law or governmental rule, regulation or order, (y)
impossible by compliance by any Lender in good faith with any governmental
request (whether or not having force of law) or (z) impracticable as a result of
a contingency occurring after the date of this Agreement which materially and
adversely affects the interbank Eurodollar market;

then, and in any such event, such Lender (or Agent, in the case of clause (i)
above) shall promptly give notice (by telephone confirmed in writing), which
notice shall, absent demonstrable error, be final and conclusive and binding
upon all parties hereto, to Borrower and, except in the case of clause (i)
above, to Agent of such determination (which notice Agent shall promptly
transmit to each of the other Lenders).  Thereafter (x) in the case of clause
(i) above, Eurodollar Loans shall no longer be available until such time as
Agent notifies Borrower and the Lenders that the circumstances giving rise to
such notice by Agent no longer exist, and any Notice of Borrowing or Notice of
Conversion or Continuation given by Borrower with respect to Eurodollar Loans
(other than with respect to conversions to Base Rate Loans) which have not yet
been incurred (including by way of conversion) shall be deemed rescinded by
Borrower, (y) in the case of clause (ii) above, Borrower shall pay to such
Lender, upon written demand therefor, such additional amounts (in the form of an
increased rate of, or a different method of calculating, interest or otherwise
as such Lender shall reasonably determine) as shall be required to compensate
such Lender for such increased costs or reductions in amounts received or
receivable hereunder (a written notice as to the additional amounts owed to such
Lender, showing the basis for the calculation thereof, submitted to Borrower by
such Lender shall, absent demonstrable error, be final and conclusive and
binding on all the parties hereto; however the failure to give any such notice
shall not release or diminish Borrower’s obligations to pay additional amounts
pursuant to this Section 3.6 (a)(y) provided that Borrower shall not be required
to compensate such Lender pursuant to this section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies Borrower of the increased costs or reductions and of such Lender’s
intention to claim compensation therefor; provided further that, if the change
in law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof and (z) in the case of clause (iii) above, Borrower
shall take one of the actions specified in Section 3.6(b) as promptly as
possible and, in any event, within the time period required by law.  In
determining such additional amounts pursuant to clause (y) of the immediately
preceding sentence, each Lender shall act reasonably and in good faith and will,
to the extent the increased costs or reductions in amounts receivable relate to
such Lender’s loans in general and are not specifically attributable to a Loan
hereunder, use averaging and attribution methods which are reasonable and which
cover all loans similar to the Loans made by such Lender whether or not the loan
documentation for such other loans permits the Lender to receive increased costs
of the type described in this Section 3.6(a).


(b)           Eurodollar Loans.  At any time that any Eurodollar Loan is
affected by the circumstances described in Section 3.6(a)(ii) or (iii), Borrower
may (and, in the case of a Eurodollar Loan affected by the circumstances
described in Section 3.6(a)(iii), shall) either (i) if the affected Eurodollar
Loan is then being made initially or pursuant to a conversion, cancel the
respective Borrowing by giving Agent telephonic notice (confirmed in writing) on
the same date that Borrower was notified by the affected Lender or Agent
pursuant to Section 3.6(a)(ii) or (iii), or (ii) if the affected Eurodollar Loan
is then outstanding, upon at least three Business Days’ written notice to Agent,
require the affected Lender to convert such Eurodollar Loan into a Base Rate
Loan, provided, that if more than one Lender is affected at any time, then all
affected Lenders must be treated the same pursuant to this Section 3.6(b).

(c)           Capital Requirements.  If any Lender determines that the
introduction of or any change in any applicable law or governmental rule,
regulation, order, guideline or request (whether or not having the force of law)
concerning capital adequacy, or any change in (after the date of this Agreement)
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency, will have the effect of increasing the amount of
capital required or expected to be maintained by such Lender or any corporation
controlling such Lender based on the existence of such Lender’s Revolving
Commitment or Converted Term Loan Amount hereunder or its obligations hereunder,
then Borrower shall pay to such Lender, upon its written demand therefor, such
additional amounts as shall be required to compensate such Lender or such other
corporation for the increased cost to such Lender or such other corporation or
the reduction in the rate of return to such Lender or such other corporation as
a result of such increase of capital.  In determining such additional amounts,
each Lender will act reasonably and in good faith and will use averaging and
attribution methods which are reasonable and which will, to the extent the
increased costs or reduction in the rate of return relates to such Lender’s
commitments or obligations in general and are not specifically attributable to
the Revolving Commitments, Term Loans and obligations hereunder, cover all
commitments and obligations similar to the Revolving Commitment or Converted
Term Loan Amount and obligations of such Lender hereunder whether or not the
loan documentation for such other commitments or obligations permits the Lender
to make the determination specified in this Section 3.6(c), and such Lender’s
determination of compensation owing under this Section 3.6(c) shall, absent
demonstrable error, be final and conclusive and binding on all the parties
hereto.  Each Lender, upon determining that any additional amounts will be
payable pursuant to this Section 3.6(c), will give prompt written notice thereof
to Borrower, which notice shall show in reasonable detail the basis for
calculation of such additional amounts, although the failure to give any such
notice shall not release or diminish any of Borrower’s obligations to pay
additional amounts pursuant to this Section 3.6(c) provided that Borrower shall
not be required to compensate such Lender pursuant to this Section 3.6(c) for
any increased costs or reductions incurred more than 180 days prior to the date
that such Lender notifies Borrower of the increased costs or reductions and of
such Lender’s intention to claim compensation therefor; provided further that,
if the change in law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.


(d)           Change of Lending Office.  Each Lender which is or will be owed
compensation pursuant to Section 3.6(a) or (c) will, if requested by Borrower,
use reasonable efforts (subject to overall policy considerations of such Lender)
to cause a different branch or Affiliate to make or continue a Loan or Letter of
Credit if such designation will avoid the need for, or materially reduce the
amount of, such compensation to such Lender and will not, in the judgment of
such Lender, be otherwise disadvantageous to such Lender.  Borrower hereby
agrees to pay all reasonable expenses incurred by any Lender in utilizing a
different branch or Affiliate pursuant to this Section 3.6(d).  Nothing in this
Section 3.6(d) shall affect or postpone any of the obligations of Borrower or
the right of any Lender provided for herein.

3.7           Replacement of Affected Lenders.  (x) If any Lender becomes a
Defaulting Lender or otherwise defaults in its Obligations to make Revolving
Loans or fund Unpaid Drawings, (y) if any Lender is owed increased costs under
Section 3.6(a)(ii) or (iii), Section 3.6(c) or Borrower is required to make any
payments under Section 4.6 to any Lender materially in excess of those to the
other Lenders or (z) as provided in Section 11.1(b) in the case of certain
refusals by a Lender to consent to certain proposed amendments, changes,
supplements, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Majority Lenders, Borrower shall have the right,
if no Event of Default or Unmatured Event of Default then exists, to replace
such Lender (the “Replaced Lender”) with one or more other Eligible Assignee or
Eligible Assignees, none of whom shall be a Defaulting Lender at the time of
such replacement (collectively, the “Replacement Lender”) acceptable to Agent,
provided that (i) at the time of any replacement pursuant to this Section 3.7,
the Replacement Lender shall enter into one or more assignment agreements, in
the form of Exhibit 11.9 hereto, pursuant to which the Replacement Lender shall
acquire all of the Commitments and outstanding Loans of the Replaced Lender and
(ii) all obligations of Borrower owing to the Replaced Lender (including,
without limitation, any such increased costs and excluding those specifically
described in clause (i) above in respect of which the assignment purchase price
has been, or is concurrently being paid) shall be paid in full to such Replaced
Lender concurrently with such replacement.  Upon the execution of the respective
assignment documentation, the payment of amounts referred to in clauses (i) and
(ii) above and, if so requested by the Replacement Lender, delivery to the
Replacement Lender of the appropriate Note or Notes executed by Borrower, the
Replacement Lender shall become a Lender hereunder and the Replaced Lender shall
cease to constitute a Lender hereunder, except with respect to indemnification
provisions under this Agreement, which shall survive as to such Replaced
Lender.  Notwithstanding anything to the contrary contained above, no Lender
that acts as a Facing Agent may be replaced hereunder at any time which it has
Letters of Credit outstanding hereunder unless arrangements satisfactory to such
Facing Agent (including the furnishing of a standby letter of credit in form and
substance, and issued by an issuer satisfactory to such Facing Agent or the
depositing of cash collateral into the Collateral Account in amounts and
pursuant to arrangements satisfactory to such Facing Agent) have been made with
respect to such outstanding Letters of Credit.


ARTICLE IV

REDUCTION OF COMMITMENTS; PAYMENTS AND PREPAYMENTS

4.1           Voluntary Reduction of Commitments.  (a)  Upon at least three
Business Days’ prior written notice (or telephonic notice confirmed in writing)
to Agent at the Notice Office (which notice Agent shall promptly transmit to
each Lender), Borrower shall have the right, from time to time and without
premium or penalty, to terminate the unutilized portion of the Revolving
Commitments or the Swing Line Commitment, as the case may be, in part or in
whole; provided that (x) any such voluntary termination of the Revolving
Commitments shall apply to proportionately and permanently reduce the Revolving
Commitment of each Revolving Lender, (y) any partial voluntary reduction
pursuant to this Section 4.1 shall be in the amount of at least $5,000,000 and
integral multiples of $5,000,000 in excess of that amount and (z) no such
voluntary termination of the Revolving Commitments shall be permitted if the
effect thereof would be to reduce the total of the Revolving Commitments below
the aggregate principal amount of outstanding Revolving Loans plus the aggregate
LC Obligations and the Swing Line Loan Commitment.  The parties hereto
acknowledge that the Borrower has on the Restatement Date and prior to the Term
Loan Conversion permanently reduced the Revolving Commitments by the amount of
the Revolver Commitment Reduction .

(b)           In the event of certain refusals by a Lender to consent to certain
proposed amendments, changes, supplements, waivers, discharges or terminations
with respect to this Agreement which have been approved by the Majority Lenders
as provided in Section 11.1(b), Borrower shall have the right, upon five (5)
Business Days’ prior written notice to Agent (which notice Agent shall promptly
transmit to each of the Lenders), to terminate the entire Revolving Commitment
of such Lender, so long as all Loans, together with accrued and unpaid interest,
fees and all other amounts, due and owing to such Lender are repaid concurrently
with the effectiveness of such termination at which time Schedule 1.1(b) shall
be deemed modified to reflect such changed amounts pursuant to Section 4.1(a)
and Borrower cash collateralizes such Lender’s Commitment Percentage of the LC
Obligations.  At such time, such Lender shall no longer constitute a “Lender”
for purposes of this Agreement, except with respect to indemnifications under
this Agreement which shall survive as to such repaid Lender.

4.2           Voluntary Prepayments.  (a)  Borrower shall have the right to
prepay any or all of the Loans in whole or in part from time to time on the
following terms and conditions: (i) Borrower shall give Agent irrevocable
written notice at its Notice Office (or telephonic notice promptly confirmed in
writing) of its intent to prepay, the amount of such prepayment and the specific
Borrowings to which such prepayment is to be applied, which notice shall be
given by Borrower to Agent by 12:00 noon (New York City time) at least three
Business Days prior to the date of such prepayment and which notice shall
(except in the case of Swing Line Loans) promptly be transmitted by Agent to
each of the applicable Lenders; (ii) each partial prepayment of any Borrowing
(other than a Borrowing of Swing Line Loans) shall be in an aggregate principal
amount of at least $1,000,000 and each partial prepayment of a Swing Line Loan
shall be in an aggregate principal amount of at least $500,000; provided that no
partial prepayment of Eurodollar Loans made pursuant to a single Borrowing shall
reduce the aggregate principal amount of the outstanding Loans made pursuant to
such Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto; (iii) Eurodollar Loans may only be prepaid pursuant to this Section 4.2
on the last day of an Interest Period applicable thereto or on any other day
subject to Section 3.5; (iv) each prepayment in respect of any Borrowing shall
be applied pro rata among the Loans comprising such Borrowing provided, that
such prepayment shall not be applied to any Loans of a Defaulting Lender at any
time when the aggregate amount of Loans of any Non-Defaulting Lender exceeds
such Non-Defaulting Lender’s Commitment Percentage of all Loans then
outstanding.  The notice provisions, the provisions with respect to the minimum
amount of any prepayment, and the provisions requiring prepayments in integral
multiples above such minimum amount of this Section 4.2 are for the benefit of
Agent and may be waived unilaterally by Agent.


(b)           In the event of certain refusals by a Lender to consent to certain
proposed amendments, changes, supplements, waivers, discharges or terminations
with respect to this Agreement which have been approved by the Majority Lenders
as provided in Section 11.1(b), Borrower shall have the right, upon five (5)
Business Days’ prior written notice to Agent (which notice Agent shall promptly
transmit to each of the Lenders), to repay all Loans, together with accrued and
unpaid interest, fees  and all other amounts due and owing to such Lender in
accordance with said Section 11.1(b), so long as (A) in the case of the
repayment of Revolving Loans of any Revolving Lender pursuant to this clause
(b), the Revolving Commitment of such Revolving Lender is terminated
concurrently with such repayment pursuant to Section 4.1(b) and (B) in the case
of the repayment of Loans of any Lender, the consents required by Section
11.1(b) in connection with the repayment pursuant to this clause (b) shall have
been obtained.


4.3           MANDATORY PREPAYMENTS.

(a)           Prepayment Upon Overadvance.  Borrower shall prepay the
outstanding principal amount of the Revolving Loans or the Swing Line Loan on
any date on which the aggregate outstanding principal amount of such
Loanstogether with the aggregate LC Obligations (after giving effect to any
other repayments or prepayments on such day) exceeds the aggregate Revolving
Commitments or the Swing Line Loan Commitment, as the case may be, in the amount
of such excess.  If, after giving effect to the prepayment of all outstanding
Revolving Loans, the aggregate LC Obligations exceeds the Revolving Commitments
then in effect, Borrower shall cash collateralize LC Obligations by depositing,
pursuant to a cash collateral agreement to be entered into in form and substance
reasonably satisfactory to Agent and Borrower, cash with Agent in an amount
equal to the difference between such LC Obligations and the Revolving Loan
Commitments then in effect.  Agent shall establish in its name for the benefit
of the Revolving Lenders a cash collateral account (the “Collateral Account”)
into which it shall deposit such cash to hold as collateral security for the LC
Obligations.


(b)           Payment at Termination Date.   Borrower hereby unconditionally
promises to pay to each Lender on the Termination Date, the unpaid principal
amount of each Loan (including, without limitation, each Swing Line Loan) made
by such Lender.  Borrower hereby further agrees to pay interest in immediately
available funds at the office of Agent on the unpaid principal amount of such
Loans from time to time from the date hereof until payment in full thereof at
the rates per annum, and on the dates, set forth in Section 2.6.

(c)           Mandatory Prepayment Upon Asset Disposition.  If Borrower or any
of its Subsidiaries receives Net Sale Proceeds from an Asset Disposition, to the
extent that such Net Sale Proceeds exceed $10,000,000 such excess shall be
applied as a mandatory prepayment of Loans in the manner set forth in Section
4.4.  Notwithstanding the foregoing, Borrower or any Subsidiary may reinvest up
to $10,000,000 of the Net Sale Proceeds of such Asset Disposition (the
“Reinvestable Proceeds”) within two hundred seventy (270) days in productive
replacement assets of a kind then used or useable in the business of Borrower or
its Subsidiaries and if so reinvested within such period, such proceeds shall
not be subject to prepayment.  If, however, Borrower does not intend to so
reinvest such Reinvestable Proceeds or if the period set forth in the
immediately preceding sentence expires without Borrower having reinvested such
Reinvestable Proceeds such Reinvestable Proceeds shall be applied as a mandatory
prepayment of Loans in the manner set forth in Section 4.4.

(d)           Mandatory Prepayment Upon Incurrence of Indebtedness.  On the date
of receipt by Borrower and/or any of their Subsidiaries of Net Offering Proceeds
from the incurrence of Indebtedness, an amount equal to 100% of such Net
Offering Proceeds shall be applied as a mandatory prepayment of Loans in the
manner set forth in Section 4.4.

(e)           Scheduled Term Repayments.  Borrower agrees to pay Scheduled Term
Repayments on the Term Loans until the Term Loans are paid in full in the
amounts and at the times specified in the definition of Scheduled Term
Repayments to the extent that prepayments have not previously been applied to
such Scheduled Term Repayments (and such Scheduled Term Repayments have not
otherwise been reduced) pursuant to the terms hereof.

(f)            Mandatory Prepayment With Excess Cash Flow.  On each Excess Cash
Payment Date, an amount equal to 75% of Excess Cash Flow, if positive, of
Borrower and its Subsidiaries for the most recent Excess Cash Flow Period ending
prior to such Excess Cash Payment Date shall be applied as a mandatory repayment
of principal of the Loans as provided in Section 4.4.

4.4           Application of Prepayments. Except as expressly provided in this
Agreement, all prepayments of principal made by Borrower pursuant to Section
4.3(c),(d) and (f) shall be applied (i) first to the payment of the unpaid
principal amount of the Term Loans, after all Term Loans have been paid in full,
second to the payment of the then outstanding balance of the Revolving Loans and
third, after all Revolving Loans have been paid in full, to the cash
collateralization of LC Obligations; (ii) within each of the foregoing Loans,
first to the payment of Base Rate Loans and second to the payment  of Eurodollar
Loans; and (iii) with respect to Eurodollar Loans, in such order as Borrower
shall request (and in the absence of such request, as Agent shall determine so
as to minimize breakage costs).   If any prepayment of Eurodollar Loans made
pursuant to a single Borrowing shall reduce the outstanding Loans made pursuant
to such Borrowing to an amount less than the Minimum Borrowing Amount, such
Borrowing shall immediately be converted into Base Rate Loans.   All prepayments
shall include payment of accrued interest on the principal amount so prepaid,
shall be applied to the payment of interest before application to principal and
shall include amounts payable, if any, under Section 3.5.


4.5           Method and Place of Payment.

(a)           Except as otherwise specifically provided herein, all payments
under this Agreement shall be made to Agent, for the ratable account of the
Lenders entitled thereto, not later than 12:00 Noon (New York City time) on the
date when due and shall be made in immediately available funds in lawful money
of the United States of America and in each case to the account specified
therefor for Agent or if no account has been so specified at the Payment Office,
it being understood that with respect to payments in Dollars, written telex or
telecopy notice by Borrower to Agent to make a payment from the funds in
Borrower’s account at the Payment Office shall constitute the making of such
payment to the extent of such funds held in such account.  Agent will thereafter
cause to be distributed on the same day (if payment was actually received by
Agent prior to 12:00 Noon (New York City time) on such day) like funds relating
to the payment of principal or interest or fees ratably to the Lenders entitled
to receive any such payment in accordance with the terms of this Agreement.  If
and to the extent that any such distribution shall not be so made by Agent in
full on the same day (if payment was actually received by Agent prior to 12:00
Noon (New York City time) on such day), Agent shall pay to each Lender its
ratable amount thereof and each such Lender shall be entitled to receive from
Agent interest on such amount at the overnight Federal Funds Rate for each day
from the date such amount is paid to Agent until the date Agent pays such amount
to such Lender.

(b)           Any payments under this Agreement which are made by Borrower later
than 12:00 Noon (New York City time) shall, for the purpose of calculation of
interest, be deemed to have been made on the next succeeding Business Day. 
Whenever any payment to be made hereunder shall be stated to be due on a day
which is not a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
shall be payable during such extension at the applicable rate in effect
immediately prior to such extension, except that with respect to Eurodollar
Loans, if such next succeeding Business Day is not in the same month as the date
on which such payment would otherwise be due hereunder or under any Note, the
due date with respect thereto shall be the next preceding applicable Business
Day.

4.6           Net Payments.


(a)           All payments made by Borrower hereunder or under any Loan Document
will be made without setoff, counterclaim or other defense.  Except as provided
in Section 4.7(d), all payments hereunder and under any of the Loan Documents
(including, without limitation, payments on account of principal and interest
and fees) shall be made by Borrower free and clear of and without deduction or
withholding for or on account of any present or future tax, duty, levy, impost,
assessment or other charge of whatever nature now or hereafter imposed by any
Governmental Authority, but excluding therefrom (i) a tax imposed on or measured
by the net income, net profits, net receipts or capital (including a branch
profits tax or a franchise tax based on net income, net profits, net receipts or
capital) of the Lender by the jurisdiction (or political subdivision or taxing
authority thereof) in which the Lender is incorporated or organized, or in which
it is a citizen, resident or domiciliary or the jurisdiction (or political
subdivision or taxing authority thereof) in which any lending office that
participated in the making of a loan hereunder is located, (ii) in the case of
any Lender organized under the laws of any jurisdiction other than the United
States or any state thereof (including the District of Columbia), any taxes
imposed by the United States by means of withholding at the source unless, and
to the extent that, such withholding results from a change in applicable law,
treaty or regulations or the interpretation or administration thereof
(including, without limitation, any guideline or policy not having the force of
law) by any authority charged with the administration thereof subsequent to the
date such Lender becomes a Lender with respect to the Loan or portion thereof
affected by such change and (iii) any tax imposed on or measured by the net
income, net profits, net receipts or capital (including a branch profits tax, or
a franchise tax based on net income, net profits, net receipts or capital) of a
Lender or an office or branch thereof by the United States of America or any
political subdivision or taxing authority thereof or therein (such tax or taxes,
other than a tax or taxes excluded under (i), (ii), or (iii), being herein
referred to as “Tax” or “Taxes” and tax or taxes excluded under (i), (ii) or
(iii) shall be referred to as “Excluded Taxes”).  If Borrower is required by law
to make any deduction or withholding of any Taxes from any payment due hereunder
or under any of the Loan Documents, then the amount payable will be increased to
such amount which, after deduction from such increased amount of all such Taxes
required to be withheld or deducted therefrom, will not be less than the amount
due and payable hereunder had no such deduction or withholding been required.  A
certificate as to any additional amounts payable to a Lender under this Section
4.6 submitted to Borrower by such Lender shall show in reasonable detail the
amount payable and the calculations used to determine in good faith such amount
and shall, absent manifest error, be final, conclusive and binding upon all
parties hereto.

(b)           If Borrower makes any payment hereunder or under any of the Loan
Documents in respect of which it is required by law to make any deduction or
withholding of any Taxes, it shall pay the full amount to be deducted or
withheld to the relevant taxation or other authority within the time allowed for
such payment under applicable law and shall deliver to all affected Lenders
within 30 days after it has made such payment to the applicable authority any
receipt issued by such authority to the Borrower evidencing the payment to such
authority of all amounts so required to be deducted or withheld from such
payment.

(c)           Without prejudice to the other provisions of Section 4.6, if any
Lender, or Agent on its behalf, is required by law to make any payment on
account of Taxes on or in relation to any amount received or receivable
hereunder or under any of the Loan Documents by such Lender, or Agent on its
behalf, or any liability for Tax in respect of any such payment is imposed,
levied or assessed against any Lender or Agent on its behalf, Borrower will
promptly, following receipt of the certificate described in the immediately
following sentence, indemnify such person against such Tax payment or liability,
together with any interest, penalties and expenses (including reasonable counsel
fees and expenses) payable or incurred in connection therewith, including any
tax of any Lender arising by virtue of payments under this Section 4.6(c),
computed in a manner consistent with this Section 4.6(c).  A certificate
prepared in good faith as to the amount of such payment (showing in reasonable
detail the amount payable and the calculations used to determine such amount) by
such Lender, or Agent on its behalf, absent manifest error, shall be final,
conclusive and binding upon all parties hereto for all purposes.


(d)           Each Lender that is not a United States person (as such term is
defined in Section 7701(a)(30) of the Code) agrees to deliver to Borrower and
Agent on or prior to the Restatement Date, or in the case of a Lender that is an
Assignee of an interest under this Agreement pursuant to Section 3.7 or 11.9
(unless the respective Lender was already a Lender hereunder immediately prior
to such assignment), on the date of such assignment to such Lender, (i) two
accurate and complete original signed copies of IRS Form W-8BEN, W-8ECI, or
W-8IMY (or successor or other applicable forms prescribed by the IRS) certifying
to such Lender’s entitlement to a complete exemption from or reduced rate of
United States withholding tax on interest payments to be made under this
Agreement and under any Note, or (ii) if the Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code and cannot deliver the applicable
form pursuant to clause (i) above, (x) a certificate substantially in the form
of Exhibit 4.6(d) (any such certificate, a “Section 4.6(d)(ii) Certificate”) and
(y) two accurate and complete original signed copies of IRS Form W-8BEN (or
successor form), certifying to such Lender’s entitlement to a complete exemption
from United States withholding tax on payments of interest to be made under this
Agreement and under any Note; provided, however, that no Lender shall be
required to deliver an IRS Form W-8BEN, W-8ECI, W-8IMY, or Section 4.6(d)(ii)
Certificate under this Section 4.6(d) to the extent that the delivery of such
form is not authorized by law; provided further, however, that in the event that
a Lender provides the Borrower or the Agent with an IRS Form W-8IMY (or
substitute form) indicating that it is a “flow through” entity, as defined in
Treasury Regulations promulgated under Section 1441 of the Code, or otherwise,
not a beneficial owner of interest payments under this Agreement and under any
Note, such Lender agrees, on or prior to the Restatement Date, or the date of
assignment to such Lender, as applicable, to take any actions necessary, and to
deliver to Borrower and Agent all forms necessary, to establish such Lender’s
entitlement to a complete exemption from, or a reduction in, United States
withholding tax on payments of interest to be made under this Agreement and
under any Note, including causing its partners, members, beneficiaries,
beneficial owners, and their beneficial owners, if any, to take any actions and
deliver any forms necessary to establish such exemption.  Notwithstanding the
foregoing, (i) a fiscally transparent entity may provide an IRS Form W-8BEN to
claim a treaty exemption or rate reduction to the extent that such entity is
receiving interest and is not treated as fiscally transparent by its own
jurisdiction,  provided the satisfaction of such conditions entitles the Lender
to an exemption or reduction from withholding at the time such Lender becomes a
party to this Agreement and (ii) a withholding foreign partnership, withholding
foreign trust, and qualified intermediary shall only provide such information as
is required by Treasury Regulations promulgated under Code Section 1441.  For
purposes of this Agreement, the term “Forms” shall include any attachments for
to IRS Forms W-8 IMY required to be filed by the Lender.  In addition, each
Lender agrees that from time to time after the Initial Borrowing Date, when a
lapse in time or change in circumstances renders the previous certification
obsolete or inaccurate in any material respect, such Lender will deliver to
Borrower and Agent two new accurate and complete original signed copies of an
IRS Form W-8BEN, W-8ECI, or W-8IMY and a Section 4.6(d)(ii) Certificate, as the
case may be, and such other forms as may be required in order to confirm or
establish the entitlement of such Lender (or its partners, members,
beneficiaries, or beneficial owners) to a continued exemption from or reduction
in United States withholding Tax on interest payments under this Agreement and
any Note, or it shall immediately notify Borrower and Agent of its inability to
deliver any such form or certificate; provided, however, that no Lender shall be
required to deliver an IRS Form W8-BEN, W-8ECI, or W-8IMY under this Section
4.6(d) to the extent that the delivery of such form is not authorized by law;
provided, further, however, that any Lender which does not deliver the
applicable form pursuant to Section 4.6(d) shall be entitled to additional
payment pursuant to Section 4.6(a) or indemnification under Section 4.6(c) only
if and to the extent (i) such failure results solely from a change in law or
(ii) the Tax to which such additional payment or indemnification relates would
have been imposed regardless of whether such Lender provided such forms.  
Notwithstanding anything to the contrary contained in Section 4.6, any Lender
that has not provided to Borrower the IRS Forms required to be provided to
Borrower pursuant to this Section 4.6(d) shall not be entitled to any payment of
additional amounts pursuant to Section 4.6(a) or indemnification under Section
4.6(c) with respect to any deduction or withholding which would not have been
required if such Lender had provided such forms.


(e)           Each Lender that is incorporated or organized under the laws of
the United States of America or a state thereof shall provide two properly
completed and duly executed copies of IRS Form W-9, or any successor or other
applicable form.  Each Lender shall deliver to Borrower and Agent (provided that
such Lender remains lawfully able to do so), two further duly executed forms and
statements, properly completed in all material respects, at or before the time
any such form or statement expires or becomes obsolete, or otherwise as
reasonably requested by Borrower.  Each Lender shall promptly notify Borrower at
any time it determines that it is no longer in a position to provide any
previously delivered certificate to Borrower (or any other form or certification
adopted by U.S. taxing authorities for such purpose).

(f)            Each Lender agrees that, as promptly as practicable after it
becomes aware of the occurrence of any event or the existence of any condition
that would cause Borrower to make a payment in respect of any Taxes to such
Lender pursuant to Section 4.6(a) or a payment in indemnification for any Taxes
pursuant to Section 4.6(c), it will use reasonable efforts to make, fund or
maintain the Loan (or portion thereof) of such Lender with respect to which the
aforementioned payment is or would be made through another lending office of
such Lender or take any other action reasonably requested by Borrower if as a
result thereof the additional amounts which would otherwise be required to be
paid by such Borrower in respect of such Loans (or portions thereof) or
participation in Letters of Creditpursuant to Section 4.6(a) or Section 4.6(c)
would be materially reduced, and if, as determined by such Lender, in its
reasonable discretion, the making, funding or maintaining of such Loans or
participation in Letters of Credit (or portions thereof) through such other
lending office or taking of such other action would not otherwise materially
adversely affect such Loans or such Lender.  Borrower agrees to pay all
reasonable expenses incurred by any Lender in utilizing another lending office
of such Lender or taking of such other action pursuant to this Section 4.6(f).


ARTICLE V

REPRESENTATIONS AND WARRANTIES

To induce Agent and each Lender to enter into this Agreement and the Second
Amendment and Restatement Agreement and to make the Loans and issue (or
participate in) the Letters of Credit, Borrower hereby represents and warrants
to Agent and each Lender, and hereby agrees, as follows:

5.1           Corporate Existence; Compliance with Law.  Each of Borrower and
its Subsidiaries (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (b) has the corporate
power and authority, and the legal right, to own and operate its property, to
lease the property it operates as lessee and to conduct the business in which it
is currently engaged, (c) is duly qualified and in good standing as a foreign
corporation, and is duly authorized to do business, in each jurisdiction where
its ownership or leasing of property or the character of its operations makes
such qualification necessary, except where the failure to so qualify would not
reasonably be expected to have a Material Adverse Effect and (d) is in
compliance with all Requirements of Law except to the extent that all failures
to comply therewith would not reasonably be expected to have a Material Adverse
Effect.

5.2           Corporate Power; Authorization; No Violation.  The execution,
delivery and performance by each Credit Party of this Agreement and the other
Loan Documents to which it is a party (i) are within such Credit Party’s
corporate power, (ii) have been duly authorized by all necessary corporate,
shareholder and other action on the part of each Person whose authorization is
required, (iii) do not violate any Requirement of Law or any material
Contractual Obligation applicable to such Credit Party, (iv) will not result in
or require the creation or imposition of any Lien of any nature upon or with
respect to any of the properties now owned or hereafter acquired by such Person
(other than any permitted by the Loan Documents) and (v) will not require any
authorization or approval or other action by, or notice to or filing or
registration with, any Governmental Authority (other than those which have been
obtained and are in force and effect).

5.3           Binding Effect.  This Agreement has been, and the other Loan
Documents to which any Credit Party is a party will be when executed and
delivered, duly executed and delivered on behalf of Borrower and the other Loan
Parties thereto.  This Agreement constitutes, and the other Loan Documents to
which any Credit Party is a party when executed and delivered will constitute, a
legal, valid and binding obligation of the Loan Parties that are party thereto,
enforceable against such Loan Parties in accordance with their respective terms,
except as enforcement thereof may be subject to (i) the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforcement is sought in a proceeding in equity or at law).  The
security interests created in favor of Agent, as Pledgee for the benefit of the
Lenders under the Pledge Agreement constitute first perfected security interests
in the Pledged Stock, subject to no security interests of any other Person.  No
filings or recordings are required in order to perfect the security interests
created in the Pledged Stock under the Pledge Agreement.


5.4           Purpose of Loans.  The proceeds of the Loans shall be used by
Borrower to (i) repay existing indebtedness under the Existing Credit Agreements
and (ii) for general corporate and working capital purposes (including without
limitation the Asset Acquisition and other Acquisitions).  No proceeds of any of
the Loans will be used for “buying,” “purchasing,” or “carrying,” any “margin
stock” within the respective meanings of each of the quoted terms under
Regulation U of the Board as now and from time to time hereafter in effect or
for any purpose which would cause any of the loans or extensions of credit under
this Agreement to be considered a “purpose credit” within the meaning of
Regulation T, U or X of the Board.

5.5           Subsidiaries.  Schedule 5.5 annexed hereto and made a part hereof
is a complete and correct list of all Subsidiaries of Borrower as of the
Restatement Date and separately identifies all Material Subsidiaries of Borrower
as of the Restatement Date.  All of such Subsidiaries are Wholly–Owned
Subsidiaries of Borrower except as otherwise indicated on such Schedule 5.5. 
There does not exist any encumbrance or restriction on the ability of (i) any
Subsidiary of Borrower to pay dividends or make any other distributions on its
capital stock or any other interest or participation in its profits owned by
Borrower or any Subsidiary of Borrower, or to pay any Indebtedness owed to
Borrower or a Subsidiary of Borrower, (ii) any Subsidiary of Borrower to make
loans or advances to Borrower or any of Borrower’s Subsidiaries or (iii)
Borrower or any of its Subsidiaries to transfer any of its properties or assets
to Borrower or any of its Subsidiaries, except for such encumbrances or
restrictions existing under or by reason of (x) applicable law, (y) this
Agreement or the other Loan Documents or (z) customary provisions restricting
subletting or assignment of any lease or other contract governing a leasehold
interest or other contract rights of Borrower or a Subsidiary of Borrower.

5.6           Indebtedness.  Schedule 5.6 annexed hereto and made a part hereof
is a complete and correct list of all Indebtedness of Borrower and its
Subsidiaries which, in any individual instance exceeds $250,000 in principal
amount and which is outstanding as of the Restatement Date (other than
Intercompany Indebtedness).


5.7           FINANCIAL STATEMENTS; FINANCIAL CONDITION; UNDISCLOSED
LIABILITIES; PROJECTIONS, ETC.

(a)           Financial Statements.  The balance sheet of Borrower at December
31, 1998, December 31, 1999, and December 31, 2000, and the related statements
of operations, cash flows and shareholders’ equity of Borrower for the Fiscal
Year or other period ended on such dates, as the case may be, copies of which
have been furnished to the Lenders prior to the date hereof which have been
examined by Ernst & Young L.L.P., independent certified public accountants, were
prepared in accordance with GAAP in effect on the date such statements were
prepared and fairly present the consolidated financial condition and results of
operations of the Borrower and its Subsidiaries at such dates and for the
periods then ended.  Since December 31, 2000, there has been no Material Adverse
Effect.


(b)           Solvency.  On and as of the Restatement Date, after giving effect
to the Transaction and to all Indebtedness (including the Loans) being incurred,
and to be incurred (and the use or proceeds thereof), and Liens created, and to
be created, by Borrower in connection with the transactions contemplated hereby,
(i) the sum of the assets, at a fair valuation, of Borrower will exceed its
Debts; (ii) Borrower has not incurred nor intends to, nor believes that it will,
incur Debts beyond its ability to pay such Debts as such Debts mature; and (iii)
Borrower will have sufficient capital with which to conduct its business.

(c)           No Undisclosed Liabilities.  Except as fully reflected in the
financial statements and the notes thereto referred to in Section 5.7(a) or on
Schedule 5.7(c), there are (after giving effect to the Transaction and the other
transactions contemplated hereby) no liabilities or obligations with respect to
Borrower of any nature whatsoever (whether absolute, accrued, contingent or
otherwise and whether or not due) which, either individually or in aggregate,
would be material to Borrower.  As of the Restatement Date (and after giving
effect to the Transaction and the other transaction contemplated hereby),
Borrower does not know of any basis for the assertion against Borrower of any
liability or obligation of any nature whatsoever that is not reflected in such
financial statements or the notes related thereto delivered pursuant to
Section 5.7(a) or on Schedule 5.6 which, either individually or in the
aggregate, could reasonably be expected to be material to Borrower.

(d)           Projections.   On and as of the Restatement Date, the financial
projections, attached hereto as Schedule 5.7(d) (the “Projections”) have been
prepared on a basis consistent with the financial statements referred to in
Section 5.7(a) and are based on good faith estimates and assumptions made by the
management of Borrower, and there are no statements or conclusions in any of the
Projections which are based upon or include information known to Borrower to be
misleading or which fail to take into account material information known to
Borrower regarding the matters reported therein; provided that for the third
quarter of Fiscal Year 2001 the individual line items set forth in the
Projections (other than Diluted Earnings Per Share) are subject to the
information and discussion set forth on the news release included with such
Projections.  On the Restatement Date, Borrower believed that the Projections
were reasonable and attainable, it being understood that uncertainty is inherent
in any forecasts or projections and that no assurance can be given that the
results set forth in the Projections will actually be obtained.

5.8           No Material Litigation.  There are no actions, suits, proceedings
or investigations pending or, to the knowledge of Borrower, threatened against
Borrower or any of its Subsidiaries or any of its or their respective properties
or assets before any arbitrator or Governmental Authority (a) with respect to
this Agreement or any other Loan Document or any of the actions contemplated
hereby or thereby, or (b) which would reasonably be expected to have a Material
Adverse Effect.

5.9           Performance of Agreements.  Neither Borrower nor any of its
Subsidiaries is in default in the performance, observance or fulfillment of any
of the obligations, covenants or conditions contained in any Contractual
Obligation of Borrower or any of its Subsidiaries and no event or condition has
occurred or become known or exists which with notice or the lapse of time or
both would constitute such a default except where such default or defaults, if
any, would not reasonably be expected to have a Material Adverse Effect.


5.10         Taxes.  Borrower and each of its Subsidiaries has filed or caused
to be filed all material tax returns and reports which are required to be filed,
and has paid all taxes shown to be due and payable on said returns or on any
assessments made against it or any of its properties or assets and all other
taxes, fees and other charges imposed on its or any of their respective
properties by any Governmental Authority other than those the amount or validity
of which are currently being contested in good faith by appropriate proceedings
diligently pursued and with respect to which reserves in conformity with GAAP
have been provided on the books of Borrower and/or its Subsidiaries, as
applicable) and no material tax Lien has been filed or received.  There is no
proposed tax assessment against Borrower or any of its Subsidiaries which would
reasonably be expected to have a Material Adverse Effect.

5.11         Governmental Regulation.  (i)  Neither Borrower nor any of its
Subsidiaries is an “investment company” or a company “controlled” by a company
required to be registered as an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, and (ii) neither Borrower nor any of
its Subsidiaries is engaged directly or indirectly, principally, or as one of
its important activities, in the business of extending, or arranging for the
extension of, credit for the purposes of purchasing or carrying any margin
stock, within the meaning of Regulation T, U or X of the Board.

5.12         Ownership of Property; Liens.  Each of Borrower and its
Subsidiaries has good and indefeasible title in fee simple to, or a valid
leasehold interest in, all its material real property, and good title to, or a
valid leasehold interest in, all its other material property, and none of such
property is subject to any Lien except for Permitted Liens.

5.13         Intellectual Property.  Borrower and each of its Subsidiaries owns,
or is licensed to use, all trademarks, tradenames, copyrights, technology,
know-how, patents and processes necessary for the conduct of its business as
currently conducted, except for those the failure to own or be licensed to use,
which would not reasonably be expected to have a Material Adverse Effect (the
“Intellectual Property”).  No claim has been asserted and is pending by any
Person challenging or questioning the use of any such Intellectual Property or
the validity or effectiveness of any such Intellectual Property, nor does
Borrower know of any valid basis for any such claim except for such claims and
infringements that, in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.  To Borrower’s or any of its Subsidiaries’ knowledge,
the use of such Intellectual Property by Borrower and its Subsidiaries does not
infringe on the rights of any Person, in each case except for such claims and
infringements that, in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

5.14         Disclosure.  This Agreement and any other document, certificate or
statement furnished to Agent or any Lender by or on behalf of Borrower or any of
its Subsidiaries, taken as a whole, do not contain any untrue statement of a
material fact and do not omit to state a material fact necessary in order to
make the statements contained herein and therein not misleading when made. 
There is no fact known to Borrower or any of its Subsidiaries which now has or
in the future would reasonably be expected to have (so far as Borrower or any of
its Subsidiaries can now reasonably foresee) a Material Adverse Effect which has
not been disclosed in this Agreement, or in the other documents and certificates
furnished to Agent and each Lender specifically for use in connection with the
transactions contemplated hereby.


5.15         ERISA.  Borrower and each of its ERISA Affiliates are in compliance
in all material respects with applicable provisions of ERISA and the Code and
the regulations and published interpretations thereunder with respect to all
Plans and, to the best of Borrower’s knowledge, all Multiemployer Plans, except
where noncompliance would not reasonably be expected to have a Material Adverse
Effect.  No Termination Event has occurred or is reasonably expected to occur
with respect to any Plan.  The sum of the “amounts of unfunded benefit
commitments” (as defined in Section 4001(a)(18) of ERISA) under all Plans
(excluding each Plan with an amount of unfunded benefit commitments of zero or
less) is not more than $7,500,000.  The aggregate Withdrawal Liability under all
Multiemployer Plans is not more than $7,500,000.

5.16         Labor Relations.  Except to the extent that such practices,
circumstances, events or questions would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (a) neither Borrower
nor any of its Subsidiaries is engaged in any unfair labor practice and (b) no
significant strike, labor dispute, slowdown or stoppage is pending against
Borrower or any of its Subsidiaries or, to the best knowledge of Borrower,
threatened against Borrower or any of its Subsidiaries.

5.17         Insurance.  Except as otherwise permitted by Section 7.8, the
properties of Borrower and its Subsidiaries are insured with financially sound
and reputable insurance companies, in such amounts, with such deductibles and
covering such risks as are customarily carried by Persons engaged in the same or
similar businesses.

5.18         Public Utility Holding Company Act.  Neither Borrower nor any of
its Subsidiaries is a “holding company,” or a “subsidiary company” of a “holding
company,” or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company,” within the meaning of the Public Utility Holding Company
Act of 1935, as amended.

5.19         Security Documents.

(a)           Security Agreement Collateral.  The provisions of each Security
Agreement  are effective to create in favor of Collateral Agent for the benefit
of the Secured Creditors a legal, valid and enforceable security interest in all
right, title and interest of the relevant Credit Party in the Collateral, and
each Security Agreement, together with the timely filings of Form UCC-1 creates
a fully perfected first lien on, and security interest in, all right, title and
interest of the relevant Credit Party in all of the Collateral described
therein, subject to no other Liens other than Permitted Liens.  Each Credit
Party has good and marketable title to, or rights in, all Collateral, free and
clear of all Liens except Permitted Liens.

(b)           Real Estate Collateral.  The Mortgage executed on the Restatement
Date creates, as security for the obligations purported to be secured thereby, a
valid and enforceable perfected security interest in and Lien on the Mortgaged
Property for the benefit of the Secured Creditors, superior to and prior to the
rights of all third Persons (except that the security interest created in the
Mortgaged Property may be subject to the Permitted Liens related thereto and any
Liens referred to in the Mortgage Policy) and subject to no other Liens (other
than Permitted Real Property Encumbrances and any Liens referred to in the
Mortgage Policy).


5.20         Matters Pertaining to Second Amendment and Restatement Agreement.

                (a)           Representations and Warranties.  Each of the
representations and warranties given by Borrower in the Agreement are true and
correct in all material respects as of the Restatement Date, except to the
extent such representations and warranties are expressly made as of a specified
date in which event such representations and warranties shall be true and
correct as of such specified date.

                (b)           Corporate Power; Authorization; No Violation.  The
execution, delivery and performance by each Credit Party of the Second Amendment
and Restatement Agreement and the other Loan Documents to which it is a party
(i) are within such Credit Party’s corporate power, (ii) have been duly
authorized by all necessary corporate, shareholder and other action on the part
of each Person whose authorization is required, (iii) do not violate any
Requirement of Law or any material Contractual Obligation applicable to such
Credit Party, (iv) will not result in or require the creation or imposition of
any Lien of any nature upon or with respect to any of the properties now owned
or hereafter acquired by such Person (other than any permitted by the Loan
Documents) and (v) will not require any authorization or approval or other
action by, or notice to or filing or registration with, any Governmental
Authority (other than those which have been obtained and are in force and
effect).


 

 

ARTICLE VI

CONDITIONS OF CREDIT


6.1           CONDITIONS PRECEDENT TO EFFECTIVENESS.  THE AMENDMENTS TO THE
FIRST AMENDED AND RESTATED CREDIT AGREEMENT EFFECTED HEREBY SHALL BECOME
EFFECTIVE UPON THE SATISFACTION OF EACH OF THE FOLLOWING CONDITIONS:


(A)           LOAN DOCUMENTS.  AGENT SHALL HAVE RECEIVED EACH OF:

(i)            the Second Amendment and Restatement Agreement, executed and
delivered by a duly authorized officer of Borrower, the Agent and the Majority
Lenders;

(ii)           for the account of each Lender requesting the same, Notes
conforming to the requirements hereof and executed by a duly authorized officer
of Borrower;


(iii)          a Security Agreement executed and delivered by a duly authorized
officer of Borrower and each Subsidiary Guarantor substantially in the form of
Exhibit 6.1(a)(iii) hereto (as amended, restated, supplemented or otherwise
modified from time to time, in the case of the Borrower the "Borrower Security
Agreement" and in the case of the Subsidiary Guarantors the "Subsidiary
Guarantor Security Agreement" collectively with the Borrower Security Agreement,
the “Security Agreements”) together with:

(a)           proper financing statements (Form UCC-1 or such other financial
statements or similar notices as shall be required by local law) fully executed
for filing under the UCC or other appropriate filing offices of each
jurisdiction as may be necessary or, in the opinion of Agent, desirable to
perfect the security interests purported to be created by the Security
Agreements;

 (b)          evidence of the completion of all other recordings and filings of,
or with respect to, the Security Agreements and all other actions as may be
necessary or, in the opinion of Agent, desirable to perfect the security
interests intended to be created by the Security Agreements;

 (c)          evidence that all other actions necessary, or in the reasonable
opinion of Agent, desirable to perfect the security interests purported to be
granted by the Security Agreement have been taken;

(iv)          the Amended and Restated Pledge Agreement executed and delivered
by a duly authorized officer of Borrower substantially in the form of Exhibit
6.1(a)(iv) hereto (as amended, restated, supplemented or otherwise modified from
time to time, the “Pledge Agreement”) and all the Pledged Securities referred to
therein then owned, if any, by such Credit Party, (x) endorsed in blank in the
case of promissory notes constituting Pledged Securities and (y) together with
executed and undated stock powers, in the case of capital stock constituting
Pledged Securities, or other transfer assignment instruments in form and
substance satisfactory to Agent, in the case of membership interests
constituting Pledged Securities and (z) the Pledge Agreement and such other
documents shall be in full force and effect, and each Credit Party which is a
limited liability company shall have certificated all existing membership
interests and delivered to Agent, as pledgee, such pledged certificates as
Pledged Securities;

 

(v)           the Amended and Restated Guaranty executed and delivered by a duly
authorized officer of each Subsidiary Guarantor substantially in the form of
Exhibit 6.1(a)(v) (as amended, restated, supplemented or otherwise modified from
time to time, the “Subsidiary Guaranty”); and


 

(vi)          the Mortgage in the form of Exhibit 6.1(a)(vi)(i), executed by
Borrower’s Subsidiary, Vision Ease Lens, Inc., with respect to such Subsidiary’s
real property in the city of Ramsey, Minnesota together with a "marked up"
Mortgage Title Insurance Commitment in the form attached hereto as Exhibit
6.1(a)(vi)(ii).

 

(b)           Corporate Proceedings.  Agent shall have received (i) a copy of
the resolutions, in form and substance satisfactory to Agent, of the board of
directors of Borrower authorizing (x) the execution, delivery and performance of
the Second Amendment and Restatement Agreement, the Notes and the other Loan
Documents to which it is a party and (y) the borrowings and other extensions of
credit contemplated hereunder, certified by the Secretary or an Assistant
Secretary of Borrower as of the Restatement Date, which certificate shall state
that the resolutions thereby certified have not been amended, revoked, or
rescinded and shall be in form and substance satisfactory to Agent, (ii) a copy
of the resolutions, in form and substance satisfactory to Agent, of the board of
directors of each Subsidiary Guarantor authorizing (x) the execution, delivery
and performance of each Loan Document to which it is a party, certified by the
Secretary or an Assistant Secretary of each such Subsidiary Guarantor as of the
Restatement Date, which certificate shall state that the resolutions thereby
certified have not been amended, revoked, or rescinded and shall be in form and
substance satisfactory to Agent and (iii) copies of all documents and papers,
including records of corporate proceedings, governmental approvals, good
standing certificates, and bring down telegrams, if any, which Agent reasonably
may have requested in connection therewith, such documents and papers where
appropriate to be certified by proper corporate or governmental authorities.

(c)           Corporate Documents.  Agent shall have received, with a
counterpart for each Lender, true and complete copies of the certificate of
incorporation and by-laws of Borrower and each Subsidiary, certified as of the
Restatement Date as complete and correct copies thereof by the Secretary or an
Assistant Secretary of such Person or a certificate of the Secretary or an
Assistance Secretary of such Person certifying that there has been no change to
such Certificate of Incorporation and By-laws since the Restatement Date.

(d)           Incumbency Certificate.  Agent shall have received a certificate
of the Secretary or an Assistant Secretary of each Credit Party, dated the
Restatement Date, as to the incumbency and signature of the officers of such
Person executing the Loan Documents to which it is a party and any certificate
or other documents to be delivered by it pursuant thereto.

(e)           Fees and Amendment Fee.  Agent and the Documentation Agent shall
have received, for their own accounts and/or the accounts of Lenders, (i) all
accrued fees and expenses due and owing hereunder or in connection herewith to
Lenders and Agents and (ii) an amendment fee in the amount of .125% of the sum
of the Commitments and Converted Term Loan Amounts of each Lender (after giving
effect to the Second Amendment and Restatement Agreement) that executes the
Second Amendment and Restatement Agreement on or before 5:00 p.m. central time,
October 12, 2001.


(f)            Legal Opinions.  Agent shall have received, with a counterpart
for each Lender, the executed legal opinion of each of Faegre & Benson, counsel
to the Credit Parties, substantially in the form of Exhibit 6.1(f)(i) and of the
general counsel of Borrower substantially in the form of Exhibit 6.1(f)(ii). 
Such legal opinions shall cover such other matters incident to the transactions
contemplated by the Second Amendment and Restatement Agreement as Agent may
reasonably require and such counsel delivering the foregoing legal opinion is
expressly instructed to deliver its opinion for the benefit of each of Agent and
the Lenders.

(g)           Approvals.  All necessary governmental (domestic and foreign) and
third party approvals in connection with the Transaction and otherwise referred
to herein or therein shall have been obtained and remain in effect, and all
applicable waiting periods shall have expired without any action being taken by
any competent authority which restrains, prevents or imposes materially adverse
conditions upon the consummation of all or any part of the Transaction or the
other transactions contemplated by the Loan Documents and otherwise referred to
herein or therein.  Additionally, there shall not exist any judgment, order,
injunction or other restraint issued or filed or a hearing seeking injunctive
relief or other restraint pending or notified prohibiting or imposing materially
adverse conditions upon all or any part of the Transaction, the transactions
contemplated by the Documents or the making of the Loans or the issuance of the
Letters of Credit.

(h)           Litigation.  No litigation by any entity (private or governmental)
shall be pending or, to the best knowledge of Borrower, threatened with respect
to the Second Amendment and Restatement Agreement, any of the Loan Documents or
any documentation executed in connection herewith or the transactions
contemplated hereby (including, without limitation, the Transaction), or the
obligations being refinanced in connection with the consummation of the
Transaction or which Agents or the Majority Lenders shall determine could
reasonably be expected to have a Material Adverse Effect.

(i)            Officer’s Certificate.  Agents shall have received a certificate
executed by a responsible officer on behalf of Borrower, dated the Restatement
Date and in the form of Exhibit 6.1(i) hereto, stating that the representations
and warranties set forth in Article V hereof are true and correct as of the date
of the certificate, that no Event of Default or Unmatured Event of Default has
occurred and is continuing and that the conditions of Section 6.1 hereof have
been fully satisfied (except that no opinion need be expressed as to the Agent’s
or Majority Lenders’ satisfaction with any document, instrument or other
matter).

(j)            Adverse Change.  On or prior to the Restatement Date, nothing
shall have occurred (and none of the Agents nor any Lender shall have become
aware of any facts or conditions not previously known) which Agents or the
Majority Lenders shall determine has or reasonably could be expected to have, or
could have a Material Adverse Effect.


6.2           Certain Conditions Precedent to Each Loan or Letter of Credit. 
The agreement of each Lender to make a Loan (including, without limitation, its
initial Loans hereunder, but other than any Revolving Loan the proceeds of which
are to be used exclusively to repay Refunded Swing Line Loans) and the
obligation of any Facing Agent to issue or any Lender to participate in any
Letter of Credit is subject to the satisfaction of the following conditions
precedent:

(a)           Representations and Warranties.  All representations and
warranties of Borrower and each other Credit Party contained herein and in the
other Loan Documents shall be true and correct in all material respects with the
same effect as though such representations and warranties had been made on and
as of the date of the making of such Loan or Letter of Credit;

(b)           No Events of Default.  There shall exist no Event of Default or
Unmatured Event of Default;

(c)           Available Revolving Commitment.  After giving effect to the Loans
and Letters of Credit requested to be made, no Lender will have an Available
Revolving Commitment which is less than zero; and

(d)           Other Matters.  Agent shall have received such other documents as
required by this Agreement in connection with such Loan, all in form and
substance as required by this Agreement including, with respect to Revolving
Loans, a request for a Borrowing in accordance with the provisions of Section
2.5 hereof; and with respect to the issuance of a Letter of Credit, Agent and
the respective facing Agent shall have received a Letter of Credit Request
meeting the requirements of Section 2.9(b).

Each request for a Borrowing and the acceptance by Borrower of the proceeds
thereof shall constitute a representation and warranty by Borrower, as of the
date of the Loans comprising such Borrowing, that the conditions specified in
Section 6.2(a), (b) and (c) have been satisfied.

ARTICLE VII

AFFIRMATIVE COVENANTS

Borrower hereby agrees that, so long as any Commitment remains in effect, or any
Loan or LC Obligation remains outstanding and unpaid or any other amount is
owing to any Lender or any Agent hereunder, Borrower shall:


7.1           FINANCIAL STATEMENTS.  FURNISH TO EACH LENDER:

(a)           as soon as available, but in any event within 120 days after the
end of each fiscal year of Borrower, a copy of the consolidated and
consolidating (by business unit) balance sheet of Borrower and its consolidated
Subsidiaries as at the end of such year and the related consolidated and
consolidating (by business unit) statements of income, retained earnings and of
cash flows for such year, setting forth in each case in comparative form the
figures for the previous year; and


(b)           as soon as available, but in any event not later than 45 days
after the end of each of the quarterly periods of each fiscal year of Borrower,
the unaudited consolidated and consolidating (by business unit) balance sheet of
Borrower and its consolidated Subsidiaries as at the end of such quarter and the
related unaudited consolidated and consolidating (by business unit) statements
of income, retained earnings and of cash flows of Borrower and its consolidated
Subsidiaries for such quarter and the portion of the fiscal year through the end
of such quarter, setting forth in each case in comparative form the figures for
the previous year (except with respect to balance sheet figures which shall be
in comparative form for the previous audited period only);

all such financial statements shall be complete and correct in all material
respects and shall be prepared in accordance with GAAP applied consistently
throughout the periods reflected therein and with prior periods (except as
approved by the accountants preparing such statements or Financial Officer, as
the case may be, and disclosed therein) and, in the case of the consolidated
financial statements referred to in Section 7.1(a), accompanied by a report
thereon of independent certified public accountants of recognized national
standing, which report shall contain no qualifications with respect to the
continuance of Borrower and its Subsidiaries as going concerns and shall include
a statement to the effect that such financial statements present fairly in all
material respects the consolidated financial position of Borrower and its
Subsidiaries as at the dates indicated and the consolidated results of their
operations and cash flow for the periods indicated in conformity with GAAP and
that the examination by such accountants in connection with such financial
statements has been made in accordance with generally accepted auditing
standards.

7.2           Certificates; Other Information.  Furnish to each Lender (or, if
specified below, to Agent):

(a)           Accountant’s Certificates.  Concurrently with the delivery of the
financial statements referred to in Section 7.1(a), (i) to the extent not
contrary to the then current recommendations of the American Institute of
Certified Public Accountants, a certificate from Ernst & Young L.L.P. or other
independent certified public accountants of nationally recognized standing,
stating that, in the course of their annual audit of the books and records of
Borrower, no Event of Default or Unmatured Event of Default has come to their
attention which was continuing at the end of such fiscal year or on the date of
their certificate, or if such an Event of Default or Unmatured Event of Default
has come to their attention, the certificate shall indicate the nature of such
Event of Default or Unmatured Event of Default and the action which Borrower
proposes to take with respect thereto, and (ii) a letter, in form reasonably
satisfactory to Agent from such accountants with respect to reliance on such
accountant’s certificate and report on the annual consolidated financial
statements referred to in this Section;

(b)           Officer’s Certificate.  Concurrently with the delivery of the
financial statements referred to in Sections 7.1(a) and 7.1(b), a certificate of
a Financial Officer substantially in the form of Exhibit 7.2(b) stating that, to
the best of such Financial Officer’s knowledge, (i) such financial statements
present fairly, in accordance with GAAP, the financial condition and results of
operations of Borrower and its Subsidiaries for the period referred to therein
(subject, in the case of interim statements, to normal recurring adjustments)
and  (ii) that no Event of Default or Unmatured Event of Default has occurred,
in each case except as specified in such certificates, which shall set forth
detailed computations to the extent necessary to establish whether Borrower is
in compliance with the covenants set forth in Section 8.1 of this Agreement;


(c)           Budgets; Projections.  As soon as available and in any event
within sixty (60) days following the first day of each fiscal year of Borrower
(i) an annual budget in form substantially similar to the Projections (including
budgeted statements of operations, income, cash flows, retained earnings and
shareholders’ equity and balance sheets) prepared by Borrower for each fiscal
quarter of such fiscal year and (ii) projections in form substantially similar
to the Projections covering the period from such fiscal year through the
Termination Date, in each case prepared in reasonable detail, with appropriate
presentation and discussion of the principal assumptions upon which such budgets
and projections are based, which shall be accompanied by the statement of the
chief executive officer or Chief Financial Officer of Borrower to the effect
that, to the best of his knowledge, such budget and projections are a reasonable
estimate for the periods respectively covered thereby;

(d)           Audit Reports and Statements.  Promptly following Borrower’s
receipt thereof, copies of all consolidated financial or other consolidated
reports or statements, if any, submitted to Borrower or any of its Subsidiaries
by independent public accountants relating to any annual or interim audit of the
books of Borrower or any of its Subsidiaries;

(e)           Public Filings.  Within 20 days after the same become public,
copies of all financial statements, filings, registrations and reports which
Borrower may make to, or file with, the United States Securities and Exchange
Commission or any successor or analogous U.S. Governmental Authority;

(f)            Status.  Within five Business Days after the occurrence thereof,
written notice to Agent of any change in the Most Recent Ratio of Consolidated
Debt to Consolidated EBITDA which results in a change in the Applicable Margin
or the Applicable Commitment Fee, provided, however, that the failure to provide
such notice shall not delay or otherwise affect any change in the Applicable
Margin or other amount payable hereunder which is to occur upon such a change
pursuant to the terms of this Agreement; and

(g)           Other Requested Information  Such other information respecting the
respective properties, business affairs, financial condition and/or operations
of Borrower or any of its Subsidiaries as Agent or any Lender may from time to
time reasonably request.


7.3           Notices.  Promptly upon obtaining knowledge thereof, give notice
to Agent (which shall promptly provide a copy of such notice to each Lender) of:

(a)           Event of Default or Unmatured Event of Default.  The occurrence of
any Event of Default or Unmatured Event of Default, accompanied by a statement
of a Financial Officer setting forth details of the occurrence referred to
therein and stating what action Borrower proposes to take with respect thereto.

(b)           Litigation and Related Matters.  The commencement of, or any
material development in any action, suit, proceeding or investigation pending or
threatened against or affecting Borrower or any of its Subsidiaries or any of
their respective properties before any arbitrator or Governmental Authority, in
which the amount involved that Borrower reasonably determines is not covered by
insurance is $7,500,000 or more, or which, if determined adversely to Borrower
or any of its Subsidiaries, would reasonably be expected to have a Material
Adverse Effect.

(c)           Notice of Change of Control.  Each occasion that there shall occur
a Change of Control, and such notice shall set forth in reasonable detail the
particulars of each such occasion.

7.4           Conduct of Business and Maintenance of Existence.  Continue to
engage in business of the same general type as now conducted by it and preserve,
renew and keep in full force and effect its and each Subsidiary’s corporate
existence (except for any Subsidiary merged or otherwise consolidated with or
into Borrower or another Subsidiary) and take all reasonable action to maintain
all rights, privileges and franchises material to its and those of each of its
Subsidiaries’ businesses except as otherwise permitted pursuant to Sections 8.4
and 8.7 and comply and cause each of its Subsidiaries to comply with all
Contractual Obligations and Requirements of Law except to the extent that
failure to comply therewith would not in the aggregate reasonably be expected to
have a Material Adverse Effect.

7.5           Payment of Obligations.  Pay or discharge or otherwise satisfy at
maturity or, to the extent permitted hereby, prior to maturity or before they
become delinquent, as the case may be, and cause each of its Subsidiaries to pay
or discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be:

(i)            all its and their respective Indebtedness;

(ii)           all taxes, assessments and governmental charges or levies imposed
upon any of them or upon any of their income or profits or any of their
respective properties or assets prior to the date on which penalties attach
thereto; and

(iii)          all lawful claims prior to the time they become a Lien (other
than Permitted Liens) upon any of their respective properties or assets;

provided, however, that neither Borrower nor any of its Subsidiaries shall be
required to pay or discharge any such Indebtedness, tax, assessment, charge,
levy or claim while the same is being contested by it in good faith and by
appropriate proceedings diligently pursued so long as Borrower or such
Subsidiary, as the case may be, shall have set aside on its books adequate
reserves in accordance with GAAP (segregated to the extent required by GAAP)
with respect thereto and title to any material properties or assets is not
jeopardized in any material respect.


7.6           Inspection of Property, Books and Records.  Keep, or cause to be
kept, and cause each of its Subsidiaries to keep or cause to be kept, adequate
records and books of account, in which complete entries are to be made
reflecting its and their business and financial transactions, such entries to be
made in accordance with sound accounting principles consistently applied and
will permit, and cause each of its Subsidiaries to permit, any Lender or its
respective representatives, at any reasonable time, and from time to time at the
reasonable request of such Lender made to Borrower and upon reasonable notice,
to visit and inspect its and their respective properties, to examine and make
copies of and take abstracts from its and their records and books of account,
and to discuss its and their respective affairs, finances and accounts with its
and their principal officers, directors and independent public accountants (and
by this provision Borrower authorizes such accountants to discuss with the
Lenders and such representatives the affairs, finances and accounts of Borrower
and its Subsidiaries; provided, however, that prior to the occurrence and
continuance of an Event of Default, all such discussions shall take place in the
presence of a Financial Officer of Borrower).

7.7           ERISA.  (i)  As soon as practicable and in any event within thirty
days after Borrower or any of its Subsidiaries or ERISA Affiliates knows or has
reason to know that a Reportable Event has occurred with respect to any Plan
which would have a Material Adverse Effect, deliver, or cause such Subsidiary or
ERISA Affiliate to deliver, to Agent a certificate of a responsible officer of
Borrower or such Subsidiary or ERISA Affiliate, as the case may be, setting
forth the details of such Reportable Event and the action, if any, which
Borrower or such Subsidiary or ERISA Affiliate is required or proposes to take,
together with any notices required or proposed to be given; (ii) upon the
request of any Lender made from time to time, deliver, or cause each Subsidiary
or ERISA Affiliate to deliver, to each Lender a copy of the most recent
actuarial report completed and annual report filed with respect to any Plan;
(iii) as soon as possible and in any event within ten (10) days after Borrower
or any of its Subsidiaries or ERISA Affiliates knows or has reason to know that
any of the following have occurred or is reasonably likely to occur with respect
to any Plan and could reasonably be expected to have a Material Adverse Effect:
(A) the Plan Sponsor intends to terminate such Plan, (B) the PBGC has instituted
or will institute proceedings under Section 4042 of ERISA to terminate such
Plan, (C) that an accumulated funding deficiency (as defined in Section 3.02(a)
of ERISA and Section 412(a) of the Code) has been incurred or that on
application may be or has been made to the Secretary of the Treasury for a
waiver or modification of the minimum funding standard (including any required
installment payments) or on extension of any amortization period under Section
412 of the Code, or (D) that Borrower, or any Subsidiary of Borrower or any
ERISA Affiliate will or is reasonably likely to incur any liability (including,
but not limited to, contingent or secondary liability) to or on account of the
termination of or withdrawal from a Plan under Section 401(a)(29), 4971, 4975 or
4980 of the Code or Section 409 or 502(1) of ERISA, deliver, or cause such
Subsidiary or ERISA Affiliate to deliver, to Agent a written notice thereof; and
(iv) as soon as possible and in any event within thirty days after Borrower or
any of its Subsidiaries or ERISA Affiliates knows or has reason to know that any
of them has caused a complete withdrawal or partial withdrawal (within the
meaning of Sections 4203 and 4205, respectively, of ERISA) from any
Multiemployer Plan and that such withdrawal could reasonably be expected to have
a Material Adverse Effect, deliver, or cause such Subsidiary or ERISA Affiliate
to deliver, to Agent a written notice thereof.  For purposes of this Section
7.7, Borrower shall be deemed to have knowledge of all facts known by the Plan
Administrator of any Plan of which Borrower is the Plan Sponsor, and each
Subsidiary and ERISA Affiliate of Borrower shall be deemed to have knowledge of
all facts known by the Plan Administrator of any Plan of which such Subsidiary
or ERISA Affiliate, respectively, is a Plan Sponsor.  In addition to its other
obligations set forth in this Section 7.7, Borrower shall, and shall cause each
of its Subsidiaries and ERISA Affiliates to,


(A)          furnish to Agent, promptly after delivery of the same to the PBGC
by Borrower or any of its Subsidiaries, a copy of any delinquency notice
pursuant to Section 412(n) (4) of the Code,

(B)           correct any such failure to satisfy funding requirements or
delinquency referred to in the foregoing clauses (iii)(C) of the first sentence
of this Section 7.7 and clause (A) above within ninety (90) days after the
occurrence thereof, except where the failure to so satisfy would not reasonably
be expected to have a Material Adverse Effect, and

(C)           comply in good faith with the requirements set forth in
Section 4980B of the Code and with Sections 601(a) and 606 of ERISA, except
where the failure to so comply could not reasonably be expected to have a
Material Adverse Effect.

7.8           Insurance.  Borrower shall maintain, and shall cause each of its
Subsidiaries to maintain, with financially sound and reputable insurers,
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business, or such types and in such amounts as are customarily carried under
similar circumstances by such other Persons.  Such insurance shall be maintained
with financially sound and reputable insurers, except that a portion of such
insurance program (not to exceed that which is customary in the case of
companies engaged in the same or similar business or having similar properties
similarly situated) may be effected through self-insurance, provided adequate
reserves therefor, in accordance with GAAP, are maintained.

7.9           Environmental Laws.

(a)           Comply with in all material respects, and cause its Subsidiaries
to comply with in all material respects, and, in each case take reasonable steps
to ensure compliance in all material respects by all tenants and subtenants, if
any, with, all applicable Environmental Laws and obtain and comply in all
material respects with and maintain, and take reasonable steps to ensure that
all tenants and subtenants obtain and comply in all material respects with and
maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws except to the extent that
failure to do so would not reasonably be expected to have a Material Adverse
Effect;


(b)           Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders, directives and information requests of all Governmental Authorities
regarding Environmental Laws except to the extent that the same are being
contested in good faith by appropriate proceedings and the pendency of such
proceedings would not  reasonably be expected to have a Material Adverse Effect;
and

(c)           Defend, indemnify and hold harmless Agent and the Lenders, and
their respective employees, agents, officers and directors, from and against any
and all claims, demands, penalties, fines, liabilities, settlements, damages,
costs and expenses of whatever kind or nature known or unknown, contingent or
otherwise, arising out of, or in any way relating to the violation of,
noncompliance with or liability under, any Environmental Law applicable to the
operations of Borrower, any of its Subsidiaries or their respective properties,
or any orders, requirements or demands of Governmental Authorities related
thereto, including, without limitation, reasonable attorneys’ and consultants’
fees, investigation and laboratory fees, costs arising from any Remedial
Actions, court costs and litigation expenses, except to the extent that any of
the foregoing arise out of the gross negligence or willful misconduct of the
party seeking indemnification therefor.  The agreements in this clause (c) shall
survive repayment of the Notes and all other Obligations.

7.10         Intentionally Omitted.

7.11         Intentionally Omitted.

7.12         Additional Security; Further Assurances.

(a)           Additional Subsidiary Guarantors.  Borrower agrees to cause each
new Domestic Subsidiary established or created in accordance with Sections 8.4
and 8.8 (a “New Domestic Subsidiary”) to execute and deliver the Subsidiary
Guaranty or such other guaranty of all Obligations and all obligations under
Interest Rate Protection Agreements entered into with a Lender or any Affiliate
thereof in form and substance reasonably satisfactory to Agent.

(b)           Pledge of New Subsidiary Stock.  Borrower agrees to pledge, or to
cause its Subsidiaries to pledge, (i) all of the Capital Stock of each New
Domestic Subsidiary and (ii) 65% of all Capital Stock of each new Foreign
Subsidiary owned directly by Borrower or any Domestic Subsidiary established or
created to Collateral Agent for the benefit of the Secured Creditors pursuant to
the Pledge Agreement.

(c)           Grant of Security by New Domestic Subsidiaries.  Borrower will
cause each New Domestic Subsidiary which is required to execute and deliver the
Subsidiary Guarantee Agreement pursuant to Section 7.12(a) to grant to
Collateral Agent a first priority Lien (subject to Permitted Liens) on all
property of such Subsidiary that would have constituted Collateral on the
Restatement Date upon terms substantially similar to those set forth in the
Security Documents as appropriate, and reasonably satisfactory in form and
substance to Agent.  Borrower shall cause each Subsidiary, at its own expense,
to execute, acknowledge and deliver, or cause the execution, acknowledgment and
delivery of, any document or instrument necessary or desirable for the creation
and perfection of the foregoing Liens.  Borrower will cause each of its newly
established Subsidiaries to take all actions requested by Agent (including,
without limitation, the filing of UCC-1’s) in connection with the granting and
perfecting of such security interests.


(d)           Documentation for Additional Security.  The security interests
required to be granted pursuant to this Section 7.12 shall be granted pursuant
to such security documentation (which shall  be substantially similar to the
Security Documents already executed and delivered by the Credit Parties on the
Restatement Date) reasonably satisfactory in form and substance to Agent and
shall constitute valid and enforceable perfected security interests prior to the
rights of all third Persons (subject to Permitted Liens) and subject to no other
Liens except Permitted Liens.  The Additional Security Documents and other
instruments related thereto shall be duly recorded or filed in such manner and
in such places and at such times as are required by law to establish, perfect,
preserve and protect the Liens, in favor of Collateral Agent for the benefit of
the Secured Creditors, required to be granted pursuant to the Additional
Security Document and, all taxes, fees and other charges payable in connection
therewith shall be paid in full by Borrower.  At the time of the execution and
delivery of the Additional Security Documents, Borrower shall cause to be
delivered to the Collateral Agent such agreements, certificates, opinions of
counsel and other related documents as may be reasonably requested by Agent to
assure Agent that this Section 7.12 has been complied with.

(e)           Foreign Subsidiaries Security.  If following a change in
applicable law, including the relevant sections of the Code or the regulations
promulgated thereunder, counsel for Borrower reasonably acceptable to Agent does
not within 45 days after a request from Agent or the Lenders deliver evidence,
in form and substance reasonably satisfactory to Agent, with respect to any
Foreign Subsidiary which has not already had all of its stock pledged pursuant
to the Pledge Agreement that a pledge of 66-2/3% or more of the total combined
voting power of all classes of capital stock of such Foreign Subsidiary entitled
to vote would cause the undistributed earnings of such Foreign Subsidiary as
determined for Federal income tax purposes to be treated as a deemed dividend to
such Foreign Subsidiary’s United States parent for Federal income tax purposes,
then that portion of such Foreign Subsidiary’s outstanding capital stock not
theretofore pledged pursuant to the Pledge Agreement shall be pledge to the
Collateral Agent for the benefit of the Secured Creditors pursuant to the Pledge
Agreement (or another pledge agreement in substantially similar form, if
needed), to the extent that entering into such Pledge Agreement is permitted by
the laws of the respective foreign jurisdiction and with all documents delivered
pursuant to this Section 7.12 to be in form and substance reasonably
satisfactory to Agent.

7.13  Pledge of BV1.             Borrower shall, as soon as practicable, but in
any event not later than January 31, 2000 (subject to extension in the
reasonable discretion of the Agent), pledge 65% of the issued and outstanding
Capital Stock of Buckbee-Mears Holding Company B.V., to the Collateral Agent for
the benefit of the Secured Creditors pursuant to documentation reasonably
satisfactory to the Agent, including, without limitation, an opinion of counsel
(if requested by Agent).


ARTICLE VIII

NEGATIVE COVENANTS

Borrower hereby agrees that, so long as the Revolving Commitments remain in
effect or any Obligation is owing to any Lender or any Agent hereunder, Borrower
shall not, nor shall it permit any of its Subsidiaries to, directly or
indirectly:


8.1           FINANCIAL CONDITION COVENANTS.

(a)           Maintenance of Consolidated Net Worth.  Permit Consolidated Net
Worth on the last day of any fiscal quarter to be less than the sum of (i) 
$150,000,000 plus (ii) the amount equal to 50% of the aggregate Consolidated Net
Income of Borrower and its consolidated Subsidiaries since December 31, 1997;
provided, however, that in the event that Borrower and its consolidated
Subsidiaries have a consolidated net loss for any fiscal quarter, Consolidated
Net Income for purposes only of clause (ii) of this Section 8.1(a) shall be
deemed to be zero for such fiscal quarter plus (iii) 75% of the Net Offering
Proceeds from the issuance of Capital Stock.

(b)           Leverage Ratio.  Permit the ratio of (a) Consolidated Debt on the
last day of any fiscal quarter of Borrower (after giving effect to all payments
and prepayments made on or prior to such last day) to (b) (i) Consolidated
EBITDA for the period of four consecutive fiscal quarters ending on such last
day plus (ii) 1997 Expansion Charge as of such day to be greater than the
respective ratio set forth below opposite such fiscal quarter:

Fiscal Quarter Ending

Ratio

September 30, 2001

3.75:1.0

December 31, 2001 through June 30, 2002

4.00:1.0

September 30, 2002

3.75:1.0

December 31, 2002

3.50:1.0

March  31, 2003 and thereafter

3.00:1.0

 

(c)           Interest Coverage Ratio.  Permit the ratio of (a) (i)
Consolidated EBITDA for the period of four consecutive fiscal quarters ending on
the last day of any fiscal quarter of Borrower plus (ii) 1997 Expansion Charge
as of such day to (ii) Consolidated Interest Expense for such period to be less
than the respective ratio set forth below opposite such fiscal quarter:

Fiscal Quarter Ending

Ratio

September 30, 2001

3.00:1.0

December 31, 2001 through March 31, 2002

2.75:1.0

June 30, 2002 through September 30, 2002

2.50:1.0

December 31, 2002 and thereafter

2.75:1.0

 


(d)           Capital Expenditures. (i) Borrower will not, and will not permit
any of its Subsidiaries to, make any Capital Expenditures, except that during
any fiscal year Borrower and its Subsidiaries may make Capital Expenditures so
long as the aggregate amount so made by Borrower and its Subsidiaries (on a
consolidated basis) during such fiscal year does not exceed $20,000,000.

(ii)           Notwithstanding the foregoing, in the event that the amount of
Capital Expenditures permitted to be made by Borrower and its Subsidiaries
pursuant to clause (i) above in any fiscal year (before giving effect to any
increase in such permitted expenditure amount pursuant to this clause (ii)) is
greater than the amount of such Capital Expenditures made by Borrower and its
Subsidiaries during such fiscal year, such excess (the “Rollover Amount”) may be
carried forward and utilized to make Capital Expenditures in the next succeeding
fiscal year, provided that in no event shall the aggregate amount of Capital
Expenditures made by Borrower and its Subsidiaries during any fiscal year
pursuant to Section 8.1(d)(i) exceed 125% of the amount set forth in such
Section 8.1(d)(i).

(iii)          Notwithstanding the foregoing, Borrower and its Subsidiaries may
make Capital Expenditures (which Capital Expenditures will not be included in
any determination under the foregoing clause (i)) with the insurance proceeds
received by Borrower or any of its Subsidiaries from any Recovery Event so long
as such Capital Expenditures are to replace or restore any properties or assets
in respect to which such proceeds are received.

8.2           Indebtedness.  Incur, directly or indirectly, or suffer to exist
any Indebtedness except:

(a)           Indebtedness incurred pursuant to this Agreement and the other
Loan Documents;

(b)           Intercompany Indebtedness to the extent such Indebtedness
constitutes a Permitted Investment; provided, however, that in the event of any
subsequent issuance or transfer of any Capital Stock which results in the holder
of such Indebtedness ceasing to be a Credit Party of Borrower or any subsequent
transfer of such Indebtedness (other than to Borrower or any other Credit Party)
such Indebtedness shall be required to be permitted under another clause of this
Section 8.2; provided, further, however, that in the case of Intercompany
Indebtedness consisting of a loan or advance to Borrower, each such loan or
advance shall be subordinated to the indefeasible payment in full of all of
Borrower’s obligations pursuant to this Agreement and the other Loan Documents,
and each such loan or advance shall be on open account and shall not be
evidenced by a promissory note or other instrument;

(c)           Indebtedness outstanding on the Closing Date and listed on
Schedule 8.2(c) hereto, provided that the Indebtedness under Existing Credit
Agreements have been paid in full with the proceeds of the Initial Loans under
the Original Agreement;


(d)           Indebtedness under Interest Rate Protection Agreements entered
into to protect Borrower or any of its Subsidiaries against fluctuations in
interest rates in respect of the Obligations;

(e)           Indebtedness under Currency Protection Agreements so long as
management of Borrower or such Subsidiary, as the case may be, has determined
that entering into of such Currency Protection Agreements are bona fide hedging
activities;

(f)            Permitted Subordinated Indebtedness;

(g)           Indebtedness of the Borrower pursuant to the Domestic Overdraft
Facility in a principal amount not to exceed $10,000,000 at any time
outstanding;

(h)           Permitted IDB/Community Development Indebtedness; and

(i)            other Indebtedness in addition to that described in clauses (a)
through (h) of this Section 8.2; provided, however, that the aggregate principal
amount of the Indebtedness permitted under this Section 8.2(i), when added to
all Permitted IDB/Community Development Indebtedness then outstanding does not
exceed $10,000,000.

8.3           Liens. Create, incur, assume or suffer to exist or agree to
create, incur or assume any Lien (except for Permitted Liens) in, upon or with
respect to any of its properties or assets (including, without limitation, any
securities or debt instruments of any of its Subsidiaries), whether now owned or
hereafter acquired, or assign or otherwise convey any right to receive income to
secure any obligation.

8.4           Fundamental Changes.  Enter into any merger, consolidation or
amalgamation, or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution); make any Material Asset Disposition; make any
Acquisition; or make any material change in its present method of conducting
business; provided, however, that as long as immediately after giving effect to
such transaction, the resulting, surviving or transferee Person shall have
Consolidated Net Worth in an amount which is not less than the Consolidated Net
Worth of such Person prior to such transaction:

(a)           any Subsidiary of Borrower may be merged or consolidated with or
into Borrower (provided, however, that Borrower shall be the continuing or
surviving corporation) or with or into any one or more Wholly-Owned Subsidiaries
of Borrower (provided, however, that (i) at least one Wholly-Owned Subsidiary
shall be the continuing or surviving corporation and (ii) in the case of any
merger or consolidation between Subsidiaries at least one of that is a
Subsidiary Guarantor, a Subsidiary Guarantor shall be the surviving Person);

(b)           any Wholly-Owned Subsidiary may sell, lease, transfer or otherwise
dispose of any or all of its assets (upon voluntary liquidation or otherwise) to
Borrower or any other Wholly-Owned Subsidiary of Borrower;


(c)           Borrower may make any Permitted Acquisition (which may be effected
through a merger of a Subsidiary with or into an acquired Person); and

(d)           Borrower may carry out the European Reorganization.

8.5           Restricted Payments.  Either:  (i) declare or pay any dividend or
make any distribution on or in respect of its Capital Stock or to the direct or
indirect holders of its Capital Stock (except dividends or distributions payable
solely in its Non-Convertible Capital Stock or in options, warrants or other
rights to purchase its Non-Convertible Capital Stock and except dividends or
distributions payable to Borrower or a Subsidiary of Borrower) or (ii) purchase,
redeem or otherwise acquire or retire for value any Capital Stock of Borrower
(any such dividend, distribution, purchase, redemption, repurchase, defeasance,
other acquisition, retirement or Investment being hereinafter referred to as a
“Restricted Payment”); provided, however, that during such time as no Event of
Default or Unmatured Event of Default has occurred and is continuing or would
result therefrom:

(a)           Borrower or any Wholly-Owned Subsidiary of Borrower may make any
Restricted Payment which, together with all other Restricted Payments made since
the Closing Date would not exceed:

(i)            25% of the Consolidated Net Income accrued during the period
(treated as one accounting period) from December 31, 1997 to the end of the most
recent Fiscal Quarter ending at least 45 days prior to the date of such
Restricted Payment (or, in case such Consolidated Net Income shall be a deficit,
minus 100% of such deficit), excluding, for all purposes of this clause (i)
items treated as balance sheet adjustments in respect of foreign currency
translations; plus

(ii)           $12,000,000; and

(b)           Borrower may pay dividends within 60 days after the date of
declaration thereof if at such date of declaration such dividend would have
complied with this Section 8.5; provided, however, that such dividend shall be
included (without duplication) in the calculation of the amount of Restricted
Payment for purpose of Section 8.5(a).

8.6           Distributions from Subsidiaries.  Create or otherwise cause or
permit to exist or become effective any consensual encumbrance or restriction on
the ability of any Subsidiary of Borrower to (i) pay dividends or make any other
distributions on its Capital Stock or pay any Indebtedness or other obligation
owed to Borrower or any of its other Subsidiaries, (ii) make any loans or
advances to Borrower or any of its other Subsidiaries, or (iii) transfer any of
its property or assets to Borrower or any of its other Subsidiaries, except:

(a)           any encumbrance or restriction pursuant to an agreement in effect
at or entered into on the Closing Date and reflected on Schedule 8.6(a) hereto;


(b)           any encumbrance or restriction with respect to a Subsidiary of
Borrower pursuant to an agreement relating to any Indebtedness issued by such
Subsidiary on or prior to the date on which such Subsidiary became a Subsidiary
of Borrower or was acquired by Borrower (other than Indebtedness issued as
consideration in, or to provide all or any portion of the funds utilized to
consummate, the transaction or series of related transactions in contemplation
of or pursuant to which such Subsidiary became a Subsidiary or was acquired by
Borrower) and outstanding on such date;

(c)           any such encumbrance or restriction consisting of customary
non-assignment provisions in leases or other contracts governing leasehold
interests or other contract rights to the extent such provisions restrict the
transfer of the lease, contract or rights; and

(d)           in the case of clause (iii) above, restrictions contained in
security agreements securing Indebtedness of a Subsidiary of Borrower to the
extent such restrictions restrict the transfer of the property subject to such
security agreements.

8.7           Sales of Assets and Subsidiary Stock.  Convey, sell, lease or
otherwise dispose of (or agree to do any of the foregoing without the Agent’s
prior written consent) all or any part of the property or assets of a Subsidiary
of Borrower with a value in excess of $1,000,000 unless Borrower or such
Subsidiary receives consideration at the time of such disposition at least equal
to the fair market value, as determined in good faith by the board of directors
of such Person (including a determination as to the value of all noncash
consideration), of the shares and assets subject to such disposition.  The Net
Sale Proceeds of any disposition shall be applied in the manner set forth in
Section 4.3.


8.8           INVESTMENTS.  MAKE ANY INVESTMENTS EXCEPT FOR PERMITTED
INVESTMENTS.

8.9           Transactions with Affiliates.  Conduct any business or enter into
any transaction or series of similar transactions (including the purchase, sale,
lease or exchange of any property or the rendering of any service) with any
Affiliate of Borrower or any legal or beneficial owner of 5% or more of any
class of Capital Stock of Borrower or with any Affiliate of such owner (other
than a Wholly-Owned Subsidiary of Borrower or an employee stock ownership plan
for the benefit of Borrower’s or any of its Subsidiaries’ employees) unless the
terms of such business, transaction or series of transactions are (i) as
favorable to Borrower or such Subsidiary as terms that would be obtainable at
the time for a comparable transaction or series of similar transactions in
arm’s–length dealings with an unrelated third person or, if such transaction is
not one which by its nature could be obtained from such person, is on fair and
reasonable terms and (ii) are in the ordinary course of business or, if not in
the ordinary course of business, are set forth in writing and the board of
directors of Borrower or such Subsidiary, as the case may be, has determined in
good faith that such business or transaction or series of transactions meets the
applicable criteria set forth in clause (i) above.

8.10         Sale-Leasebacks.  Lease any property as lessee in connection with a
Sale and Leaseback Transaction entered into after the Closing Date if, at the
time of such entering into and after giving effect thereto, Attributable Debt
for such Sale and Leaseback Transaction and for all Sale and Leaseback
Transactions so entered into by Borrower and its Subsidiaries from and after the
Closing Date shall exceed $5,000,000.



8.11         FISCAL YEAR.  CHANGE THE FISCAL YEAR OF BORROWER.

8.12         Amendments to Organizational Documents.  Amend, modify or waive, or
permit any amendment, modification or waiver as to any material provision of its
articles of incorporation, by-laws or other similar governing documents if such
amendment, modification or waiver would adversely affect the interests of Agent
or the Lenders.

8.13         Accounting Changes.  Make or permit to be made any change in
accounting policies affecting the presentation of financial statements or
reporting practices from those employed by it on the date hereof, unless (i)
such change is required by GAAP, (ii) such change is disclosed to the Lenders
through Agent or otherwise and (iii) relevant prior financial statements that
are affected by such change are restated (in form and detail reasonably
satisfactory to Agent) as may be required by GAAP to show comparative results.

8.14         Lines of Business.  Enter into or acquire any line of business
which is not reasonably related to the business engaged in as of the date
hereof.

8.15         Limitation on Voluntary Payments.  Make any voluntary prepayment
of, or redeem, repurchase or defease, any Indebtedness except (i) prepayments of
the Obligations and (ii) mandatory prepayments required pursuant to the
instrument evidencing such Indebtedness or pursuant to which any such
Indebtedness was issued.

ARTICLE IX

EVENTS OF DEFAULT

9.1           Events of Default.  If any of the events, acts, conditions or
occurrences (each, an “Event of Default”) hereinafter set forth shall occur or
exist (for any reason whatsoever, and whether such happening shall be voluntary
or involuntary or come about or be effected by operation of law or pursuant to
or in accordance with any judgment, decree or order of any court or any order,
rule or regulation of any administrative or governmental body):

(a)           Failure to Make Payments When Due.  (i) Borrower shall default in
the payment when due of principal on any Loan in accordance with the terms
hereof or any reimbursement obligation with respect to any Letter of Credit; or
(ii) Borrower shall default in the payment when due of interest on any Loan in
accordance with the terms hereof and such default shall continue for five (5)
days after the date when due; or (iii) Borrower shall default in the payment
when due of any other amount owing hereunder or any other Loan Document and such
default shall continue for ten (10) days after the date when due; or

(b)           Representations.  Any representation or warranty made or deemed to
be made by Borrower or any Credit Party herein or in any document, instrument or
certificate delivered by a Credit Party pursuant hereto shall prove to have been
incorrect or misleading in any material respect on or as of the date made or
deemed made; or


(c)           Breach of Certain Covenants.  Borrower shall fail to perform or
comply with any term or condition contained in Sections 7.1, 7.2, 7.3 or 7.12,
Article VIII; or

(d)           Other Defaults Under Agreement or Loan Documents.  Borrower or any
of its Subsidiaries shall default in the performance or observance of any term,
covenant, condition or agreement contained in this Agreement (other than as
provided in clauses (a), (b) or (c) of this Section 9.1), or any other Loan
Document and such default shall continue unremedied for a period of 30 days
after written notice thereof shall have been given to Borrower by Agent or the
Majority Lenders; or

(e)           Default Under Other Agreements.  Borrower or any of its
Subsidiaries (i) shall default in the payment when due (after giving effect to
any applicable grace period), whether at stated maturity or otherwise, of
principal or interest in respect of Indebtedness having an aggregate principal
amount of $5,000,000 or more; or (ii) shall fail to perform or observe any other
condition or covenant, or any other event shall occur or condition exist, under
any agreement or instrument relating to any such Indebtedness having an
aggregate principal amount of $5,000,000, if the effect of any such failure,
event or condition is to cause, or to permit the holder or holders of such
Indebtedness or beneficiary or beneficiaries of such Indebtedness (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause (determined without regard to whether any notice of acceleration or
similar notice is required), such Indebtedness to be declared to be due and
payable prior to its stated maturity, or cash collateral in respect thereof to
be demanded; or

(f)            Judgments.  One or more judgments or decrees shall be entered
against Borrower or any of its Subsidiaries involving, individually or in the
aggregate, a liability of $7,500,000 or more and all such judgments or decrees
shall not have been vacated, discharged or stayed pending appeal within sixty
(60) days from the entry thereof but in any event prior to the commencement of
enforcement proceedings; or

(g)           Voluntary Insolvency, Etc.  Borrower or any of its Material
Subsidiaries shall become insolvent, generally fail to pay, or state in writing
or publicly its inability or unwillingness to pay, its debts as they become due
or call a meeting of creditors for the purpose of adjusting its debts; or
Borrower or any of its Material Subsidiaries shall become insolvent or shall
voluntarily commence any proceeding or file any petition under any bankruptcy,
insolvency or similar law seeking dissolution or reorganization or the
appointment of a receiver, trustee, custodian or liquidator for it or a
substantial portion of its property, assets or business, or to effect a plan or
other arrangement with its creditors, or shall file any answer admitting the
jurisdiction of the court and the material allegations of an involuntary
petition filed against it in any bankruptcy, insolvency or similar proceeding,
or shall be adjudicated bankrupt, or shall make a general assignment for the
benefit of creditors, or shall consent to, or acquiesce in the appointment of, a
receiver, trustee, custodian or liquidator for a substantial portion of its
property, assets or business; or


(h)           Involuntary Insolvency, Etc.  Involuntary proceedings or an
involuntary petition shall be commenced or filed against Borrower or any of its
Material Subsidiaries under any bankruptcy, insolvency or similar law or seeking
the dissolution or reorganization of it or the appointment of a receiver,
trustee, custodian or liquidator for it or of a substantial part of its
property, assets or business, or any writ, judgment, warrant of attachment,
execution or similar process shall be issued or levied against a substantial
part of its property, assets or business, and such proceedings or petition shall
not be dismissed, or such writ, judgment, warrant of attachment, execution or
similar process shall not be released, vacated or fully bonded, within sixty
(60) days after commencement, filing or levy, as the case may be, or any order
for relief shall be entered in any such proceeding; or

(i)            Unenforceability.  This Agreement or any other Loan Document
shall cease for any reason to be in full force and effect (other than by reason
of any action by Agent or any Lender or the satisfaction of all Borrower’s or
any of its Subsidiaries’ obligations thereunder) or Borrower or any of its
Subsidiaries or any other Person (other than the Lenders or Agent) shall disavow
its obligations under any provision hereof or thereof, or shall deny that it has
any or further obligations under any provision thereof, or shall contest the
validity or enforceability of any provision thereof; or


(J)            ERISA.

(i)  A Reportable Event or Reportable Events, or a failure to make a required
installment or other payment (within the meaning of Section 412(n)(l) of the
Code), shall have occurred with respect to any Plan or Plans that would
reasonably be expected to result in liability of Borrower to the PBGC or to a
Plan in each case in an aggregate amount exceeding $7,500,000 and the Agent
shall have notified Borrower in writing that (x) the Majority Lenders have made
a determination that, on the basis of such Reportable Event or Reportable Events
or such failure to make a required payment, there are reasonable grounds (A) for
the termination of such Plan or Plans by the PBGC, (B) for the appointment by
the appropriate United States District Court of a trustee to administer such
Plan or Plans or (C) for the imposition of a lien in favor of a Plan and (y) as
a result thereof an Event of Default exists hereunder; or a Termination Event
shall have occurred; or

(ii)           The Borrower or any ERISA Affiliate shall have been notified by
the sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan and the amount of the Withdrawal Liability specified in
such notice, when aggregated with all other Withdrawal Liabilities (determined
as of the date or dates of such notification), exceeds $7,500,000; or

(iii)          Borrower or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
if solely as a result of such reorganization or termination the aggregate annual
contributions of Borrower and its ERISA Affiliates to all Multiemployer Plans
that are then in reorganization or have been or are being terminated have been
or will be increased over the amounts required to be contributed to such
Multiemployer Plans for their most recently completed plan years by an amount
exceeding $7,500,000; or



(K)           CHANGE OF CONTROL.  A CHANGE OF CONTROL SHALL OCCUR; OR

(l)            Environmental Default.  The Borrower or any of its Subsidiaries
shall be the subject of any proceeding or investigation pertaining to the
release by Borrower or any of its Subsidiaries, or any other Person of any toxic
or hazardous waste or substance into the environment, or any violation of any
Environmental Law, which, in either case, would reasonably be expected to have a
Material Adverse Effect; or

(m)          Security Documents.  At any time after the execution and delivery
thereof, any of the Security Documents shall cease to be in full force and
effect in accordance with the terms thereof or shall cease to give Agent for the
benefit of the Lenders the Liens, rights, powers and privileges purported to be
created thereby (including, without limitation, a first priority perfected
security interest (subject to Permitted Liens) in, and Lien on, all of the
Collateral for which Agent or Collateral Agent has taken necessary actions to
perfect its security interest), in favor of Agent, superior to and prior to the
rights of all third Persons and subject to no other Liens (except to the extent
expressly permitted herein or therein); or any Credit Party shall default in the
due performance or observance of any term, covenant or agreement on its part to
be performed or observed pursuant to any of the Security Documents and such
default shall continue beyond any grace period specifically applicable thereto
pursuant to the terms of such Security Document.

THEN, and in any such event (except an Event of Default specified in paragraph
(g) or (h) of this Section) and at any time thereafter while an Event of Default
is continuing, Agent may with the consent of Majority Lenders, and at the
direction of the Majority Lenders shall, take one or more of the following
actions: (A) declare the Revolving Commitments terminated, whereupon the
Revolving Commitment(s) of each Lender hereunder shall terminate immediately and
all fees and other amounts accrued in accordance with this Agreement shall
forthwith become due and payable without any other notice of any kind; (B)
declare all sums then owing by Borrower hereunder and under the Notes to be
forthwith due and payable, whereupon all such sums shall become and be
immediately due and payable without presentment, demand, protest or notice of
any kind, all of which are hereby expressly waived by Borrower; (C) exercise on
behalf of itself and the Lenders all rights and remedies available to it and the
Lenders under the Loan Documents or applicable law and (D) terminate any Letter
of Credit which may be terminated in accordance with its terms, (iv) direct
Borrower to pay (and Borrower agrees that upon receipt of such notice, or upon
the occurrence of any Event of Default specified in Section 9.1(g) or Section
9.1(h) with respect to Borrower it will pay) to Agent such additional amount of
cash, to be held as security by Agent, as is equal to the aggregate Stated
Amount of all Letters of Credit issued for the account of Borrower and its
subsidiaries and then outstanding, provided, however, that if an Event of
Default specified in paragraph (g) or (h) of this Section shall occur, the
result which would occur upon the giving of notice by Agent to Borrower, as
specified in clauses (A) or (B) above, shall occur automatically without the
giving of any such notice.  Promptly following the making of any such
declaration, Agent shall give notice thereof to Borrower and each Lender, but
failure to notify any Person shall not impair the effect of such declaration.


9.2           Rescission of Acceleration.  Anything in Section 9.1 to the
contrary notwithstanding, Agent shall, at the request of the Majority Lenders,
rescind and annul any acceleration of the Notes under this Agreement by written
instrument filed with Borrower; provided, however, that at the time such
acceleration is so rescinded and annulled:

(i)            all past due interest and principal, if any, on the Notes and all
other sums payable under this Agreement (except any principal and interest on
any Notes which has become due and payable solely by reason of such
acceleration) shall have been duly paid, and

(ii)           no other Event of Default or Unmatured Event of Default shall
have occurred and be continuing which shall not have been waived in accordance
with this Agreement.

9.3           Rights Not Exclusive.  The rights provided for in this Agreement
and the other Loan Documents are cumulative and are not exclusive of any other
rights, powers, privileges or remedies provided by law or in equity, or under
any other instrument, document or agreement now existing or hereafter arising.

ARTICLE X

AGENT

10.1         Appointment and Authorization.  Each Lender hereby irrevocably
appoints, designates and authorizes BT as Agent (for purposes of this Article X
the term “Agent” shall include BT in its capacity as Collateral Agent pursuant
to the Security Documents) and each holder of any Note by the acceptance of such
Note shall be deemed irrevocably to have authorized Agent to take such action on
its behalf under the provisions of this Agreement and each other Loan Document
and to exercise such powers and perform such duties as are expressly delegated
to it by the terms of this Agreement or any other Loan Document, together with
such powers as are reasonably incidental thereto (including, without limitation,
to give notices and take such actions on behalf of the Majority Lenders as are
consented to in writing by the Majority Lenders).  Agent may perform any of its
duties hereunder, or under the other Loan Documents, by or through its agents or
employees.

10.2         Nature of Duties.  Agent shall have no duties or responsibilities
except those expressly set forth in this Agreement.  The duties of Agent shall
be mechanical and administrative in nature.  EACH LENDER HEREBY ACKNOWLEDGES AND
AGREES THAT AGENT SHALL NOT HAVE, BY REASON OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, A FIDUCIARY RELATIONSHIP TO OR IN RESPECT OF ANY LENDER.  Nothing in
any of the Loan Documents, expressed or implied, is intended to or shall be so
construed as to impose upon Agent any obligations in respect of any of the Loan
Documents except as expressly set forth herein or therein.  Each Lender shall
make its own independent investigation of the financial condition and affairs of
Borrower in connection with the making and the continuance of the Loans
hereunder and shall make its own appraisal of the credit worthiness of Borrower,
and Agent shall have no duty or responsibility, either initially or on a
continuing basis, to provide any lender with any credit or other information
with respect thereto, whether coming into its possession before making of the
Loans or at any time or times thereafter.  Agent will promptly notify each
Lender at any time that the Majority Lenders have instructed it to act or
refrain from acting pursuant to Article IX.


10.3         Liability of Agent.  Agent, its Affiliates, or any of their
respective officers, directors, employees, agents, affiliates or
attorneys–in–fact (collectively, the “Agent–Related Persons”) shall not (i) be
liable to any of the Lenders for any action taken or omitted to be taken by any
of them under or in connection with this Agreement or any other Loan Document
(except for their own gross negligence or willful misconduct), or (ii) be
responsible in any manner to any of the Lenders for any recital, statement,
representation or warranty made by Borrower or Affiliate of Borrower, or any
officer thereof, contained in this Agreement or in any other Loan Document, or
in any certificate, report, statement or other document referred to or provided
for in, or received by Agent, or the Documentation Agent under or in connection
with, this Agreement or any other Loan Document, or the execution, validity,
effectiveness, genuineness, enforceability, collectibility or sufficiency of
this Agreement or any other Loan Document, or for any failure of Borrower to
perform its obligations hereunder or thereunder.  No Agent–Related Person shall
be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the terms or provisions contained in, or
conditions of, this Agreement or any other Loan Document, or the financial
condition of Borrower, or the existence or possible existence of any Unmatured
Event of Default or Event of Default unless requested to do so by the Majority
Lenders, or to inspect the properties, books or records of Borrower or any of
its Subsidiaries or Affiliates.


10.4         RELIANCE BY AGENT.

(a)           The Lenders agree that Agent shall be entitled to rely, and shall
be fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to Borrower),
independent accountants and other experts selected by Agent.  Agent may at any
time request instructions from the Lenders with respect to actions or approvals
(including the failure to act or approve) which by the terms of any of the Loan
Documents Agent is permitted or required to take or to grant.  The Lenders agree
that Agent shall be fully justified in failing or refusing to take any action
under this Agreement or any other Loan Document unless it shall first receive
such advice or concurrence of the Majority Lenders as it deems appropriate and,
if it so requests, it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action.  The Lenders agree that
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Loan Document in accordance with a
request or consent of the Majority Lenders and such request or consent and any
action taken or failure to act pursuant thereto shall be binding upon all of the
Lenders.


(b)           For purposes of determining compliance with the conditions
specified in Sections 6.1 and 6.2, each Lender that has executed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to the Lender, unless an officer of
Agent, responsible for the transactions contemplated by the Loan Documents shall
have received notice from the Lender prior to the initial Borrowing specifying
in reasonable detail its objection thereto and either such objection shall not
have been withdrawn by notice to Agent to that effect, or the Lender shall not
have made available to Agent the Lender’s ratable portion of such Borrowing.

10.5         Notice of Default.  Agent shall not be deemed to have knowledge or
notice of the occurrence of any Event of Default or Unmatured Event of Default,
except with respect to defaults in the payment of principal, interest and fees
required to be paid to Agent for the account of the Lenders, unless Agent shall
have received written notice from a Lender or Borrower referring to this
Agreement, describing such Event or Default or Unmatured Event of Default and
stating that such notice is a “notice of default”.  In the event that Agent
receives such a notice, Agent shall give notice thereof to the Lenders.  Agent
shall take such action with respect to such Event of Default or Unmatured Event
of Default as shall be requested by the Majority Lenders in accordance with
Article IX; provided, however, that unless and until Agent shall have received
any such request, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Event of Default or
Unmatured Event of Default as it shall deem advisable or in the best interest of
the Lenders.

10.6         Credit Decision.  Each Lender expressly acknowledges that none of
the Agent–Related Persons has made any representation or warranty to it and that
no act by any Agent, hereinafter taken, including any review of the affairs of
Borrower and its Subsidiaries shall be deemed to constitute any representation
or warranty by such Agent to any Lender.  Each Lender represents to Agent that
it has, independently and without reliance upon Agent and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, prospects, operations, property,
financial and other condition and creditworthiness of Borrower and its
Subsidiaries, and all applicable bank regulatory laws relating to the
transactions contemplated thereby, and made its own decision to enter into this
Agreement and extend credit to Borrower hereunder.  Each Lender also represents
that it will, independently and without reliance upon Agent, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of Borrower or its Subsidiaries.  Except for notices, reports
and other documents expressly herein required to be furnished to the Lenders by
Agent, Agent shall not have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of
Borrower which may come into the possession of any of the Agent–Related Persons.


10.7         Indemnification.  The Lenders shall indemnify upon demand the
Agent–Related Persons (to the extent not reimbursed by or on behalf of Borrower
and without limiting the obligation of Borrower to do so), ratably according to
each Lender’s Commitment Percentage from and against any and all liabilities,
obligations, losses, damages, claims, penalties, actions, judgments, suits,
costs, and reasonable expenses and disbursements of any kind whatsoever which
may at any time (including at any time following the repayment of the Loans) be
imposed on, incurred by or asserted against any such Person any way relating to
or arising out of this Agreement or any document contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by any such Person under or in connection with any of
the foregoing; provided, however, that no Lender shall be liable for the payment
to the Agent–Related Persons of any portion of such liabilities, obligations,
losses, damages, claims, penalties, actions, judgments, suits, costs, expenses
or disbursements resulting from such Person’s gross negligence or willful
misconduct.  Without limitation of the foregoing, each Lender shall reimburse
Agent upon demand for its ratable share of any reasonable costs or out–of–pocket
expenses (including Attorney Costs) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein
to the extent that Agent is not reimbursed for such expenses by or on behalf of
Borrower.  Without limiting the generality of the foregoing, if the IRS or any
authority of the U.S. or other jurisdiction asserts a claim that Agent did not
properly withhold tax from amounts paid to or for the account of any Lender
(because the appropriate form was not delivered, was not properly executed, or
because such Lender failed to notify Agent of a change in circumstances which
rendered the exemption from, or reduction of, withholding tax ineffective, or
for any other reason) such Lender shall indemnify Agent fully for all amounts
paid, directly or indirectly, by Agent as tax or otherwise, including penalties
and interest, and including any taxes imposed by any jurisdiction on the amounts
payable to Agent under this Section 10.7, together with all Attorney Costs.  The
obligation of the Lenders in this Section 10.7 shall survive the payment of all
Obligations hereunder and termination of the Agreement.

10.8         Agent in Individual Capacity.  Agent and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory or other business with Borrower and its Subsidiaries and
Affiliates as though Agent were not Agent hereunder and without notice to the
Lenders.  With respect to its Loans, Agent shall have the same rights and powers
under this Agreement as any other Lender and may exercise the same as though it
were not Agent hereunder or under any other Loan Document, including, without
limitation, the acceptance of fees or other consideration for services without
having to account for the same to any of the Lenders.  The terms “Lender” and
“Lenders” shall include BT in its individual capacity.


10.9         RESIGNATION BY AGENT.

(a)           Agent may resign from the performance of all its functions and
duties hereunder at any time by giving fifteen (15) Business Days’ prior written
notice to Borrower and the Lenders.  Such resignation shall take effect upon the
acceptance by a successor Agent of appointment pursuant to clauses (b) and (c)
below or as otherwise provided below.


(b)           Upon any such notice of resignation, the Majority Lenders shall
appoint a successor Agent who shall (unless an Event of Default has occurred and
is continuing) be satisfactory to Borrower and shall be an incorporated bank or
trust company.

(c)           If a successor Agent shall not have been so appointed within said
15 Business Day period, Agent, with the consent of Borrower, shall then appoint
a successor Agent who shall serve as Agent until such time, if any, as the
Majority Lenders, with the consent of Borrower, appoint a successor Agent as
provided above.

(d)           If no successor Agent has been appointed pursuant to clause (b) or
(c) by the 20th Business Day after the date such notice of resignation was given
by Agent, Agent’s resignation shall become effective and the Majority Lenders
shall thereafter perform all the duties of Agent hereunder until such time, if
any, as the Majority Lenders, with the consent of Borrower, appoint a successor
Agent as provided above.

(e)           Upon the effective date of such resignation, only such successor
Agent shall succeed to all the rights, powers and duties of the retiring Agent
and the term “Agent” shall mean such successor agent and the retiring Agent’s
rights, powers and duties in such capacity shall be terminated.  After any
retiring Agent resigns hereunder as Agent the provisions of this Article X and
Section 11.4 shall inure to their respective benefit as to any actions taken or
omitted to be taken by it while it was Agent under this Agreement; except with
respect to indemnification provisions under this Agreement which shall survive
as to such resigning Agent.

10.10       Documentation Agent.  The designation of Bank One, NA as
Documentation Agent shall not impose upon it any obligation or liability to the
Borrower or any Lender.

ARTICLE XI

MISCELLANEOUS

11.1         No Waiver; Modifications in Writing.  (a) No failure or delay on
the part of Agent or any Lender in exercising any right, power or remedy under
this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy. 
The remedies provided for in this Agreement are cumulative and are not exclusive
of any remedies that may be available to Agent or any Lender at law or in equity
or otherwise.  No amendment, modification, supplement, termination or waiver of
or to any provision of this Agreement or any Note, nor consent to any departure
by Borrower therefrom, shall be effective unless the same shall be consented to
by or on behalf of Borrower and the Majority Lenders; provided, however, that
the consent of each Lender (other than a Defaulting Lender) affected thereby
shall be required to effect any amendment, modification, supplement,
termination, waiver or consent, as the case may be (any of the foregoing, a
“Modification”), which has the effect of

(i)            reducing the aggregate principal amount of, or interest rate on,
any of the Revolving Notes or Term Notes or releasing any Subsidiary Guarantor
(other than as a result of a transaction permitted by Section 8.4 or an Asset
Disposition made in accordance with the terms of this Agreement) or reducing the
aggregate amount of any fees provided for in this Agreement, except that any
Modification that has the effect of reducing the aggregate amount of any fees
payable to Agent for its own account shall require only the consent of Agent;


(ii)           extending the stated final maturity of any of the Revolving
Commitments, Term Loans or the Notes or the date of any portion of any payment
of principal of, or interest or fees in respect of, any of the Revolving
Commitments, Term Loans or the Notes (other than by way of (a) Modification of
any provision for, or having the effect of requiring, any mandatory prepayment
of any portion of any Loan, or (b) Modification or waiver of any Event of
Default (other than an Event of Default described in Section 9.1(a)(i), 9.1(g)
or 9.1(h)) or Unmatured Event of Default); or

(iii)         changing this proviso or the first sentence of Section 11.9(a),
reducing the percentage specified in the definition of the term “Majority
Lenders”, or (except in connection with a permitted assignment by any Lender
under this Agreement) the definition of the terms “Revolving Commitment”, "Term
Loans" or “Commitment Percentage” (it being understood with respect to all of
the foregoing that, with the consent of the Majority Lenders, additional
extensions of credit pursuant to this Agreement may be included in the
determination of the Majority Lenders on substantially the same basis as the
extensions of Revolving Commitments are included in such determination on the
date hereof);

(iv)          releasing any of the Pledged Stock (except as expressly provided
in the applicable Security Documents) under all of the Security Documents; or

(v)          releasing any of the Collateral (except as expressly provided in
Section 11.20(b));

provided, further, that the consent of Agent shall be required to effect any
Modification that has the effect of (x) increasing the duties or obligations of
Agent, (y) increasing the standard of care or performance required on the part
of Agent, or (z) reducing or eliminating the indemnities, exculpations or
immunities to which Agent is entitled.

Any Modification of or to any provision of this Agreement shall be effective
only in the specific instance and for the specific purpose for which made or
given and only if in writing.  Except where notice is specifically required by
this Agreement, no notice to or demand on Borrower or any other Person in any
case shall entitle Borrower or such other Person to any other or further notice
or demand in similar or other circumstances.

 (b)  If, in connection with any proposed amendment, change, supplement, waiver,
discharge or termination of any of the provisions of this Agreement as
contemplated by clauses (a)(i) through (v), inclusive, of the first proviso to
the third sentence of Section 11.1(a), the consent of the Majority Lenders is
obtained but the consent of one or more of such other Lenders whose consent is
required is not obtained, then Borrower shall have the right, so long as all
non–consenting Lenders whose individual consent is required are treated as
described in either clauses (A) or (B) below, to either (A) replace each such
non–consenting Lender or Lenders (or, at the option of the Borrower if the
respective Lender’s consent is required with respect to less than all Loans, to
replace only the respective Loans of the respective non-consenting Lender which
gave rise to the need to obtain such Lender’s individual consent) with one or
more Replacement Lenders pursuant to Section 3.7 so long as at the time of such
replacement, each such Replacement Lender consents to the proposed amendment,
modification, supplement, waiver, discharge, termination or other change or (B)
terminate such non–consenting Lender’s Revolving Commitment and repay all
outstanding Loans of such Lender which gave rise to the need to obtain such
Lender’s consent, in accordance with Section 4.l(b) and/or 4.2; provided that,
unless the Revolving Commitment is terminated and Loans repaid pursuant to the
preceding clause (B) are immediately replaced in full at such time through the
addition of new Lenders or the increase of the Commitments and/or outstanding
Loans of existing Lenders (who in each case must specifically consent thereto),
then in the case of any action pursuant to preceding clause (B) the Majority
Lenders (determined before giving effect to the proposed action) shall
specifically consent thereto, provided, further, that in any event Borrower
shall not have the right to replace a Lender, terminate its Revolving Commitment
or repay its Loans solely as a result of the exercise of such Lender’s rights
(and the withholding of any required consent by such Lender) contemplated by the
second proviso to the third sentence of Section 11.1(a).



11.2         INTENTIONALLY OMITTED.

11.3         Notices, Etc.  Except where telephonic instructions or notices are
authorized herein to be given, all notices, demands, instructions and other
communications required or permitted to be given to or made upon any party
hereto or any other Person shall be in writing and shall be personally delivered
or sent by registered or certified mail, postage prepaid, return receipt
requested, or by a reputable courier delivery service, or by prepaid telex, TWX
or telegram (with messenger delivery specified in the case of a telegram), or by
telecopier, and shall be deemed to be given for purposes of this Agreement on
the day received if deposited in registered or certified mail, postage prepaid,
and otherwise on the day that such writing is delivered or sent to the intended
recipient thereof, or in the case of notice delivered by telecopy, upon
completion of transmission with a copy of such notice also being delivered under
any of the methods provided above, all in accordance with the provisions of this
Section provided that any notice, request or demand to or upon any Agent or the
Lenders pursuant to Sections 2.1, 2.2, 3.4 or 4.1 shall not be effective until
received.  Unless otherwise specified in a notice sent or delivered in
accordance with the foregoing provisions of this Section, notices, demands,
instructions and other communications in writing shall be given to or made upon
the respective parties hereto at their respective addresses (or to their
respective telex, TWX or telecopier numbers) indicated on Schedule 11.3 hereto
or in any applicable Assignment and Assumption Agreement and, in the case of
telephonic instructions or notices, by calling the telephone number or numbers
indicated for such party on Schedule 11.3 hereto or in any applicable Assignment
and Assumption Agreement (in each case as such may be modified from time to time
by notice hereunder).



11.4         COSTS, EXPENSES AND TAXES; INDEMNITY.

(a)           Generally.  Borrower agrees (without duplication) to pay promptly
upon written request by Agent, which shall include reasonable detail (i) all
reasonable costs and expenses in connection with the negotiation, preparation,
printing, typing, reproduction, execution and delivery of this Agreement and the
other Loan Documents and the documents and instruments referred to herein and
therein and any amendment, waiver, consent relating hereto or thereto or other
modifications of (or supplements to) any of the foregoing and any and all other
documents and instruments furnished pursuant hereto or thereto or in connection
herewith or therewith, including without limitation, the reasonable fees and
out-of-pocket expenses of Winston & Strawn, special counsel to Agent, and any
local counsel retained by Agent relative thereto, other Attorney Costs,
independent public accountants and other outside experts retained by Agent in
connection with the administration of this Agreement and the other Loan
Documents, and (ii) all reasonable costs and expenses (including, without
limitation, Attorney Costs), if any, paid by Agent or any Lender in connection
with the enforcement of this Agreement, any of the Loan Documents or any other
agreement furnished by Borrower or any of its Subsidiaries pursuant hereto or
thereto or in connection herewith or therewith.  In addition, Borrower shall pay
any and all present and future stamp, transfer excise and other similar taxes
payable or determined to be payable in connection with the execution and
delivery of this Agreement, any Loan Document, or the making of any Loan, and
each agrees to save and hold Agent and each Lender harmless from and against any
and all liabilities with respect to or resulting from any delay by Borrower in
paying, or omission by Borrower to pay, such taxes.  Any portion of the
foregoing fees,  costs and expenses which remains unpaid more than thirty (30)
days following Agent’s or any Lender’s statement and request for payment thereof
shall bear interest from the date of such statement and request to the date of
payment at the Default Rate.

(b)           Indemnification.  Borrower will indemnify and hold harmless Agent
and each Lender and each director, officer, employee, agent and Affiliate of
each Agent and each Lender (collectively, the “Indemnified Persons”) from and
against all losses, claims, damages, penalties, causes of action, obligations,
costs, expenses or liabilities (including, without limitation, Attorney Costs
and reasonable expenses, consultant fees and investigation fees) (collectively,
“Expenses”) to which such Indemnified Person shall become subject, insofar as
such Expenses (or actions, suits or proceedings, including, without limitation,
any inquiry or investigation or claim in respect thereof, whether or not any
Indemnified Person is named as a party) arise out of, in any way relate to, or
result from the transactions contemplated by this Agreement and to reimburse
each Indemnified Person upon its written demand showing reasonable detail, for
any legal or other expenses incurred in connection with investigating, preparing
to defend or defending any such loss, claim, damage, liability, action or claim;
provided, however, that Borrower shall have no obligation to an Indemnified
Person hereunder with respect to indemnified liabilities arising from the gross
negligence or willful misconduct of any such Indemnified Person or for any loss,
claim, damage, liability, action or claim incurred by any Lender hereunder
resulting solely from the gross negligence or willful misconduct of another
Lender; and provided, further, however, that no Indemnified Person may settle
any such action, suit or proceeding without the consent of Borrower which
consent shall not be unreasonably withheld or delayed.  If an action, suit or
proceeding arising from any of the foregoing is brought against any Indemnified
Person, Borrower shall, if requested by such Indemnified Person, resist and
defend at its own expense such action, suit or proceeding or cause the same to
be resisted and defended by counsel reasonably satisfactory to such Indemnified
Person.  Each Indemnified Person shall have the right to employ its own counsel
to investigate and control the defense of any matter covered by such indemnity
and the reasonable fees and expenses of such counsel shall be at the expense of
the indemnifying party, provided, however, that in any one action or separate
but similar or related actions in the same jurisdiction arising out of the same
general allegations or circumstances, Borrower shall not be liable for fees and
expenses of more than one counsel (in addition to any local counsel), which
counsel shall be designated by the Agent provided, further, however, each
Indemnified Person shall have the right to employ separate counsel in any such
inquiry, action, claim or proceeding and to control the defense thereof, and the
reasonable fees and expenses of such counsel shall be at the expense of the
Borrower if (i) Borrower shall have agreed in writing to pay such fees and
expenses or (ii) such Indemnified Person shall have notified Borrower that it
has been advised by counsel that there may be one or more legal defenses
available to such Indemnified Person that are different from or additional to
those available to the other Indemnified Persons and that such common
representation would adversely impact the adequacy of the proposed
representation.  If Borrower shall fail to do, or cause to be done, any act or
thing which it has covenanted to do or cause to be done under this Agreement or
any representation or warranty on the part of Borrower contained in any Loan
Document shall be breached, Agent may (but shall not be obligated to) do the
same or cause it to be done or remedy any such breach, and may expend its own
funds for such purpose, and will use its best efforts to give prompt written
notice to Borrower that it proposes to take such action; provided, however, that
any failure by Agent to do any such act or thing or give any such notice shall
not relieve Borrower of any such obligations and shall not impose or result in
the imposition of any liability on Agent or any Lender.  Any and all amounts so
expended by Agent shall be due and payable by Borrower promptly upon Agent’s
written demand therefor, together with interest thereon at a rate per annum
equal to the Default Rate during the period from and including the date so
demanded by Agent to the date of repayment.  To the extent that the undertaking
to indemnify, pay or hold harmless Agent or Lender as set forth in this Section
11.4 may be unenforceable because it is violative of any law or public policy,
Borrower shall make the maximum contribution to the payment and satisfaction of
each of the indemnified liabilities which is permissible under applicable law.


(c)           If any sum due from Borrower under this Agreement or any order or
judgment given or made in relation hereto has to be converted from the currency
(the “first currency”) in which the same is payable hereunder or under such
order or judgment into another currency (the “second currency”) for the purpose
of (i) making or filing a claim or proof against Borrower with any Governmental
Authority or in any court or tribunal, or (ii) enforcing any order or judgment
given or made in relation hereto, Borrower shall indemnify and hold harmless
each of the Persons to whom such sum is due from and against any loss actually
suffered as a result of any discrepancy between (a) the rate of exchange used to
convert the amount in question from the first currency into the second currency,
and (b) the rate or rates of exchange at which such Person, acting in good faith
in a commercially reasonable and prompt manner, purchased the first currency
with the second currency after receipt of a sum paid to it in the second
currency in satisfaction, in whole or in part, of any such order, judgment,
claim or proof.  The foregoing indemnity shall constitute a separate obligation
of Borrower distinct from its other obligations hereunder and shall survive the
giving or making of any judgment or order in relation to all or any of such
other obligations.

(d)           The obligations of Borrower under this Section and the other
indemnification obligations of the Borrower under this Agreement shall be
effective and binding on Borrower irrespective of whether any Loans are made and
shall survive (i) the termination of this Agreement and the discharge of
Borrower’s other obligations hereunder and under the Notes and (ii) the
assignment by any Lender of any of its interests herein pursuant to Section
11.9(c) with respect to any acts, omissions and/or events occurring or arising
prior to the Effective Date of such assignment.

(e)           Nothing contained in this Section shall be deemed to limit or
reduce any indemnity in favor of any Agent or any Lender contained in any other
Loan Document or agreement.

11.5         Confirmations.  Each of Borrower and each holder of a Note agrees,
from time to time, upon written request received by it from the other, to
confirm to the other in writing (with a copy of each such confirmation to Agent)
the aggregate unpaid principal amount of the Loans then outstanding under such
Note.

11.6         Transfer of Notes.  In the event that the holder of any Note
(including any Lender) shall transfer such Note, it shall immediately advise
Agent and Borrower of such transfer, and Agent and Borrower shall be entitled
conclusively to assume that no transfer of any Note has been made by any holder
(including any Lender) unless and until Agent and Borrower shall have received
written notice to the contrary.  Each transferee of any Note shall take such
Note subject to the provisions of this Agreement and to any Modification or
other action taken under this Agreement prior to the receipt by Agent and
Borrower of written notice of such transfer by each previous holder of such Note
and, except as expressly otherwise provided in such notice, Agent and Borrower
shall be entitled conclusively to assume that the transferee named in such
notice shall thereafter be vested with all rights and powers under this
Agreement with respect to the Loans of the Lender named as the payee of the Note
which is the subject of such transfer.


11.7         ADJUSTMENTS; SETOFF.

(a)           If, other than as expressly set forth elsewhere herein, any Lender
shall obtain on account of the Committed Loans made by it any payment (whether
voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) in excess of its Commitment Percentage of payments on account of the
Committed Loans obtained by all the Lenders, such Lender shall forthwith (x)
notify Agent of such fact, and (y) purchase from the other Lenders such
participations in the Committed Loans made by them as shall be necessary to
cause such purchasing Lender to share the excess payment ratably with each of
them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender, such purchase shall to that
extent be rescinded and each other Lender shall repay to the purchasing Lender
the purchase price paid thereto together with an amount equal to such paying
Lender’s Commitment Percentage (according to the proportion of (i) the amount of
such paying Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender, of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered.  Agent will
keep records (which shall be conclusive and binding in the absence of
demonstrable error), of participations purchased pursuant to this Section 11.7
and will in each case promptly notify the Lenders and Borrower following any
such purchases.  Any payments received after the Lenders have taken action
pursuant to this Section 11.7 shall be allocated ratably among the Revolving
Loans and the Swing Line Loans of all the Lenders.


(b)           Borrower agrees that any Lender so purchasing a participation from
another Lender pursuant to this Section 11.7 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
setoff, but subject to Section 11.7(d)) with respect to such participation as
fully as if such Lender were the direct creditor of Borrower in the amount of
such participation.

(c)           Nothing herein shall require any Lender to exercise any right of
setoff or similar rights or shall affect the right of any Lender to exercise,
and retain the benefits of exercising, any such right with respect to any other
Indebtedness or obligation of Borrower.

(d)           In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without prior notice to Borrower or any
other Person, any such notice being expressly waived by Borrower, upon the
occurrence of an Event of Default to setoff and apply against any Obligations
any and all deposits (general or special, time or demand, provisional or final),
in any currency, and any other credits, indebtedness or claims, in any currency,
in each case whether direct or indirect, absolute or contingent, whether matured
or unmatured, of Borrower to such Lender, any amount owing from such Lender or
any branch or agency thereof to or for the credit or account of Borrower, at or
at any time after, the happening of  any of the above-mentioned events, and the
aforesaid right of setoff may be exercised by such Lender against Borrower or
against any trustee in bankruptcy, debtor in possession, assignee for the
benefit of creditors, receivers, or execution, judgment or attachment creditor
of Borrower, or against anyone else claiming through or against, Borrower or
such trustee in bankruptcy, debtor in possession, assignee for the benefit of
creditors, receivers, or execution, judgment or attachment creditor,
notwithstanding the fact that such right of setoff shall not have been exercised
by such Lender prior to the making, filing or issuance, or service upon such
Lender of, or of notice of, any such petition, assignment for the benefit of
creditors, appointment or application for the appointment of a receiver, or
issuance of execution, subpoena, order or warrant.  Each Lender agrees promptly
to notify Borrower and Agent after any such setoff and application made by such
Lender; provided, however, that the failure to give such notice shall not affect
the validity of such setoff and application.

(e)           Borrower expressly agrees that to the extent Borrower makes a
payment or payments and such payment or payments, or any part thereof, are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or are required to be repaid to a trustee, receiver, or any other party under
any bankruptcy act, state or federal law, common law or equitable cause, then to
the extent of such payment or repayment, the Indebtedness to the Lenders or part
thereof intended to be satisfied shall be revived and continued in full force
and effect as if said payment or payments had not been made.


11.8         Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by the different parties hereto on separate
counterparts, each of which counterparts, when so executed and delivered, shall
be deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same Agreement and it shall not be necessary in
making proof of this Agreement to produce more than one such counterpart or
counterparts bearing the signatures of all of the parties thereto.


11.9         BINDING EFFECT; ASSIGNMENT; ADDITION AND SUBSTITUTION OF LENDERS.

(a)           This Agreement shall be binding upon, and inure to the benefit of,
Borrower, Agent, the Lenders, all future holders of the Notes and their
respective successors and assigns; provided, however, that Borrower may not
assign its rights or obligations hereunder or in connection herewith or any
interest herein (voluntarily, by operation of law or otherwise) without the
prior written consent of Agent and all of the Lenders.

(b)           Each Lender may at any time sell to one or more banks or other
entities (“Participants”) participating interests in all or any portion of its
Revolving Commitment and Loans or participation in Letters of Credit or any
other interest of such Lender hereunder (in respect of any Lender, its “Credit
Exposure”).  In the event of any such sale by a Lender of participating
interests to a Participant, such Lender’s obligations under this Agreement shall
remain unchanged, such Lender shall remain solely responsible for the
performance thereof, and Borrower and Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Borrower agrees that if amounts outstanding
under this Agreement or any of the Loan Documents are due or unpaid, or shall
have been declared or shall have become due and payable upon the occurrence of
an Event of Default, each Participant shall be deemed to have the right of
setoff in respect of its participating interest in amounts owing under this
Agreement and the Loan Documents to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement or any other Loan Document, provided, however,  that such right of
setoff shall be subject to the obligation of such Participant to share with the
Lenders, and the Lenders agree to share with such Participant, as provided in
Section 11.7.  Borrower also agrees that each Participant shall be entitled to
the benefits of Sections 3.5, 3.6 and 4.6 with respect to its participation in
the Loans outstanding from time to time.  Each Lender agrees that any agreement
between such Lender and any such Participant in respect of such participating
interest shall not restrict such Lender’s right to approve or agree to any
amendment, change, supplement waiver of, discharge or termination to any of the
provisions of this Agreement or any of the Loan Documents except to the extent
that any of the forgoing would (i) extend the final scheduled maturity of any
Loan or Note in which such Participant is participating beyond the Termination
Date, or reduce the rate or extend the time of payment of interest or fees on
any such Loan or Note (except in connection with a waiver of applicability of
any post–default increase in interest rates) or reduce the principal amount
thereof, or increase the amount of the participant’s participation over the
amount thereof then in effect (it being understood that waivers or modifications
of conditions precedent, covenants, Events of Default or Unmatured Events of
Default or of a mandatory reduction in Commitments shall not constitute a change
in the terms of such participation, and that an increase in any Revolving
Commitment or Loan shall be permitted without the consent of any Participant if
the Participant’s participation is not increased as a result thereof), (ii)
consent to the assignment or transfer by Borrower of any of its rights and
obligations under this Agreement or (iii) release all or substantially all of
the Collateral under all of the Security Documents (except as expressly provided
in the Loan Documents) supporting the Loans and/or Letters of Credit hereunder
in which such Participant is participating.


(c)           Any Lender may at any time assign to one or more Eligible
Assignees, including an Affiliate thereof (each an “Assignee”), all or any part
of its Credit Exposure pursuant to an Assignment and Assumption Agreement,
provided that (i) it assigns its Credit Exposure in an amount not less than
$5,000,000 (or if less the entire amount of Lender’s Credit Exposure) and (ii)
any assignment of all or any portion of any Lender’s Credit Exposure to an
Assignee other than another Lender shall require the prior written consent of
Agent and, so long as no Unmatured Event of Default or Event of Default has
occurred and is continuing, Borrower (the consent of Borrower and Agent not to
be unreasonably withheld or delayed), and provided further, that notwithstanding
the foregoing limitations, any Lender may at any time assign all or any part of
its Credit Exposure to any Affiliate of such Lender or to any other Lender. 
Upon execution of an Assignment and Assumption Agreement and the payment of a
nonrefundable assignment fee of $3,500 in immediately available funds to Agent
at its Payment Office in connection with each such assignment, written notice
thereof by such transferor Lender to Agent and the recording by Agent of such
assignment and the resulting effect upon the Loans and Revolving Commitment of
the assigning Lender and the Assignee, the Assignee shall have, to the extent of
such assignment, the same rights and benefits as it would have if it were a
Lender hereunder and the holder of the Obligations (provided that Borrower and
Agent shall be entitled to continue to deal solely and directly with the
assignor Lender in connection with the interests so assigned to the Assignee
until written notice of such assignment, together with payment instructions,
addresses and related information with respect to the Assignee, shall have been
given to Borrower and Agent by the assignor Lender and the Assignee) and, if the
Assignee has expressly assumed, for the benefit of Borrower, some or all of the
transferor Lender’s obligations hereunder, such transferor Lender shall be
relieved of its obligations hereunder to the extent of such assignment and
assumption, and except as described above, no further consent or action by
Borrower, the Lenders or Agent shall be required.  At the time of each
assignment pursuant to this Section 11.9(c) to a Person which is not already a
Lender hereunder and which is not a United States person (as such term is
defined in Section 7701(a)(30) of the Code) United States Federal income tax
purposes, the respective Assignee shall provide to Borrower and Agent the
appropriate IRS Forms (and, if applicable a Section 4.6(d)(ii) Certificate)
described in Section 4.6(d).  Each Assignee shall take such Credit Exposure
subject to the provisions of this Agreement and to any request made, waiver or
consent given or other action taken hereunder, prior to the receipt by Agent and
Borrower of written notice of such transfer, by each previous holder of such
Credit Exposure.  Such Assignment and Assumption Agreement shall be deemed to
amend this Agreement and Schedule 1.1(a) hereto, to  the extent, and only to the
extent, necessary to reflect the addition of such Assignee as a Lender and the
resulting adjustment of all or a portion of the rights and obligations of such
transferor Lender under this Agreement, the Revolving Commitment, the
determination of its Commitment Percentage (rounded to twelve decimal places),
the Loans and any new Notes to be issued, at Borrower’s expense, to  such
Assignee, and no further consent or action by Borrower or the Lenders shall be
required to effect such amendments.


(d)           Borrower authorizes each Lender to disclose to any Participant or
Assignee (each, a “Transferee”) and any prospective Transferee any and all
financial information in such Lender’s possession concerning Borrower and any
Subsidiary of Borrower which has been delivered to such Lender by Borrower
pursuant to this Agreement or which has been delivered to such Lender by
Borrower in connection with such Lender’s credit evaluation of Borrower prior to
entering into this Agreement; provided that such Transferee or prospective
Transferee agrees in writing to treat any such information which is not public
as confidential.

(e)           Notwithstanding any other provision set forth in this Agreement,
any Lender may at any time pledge or assign all or any portion of its rights
under this Agreement and the other Loan Documents (including, without
limitation, the Notes held by it) to any Federal Reserve Bank in accordance with
Regulation A of the Federal Reserve Board without notice to, or the consent of,
Borrower.  No such pledge or assignment shall release the transferor Lender from
its obligations hereunder.


11.10       CONSENT TO JURISDICTION; MUTUAL WAIVER OR JURY TRIAL.

(A)          ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, EACH PARTY HEREBY IRREVOCABLY ACCEPTS FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION
OF THE AFORESAID COURTS.  EACH PARTY HEREBY IRREVOCABLY DESIGNATES, APPOINTS AND
EMPOWERS CT CORPORATION SYSTEM WITH OFFICES ON THE DATE HEREOF AT 1633 BROADWAY,
NEW YORK, NEW YORK 10019 AS ITS DESIGNEE, APPOINTEE AND AGENT TO RECEIVE, ACCEPT
AND ACKNOWLEDGE FOR AND ON ITS BEHALF, AND IN RESPECT OF ITS PROPERTY, SERVICE
OF ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS WHICH MAY BE SERVED
IN ANY SUCH ACTION OR PROCEEDING.  IF FOR ANY REASON SUCH DESIGNEE, APPOINTEE
AND AGENT SHALL CEASE TO BE AVAILABLE TO ACT AS SUCH, THEN SUCH PARTY SHALL
DESIGNATE A NEW DESIGNEE, APPOINTEE AND AGENT IN NEW YORK CITY ON THE TERMS AND
FOR THE PURPOSES OF THIS PROVISION SATISFACTORY TO AGENT UNDER THIS AGREEMENT. 
EACH PARTY FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF
THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH PARTY,
AT ITS ADDRESS SET FORTH OPPOSITE ITS SIGNATURE BELOW.   NOTHING HEREIN SHALL
AFFECT THE RIGHT OF ANY PARTY UNDER THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED
AGAINST ANY PARTY IN ANY OTHER JURISDICTION.


(B)          EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (A) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

(C)          EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE TO TRIAL BY JURY IN ANY COURT OR JURISDICTION, INCLUDING
WITHOUT LIMITATION THOSE REFERRED TO IN CLAUSE (A) ABOVE, IN RESPECT TO ANY
MATTER ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

11.11       Governing Law.  THIS AGREEMENT AND EACH NOTE SHALL BE DEEMED TO BE A
CONTRACT MADE UNDER THE INTERNAL LAWS OF THE STATE OF NEW YORK, AND FOR ALL
PURPOSES SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH SUCH
LAWS OF SAID STATE, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.

11.12       Registry.  Borrower hereby designates Agent to serve as Borrower’s
agent, solely for purposes of this Section 11.12 to maintain a register (the
“Register”) on which it will record the Commitment from time to time of each of
the Lenders, the Loans made by each of the Lenders and each repayment in respect
of the principal amount of the Loans of each Lender.  Failure to make any such
recordation, or any error in such recordation shall not affect Borrower’s
obligations in respect of such Loans.  With respect to any Lender, the transfer
of the Commitments of such Lender and the rights to the principal of, and
interest on, any Loan made pursuant to such Commitment shall not be effective
until such transfer is recorded on the Register maintained by Agent with respect
to ownership of such Commitment and Loans and prior to such recordation all
amounts owing to the transferor with respect to such Commitments and Loans shall
remain owing to the transferor.  The registration of assignment or transfer of
all or part of any Commitment and Loans shall be recorded by Agent on the
Register only upon the acceptance by Agent of a properly executed and delivered
Assignment and Assumption Agreement pursuant to Section 11.9.  Coincident with
the delivery of such an Assignment and Assumption Agreement to Agent for
acceptance and registration of assignment or transfer of all or part of a Loan,
or as soon thereafter as practicable, the assigning or transferor Lender shall
surrender the Note evidencing such Loan, and thereupon one or more new Notes in
the same aggregate principal amount then owing to such assignor or transferor
Lender shall be issued to the assigning or transferor Lender and/or the new
Lender. Borrower agrees to indemnify Agent from and against any and all losses,
claims, damages and liabilities of whatsoever nature which may be imposed on,
asserted against or incurred by Agent in performing its duties under this
Section 11.12 except for those resulting solely from Agent’s willful misconduct
and/or gross negligence in the performance of such duties.


11.13       Severability of Provisions.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

11.14       Headings.  The Table of Contents and article and section headings
used in this Agreement are for convenience of reference only and shall not
affect the construction of this Agreement.

11.15       Independent Nature of Lenders’ Rights.  The amounts payable at any
time under this Agreement to each Agent and each Lender shall be separate and
independent debts; each Lender shall be entitled to protect and enforce its
rights arising out of this Agreement; and it shall not be necessary for any
Agent or any other Lender to be joined as an additional party in any proceeding
for such purpose.

11.16       Survival of Representations.  Unless a longer period is provided
herein, all covenants, agreements and representations in this Agreement shall
survive the making by the Lenders of the Loans and the execution and delivery to
Agent for the account of the Lenders of the Notes evidencing the Loans,
regardless of any investigation made by any Agent or the Lenders and of the
Agent’s and the Lenders’ access to any information, and shall continue in full
force and effect until the final and indefeasible payment in full of the Notes
and all of Borrower’s obligations under this Agreement and the termination of
the Revolving Commitments in their entirety.

11.17       Confidentiality.  Each of the Lenders severally agrees to keep
confidential all non-public information pertaining to Borrower and its
Subsidiaries which is provided to it by any such parties in accordance with such
Lender’s customary procedures for handling confidential information of this
nature and in a prudent fashion, and shall not disclose such information to any
Person except (i) to the extent such information is public when received by such
Lender or becomes public thereafter due to the act or omission of any party
other than a Lender, (ii) to the extent such information is independently
obtained from a source other than Borrower or its Subsidiaries and such
information from such source is not, to such Lender’s knowledge, subject to an
obligation of confidentiality or, if such information is subject to an
obligation of confidentiality, that disclosure of such information is permitted,
(iii) to an Affiliate of such Lender, counsel, auditors, examiners of any
regulatory authority having jurisdiction over such Lender, accountants and other
consultants retained by Agent or any Lender, (iv) in connection with any
litigation or the enforcement of the rights of any Lender or Agent under this
Agreement or any other Loan Document, (v) to the extent required by any
applicable statute, rule or regulation or court order (including, without
limitation, by way of subpoena) or pursuant to the request of any Governmental
Authority having jurisdiction over any Lender or Agent; provided, however, that
in such event, if the Lender(s) are able to do so, the Lender shall provide
Borrower with prompt notice of such requested disclosure so that Borrower may
seek a protective order or other appropriate remedy, and, in any event, the
Lenders will endeavor in good faith to provide only that portion of such
information which, in the reasonable judgment of the Lender(s), is relevant and
legally required to be provided, or (vi) to the extent disclosure to other
entities is appropriate in connection with any proposed or actual assignment or
grant of a participation by any of the Lenders of interests in this Agreement
and/or any of the other Loan Documents to such other financial institutions (who
will in turn be required to maintain confidentiality as if they were Lenders
parties to this Agreement).  In no event shall Agent or any Lender be obligated
or required to return any such information or other materials furnished by
Borrower.


11.18       Effectiveness.  This Agreement shall become effective on the date
(the “Effective Date”) on which Borrower and each of the Lenders shall have
signed a counterpart of this Agreement (whether the same or different
counterparts) and shall have delivered the same to the Agent at the Notice
Office (or to Agent’s counsel as directed by such counsel) or, in the case of
the Lenders, shall have given to Agent or telephonic (confirmed in writing),
written, telex or facsimile notice (actually received) at such office or the
office of Agent’s counsel that the same has been signed and mailed to it.  Agent
will give Borrower and each Lender prompt written notice of the occurrence of
the Effective Date.

11.19       Waiver of Immunities.  Subject to Section 11.10 of this Agreement,
each Lender waives, in relation to any action or proceeding arising out of or
relating to this Agreement or any Note, any sovereign immunity or other immunity
to suit or to execution or attachment to which such Lender or any of its
property may be or become entitled.

11.20       Concerning the Collateral and the Loan Documents.

(a)           Authority.  Each Lender (on its own behalf and on behalf of any
Affiliate of such Lender which is a Secured Creditor) authorizes and directs BT
to act as collateral agent and to enter into the Loan Documents relating to the
Collateral for the benefit of the Lenders and the other Secured Creditors.  Each
Lender (on its own behalf and on behalf of any Affiliate of such Lender which is
a Secured Creditor) agrees that any action taken by the Agent, the Collateral
Agent or the Majority Lenders (or, where required by the express terms, hereof,
a different proportion of the Lenders) in accordance with the provisions hereof
or of the other Loan Documents, and the exercise by the Agent, the Collateral
Agent or the Majority Lenders (or, where so required, such different proportion)
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders and the other Secured Creditors. Without limiting the generality of
the foregoing, the Agent and the Collateral Agent shall have the sole and
exclusive right and authority to (i) act as the disbursing and collecting agent
for the Lenders and the other Secured Creditors with respect to all payments and
collections arising in connection herewith and with the Loan Documents relating
to the Collateral; (ii) execute and deliver each Loan Document relating to the
Collateral and accept delivery of each such agreement delivered by any Credit
Party, (iii) act as collateral agent for the Lenders and the other Secured
Creditors for purposes stated in the Loan Documents to the extent such
perfection is required under the Loan Documents, provided, however, the Agent
and the Collateral Agent hereby appoints, authorizes and directs each Lender and
the other Secured Creditors to act as collateral sub-agent for the Agent, the
Collateral Agent and the Lenders for purposes of the perfection of all security
interests and Liens with respect to each Credit Party’s respective deposit
accounts maintained with, and cash and Cash Equivalents held by, such Lender or
such other Secured Creditor; (iv) manage, supervise and otherwise deal with the
Collateral; (v) take such action as is necessary or desirable to maintain the
perfection and priority of the security interests and liens created or purported
to be created by the Loan Documents, and (vi) except as may be otherwise
specifically restricted by the terms hereof or of any other Loan Document,
exercise all remedies given to the Agent or the Lenders with respect to the
Collateral under the Loan Documents relating thereto, applicable law or
otherwise.


(b)           Release of Collateral.

(i)            The Agent and each Lender (on its own behalf and on behalf of any
Affiliate of such Lender that is a Secured Creditor) hereby directs the Agent
and the Collateral Agent to release, in accordance with the terms hereof, any
Lien held by the Agent or the Collateral Agent, under the Security Documents:

(A)          against all of the Collateral, upon final and indefeasible payment
in full in cash of the Loans and Obligations and termination of all Commitments
and Letters of Credit and termination hereof;

(B)           against any part of the Collateral sold or disposed of by Borrower
or any of its Subsidiaries to the extent such sale or disposition is permitted
hereby (or permitted pursuant to a waiver or consent of a transaction otherwise
prohibited hereby);

(C)           against any Collateral acquired by Borrower or any of its
Subsidiaries after the Restatement Date and at least 80% of the purchase price
therefor is within 120 days of the acquisition thereof financed with Purchase
Money Indebtedness secured by a Lien permitted by clause (ix) of the definition
of Permitted Liens.

(D)          so long as no Unmatured Event of Default or Event of Default has
occurred and is continuing, in the sole discretion of the Agent upon the request
of Borrower, against any part of the Collateral with a fair market value of less
than $1,000,000 in the aggregate during the term of this Agreement as such fair
market value may be certified to the Agent by Borrower in an officer’s
certificate acceptable in form and substance to the Agent; and


(E)           against a part of the Collateral which release does not require
the consent of all of the Lenders as set forth in Section 11.1(a), if such
release is consented to by the Majority Lenders;

provided, however, that (y) the Agent and the Collateral Agent shall not be
required to execute any such document on terms which, in its opinion, would
expose it to liability or create any obligation or entail any consequence other
than the release of such Liens without recourse or warranty, and (z) such
release shall not in any manner discharge, affect or impair the Obligations or
any Liens upon (or obligations of Borrower or any of its Subsidiaries in respect
of) all interests retained by Borrower and/or any of its Subsidiaries, including
(without limitation) the proceeds of any sale, all of which shall continue to
constitute part of the Collateral.

(ii)           Each Lender (on its own behalf and on behalf of any Affiliate of
such Lender that is a Secured Creditor) hereby directs the Agent and the
Collateral Agent (and the Agent and the Collateral Agent agree) to execute and
deliver or file such termination and partial release statements and such other
things as are necessary to release Liens to be released pursuant to this Section
11.20 promptly upon the effectiveness of any such release or enter into
intercreditor agreements contemplated or permitted herein.

(c)           No Obligation.  Neither the Agent nor the Collateral Agent shall
have any obligation whatsoever to any Lender or any other Secured Creditor or to
any other Person to assure that the Collateral exists or is owned by any Credit
Party or is cared for, protected or insured or has been encumbered or that the
Liens granted to the Agent and the Collateral Agent herein or pursuant to the
Loan Documents have been properly or sufficiently or lawfully created,
perfected, protected or enforced or are entitled to any particular priority, or
to exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to the Agent or the Collateral Agent
in any of the Loan Documents, it being understood and agreed that in respect of
the Collateral, or any act, omission or event related thereto, Agent and the
Collateral Agent may act in any manner it may deem appropriate, in its sole
discretion, given the Agent’s and the Collateral Agent’s own interests in the
Collateral as one of the Lenders and that the Agent and the Collateral Agent
shall not have any duty or liability whatsoever to any Lender, provided, that,
notwithstanding the foregoing, the Agent and the Collateral Agent shall be
responsible for its grossly negligent actions or actions constituting
intentional misconduct.



                11.21       MATTERS RELATING TO THE SECOND AMENDMENT AND
RESTATEMENT AGREEMENT.


                                (A)           REFERENCES TO AND EFFECT ON THE
AGREEMENT.

On and after the date hereof each reference in the Agreement to "this
Agreement," "hereunder," "hereof," "herein," or words of like import, and each
reference to the Agreement, as the case may be, in the Loan Documents and all
other documents (the "Ancillary Documents") delivered in connection with the
Agreement shall mean and be a reference to the Agreement as amended by the
Second Amendment and Restatement Agreement.

Except as specifically amended above, the Agreement, and the other Loan
Documents and all other Ancillary Documents shall remain in full force and
effect and are hereby ratified and confirmed.

The execution, delivery and effectiveness of the Second Amendment and
Restatement Agreement shall not, except as expressly provided herein, operate as
a waiver of any right, power or remedy of the Lenders or Agent under the
Agreement, the Loan Documents or the Ancillary Documents.


                                (B)           EXECUTION IN COUNTERPARTS.  THE
SECOND AMENDMENT AND RESTATEMENT AGREEMENT MAY BE EXECUTED IN COUNTERPARTS, EACH
OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE DEEMED TO BE AN ORIGINAL AND
ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.

                (c) Governing Law.  THE SECOND AMENDMENT AND RESTATEMENT
AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER THE INTERNAL LAWS OF THE
STATE OF NEW YORK, AND FOR ALL PURPOSES SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH SUCH LAWS OF SAID STATE, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS.

 


IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment and
Restatement Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

 

BMC INDUSTRIES, INC.

 

 

 

 

 

 

 

By:

/s/ Kathleen P. Pepski

 

Name:

Kathleen P. Pepski

 

Title:

Senior Vice President and

 

 

Chief Financial Officer


 

 

BANKERS TRUST COMPANY,

 

 

 

individually as a Lender and as Agent

 

 

 

 

 

 

 

By:

/s/ Robert Telescai

 

Name:

Robert Telesca

 

Title:

Vice President

 

 

 

 


 

 

BANK ONE, NA (Main Office Chicago)

 

 

 

individually as a Lender and as documentation agent

 

 

 

 

 

 

 

By:

/s/ Jenny A. Gilpin

 

Name:

Jenny A. Gilpin

 

Title:

Director, Capital Markets

 

 

 

 


 

 

WELLS FARGO BANK MINNESOTA,

 

NATIONAL ASSOCIATION (f/k/a Norwest

 

Bank Minnesota, National Association)

 

 

 

 

 

 

 

 

 

By:

/s/ Calvin R. Emerson

 

Name:

Calvin R. Emerson

 

Title:

Vice President

 


 

 

HARRIS TRUST AND SAVINGS BANK

 

 

 

 

 

 

 

 

 

By:

/s/ John Quigley

 

Name:

John Quigley

 

Title:

Vice President

 


 

 

CREDIT AGRICOLE INDOSUEZ

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 


 

 

WACHOVIA BANK, N.A.

 

 

 

 

 

 

 

 

 

By:

/s/ Susan Holmes

 

Name:

Susan Holmes

 

Title:

Senior Vice President

 


 

 

UNION BANK OF CALIFORNIA, N.A.

 

 

 

 

 

 

 

 

 

By:

/s/ Ching Lim

 

Name:

Ching Lim

 

Title:

Vice President

 


 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

By:

/s/ William J. Umscheid

 

Name:

William J. Umscheid

 

Title:

Vice President

 